Exhibit 10.1

 

Execution Copy

 

LEASE

 

between

 

DIV 35 CPD, LLC, as Landlord

 

and

 

Syros Pharmaceuticals, Inc., as Tenant

 

 

35 CambridgePark Drive

 

 

Cambridge, Massachusetts

 

Effective as of January 8, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE 1

GRANT

1

 

 

 

ARTICLE 2

TERM

3

 

 

 

ARTICLE 3

COMPLETION AND OCCUPANCY OF THE PREMISES

4

 

 

 

ARTICLE 4

RENT AND SECURITY

4

 

 

 

ARTICLE 5

ADDITIONAL RENT FOR REAL ESTATE TAXES AND OPERATING EXPENSES

7

 

 

 

ARTICLE 6

SERVICES

13

 

 

 

ARTICLE 7

CONDUCT OF BUSINESS BY TENANT

16

 

 

 

ARTICLE 8

ALTERATIONS, IMPROVEMENTS AND SIGNAGE

22

 

 

 

ARTICLE 9

INSURANCE

26

 

 

 

ARTICLE 10

CASUALTY

28

 

 

 

ARTICLE 11

CONDEMNATION

29

 

 

 

ARTICLE 12

ASSIGNMENT AND SUBLETTING

30

 

 

 

ARTICLE 13

DEFAULTS AND REMEDIES

32

 

 

 

ARTICLE 14

SUBORDINATION; ATTORNMENT AND RIGHTS OF MORTGAGE HOLDERS

36

 

 

 

ARTICLE 15

NOTICES

37

 

 

 

ARTICLE 16

EXTENSION RIGHT

38

 

 

 

ARTICLE 17

RIGHT OF FIRST OFFER

39

 

 

 

ARTICLE 18

ROOFTOP RIGHTS

41

 

 

 

ARTICLE 19

MISCELLANEOUS

43

 

List of Exhibits

 

Exhibit 1.1-1                          Premises

Exhibit 1.1-2                          Legal Description

Exhibit 3.1                                     Work Letter

Exhibit 4.6.2                           Form of Letter of Credit

Exhibit 6.1                                     Cleaning Specifications and
Landlord Services

Exhibit 7.4                                     Rules and Regulations

Exhibit 7.6.1.1                 Environmental Questionnaire

Exhibit 14.1                              Form of SNDA

Exhibit 14.4                              Form of Estoppel

Exhibit 17.1                              First Offer Space

Exhibit 17.6                              Prior Leases

Exhibit 19.24                       Form of Notice of Lease

 

--------------------------------------------------------------------------------



 

LEASE

 

This Lease is effective as of January 8, 2019 by and between DIV 35 CPD, LLC, a
Massachusetts limited liability company, with its principal place of business at
c/o The Davis Companies, 125 High Street, 21st Floor, Boston, Massachusetts
02110 (the “Landlord”), and Syros Pharmaceuticals, Inc., a Delaware corporation,
with an address of 620 Memorial Drive, Suite 300, Cambridge, Massachusetts 02139
(the “Tenant”).

 

ARTICLE 1                           GRANT

 

1.1                               Premises.  Landlord, for and in consideration
of the rents herein reserved and of the covenants and agreements herein
contained on the part of Tenant to be performed, hereby leases to Tenant and
Tenant accepts from Landlord, the entire fourth (4th) floor containing
approximately 51,791 rentable square feet, and a portion of the first (1st)
floor storage space containing 1,068 rentable square feet in area of the
building known as 35 CambridgePark Drive, Cambridge, Massachusetts (the
“Building”), containing approximately 52,859 rentable square feet in area in the
aggregate as shown on Exhibit 1.1-1 attached hereto and made a part hereof (the
“Premises”).  The Premises, Building, the “Common Areas” (defined below) and the
land upon which the same are located, which is legally described in
Exhibit 1.1-2 (the “Land”), together with all other buildings and improvements
thereon and thereunder are collectively referred to as the “Property.” The
Property currently has an address of 35 CambridgePark Drive, Cambridge,
Massachusetts 02140. The parties agree that the rentable square footage of the
Premises set forth above is conclusive and binding, subject to adjustment only
in connection with the expansion of the Premises or as otherwise set forth
herein. The Premises shall exclude Common Areas (as defined below) and the
exterior faces of exterior walls.

 

1.2                               Common Areas.  Landlord hereby grants to
Tenant during the term of this Lease, a license to use, in common with the
others entitled to such use, the Common Areas as they from time to time exist,
subject to the rights, powers and privileges herein reserved to Landlord.  The
term “Common Areas” as used herein will include all areas and facilities that
are provided and designated by Landlord for general non-exclusive use and
convenience of Tenant and other tenants at the Property.  Common Areas include
but are not limited to the fitness studio, network and event lounge, bike room
and repair area, men’s and women’s showers and locker rooms, hallways, lobbies,
stairways, elevators, pedestrian sidewalks, landscaped areas, loading areas,
roadways, garage connector, parking areas and rights of way, common lavatories,
boiler room, sprinkler rooms, elevator rooms, mechanical rooms, loading and
receiving areas, electric and telephone closets and communications “meet me”
rooms, janitor closets, and pipes, ducts, conduits, wires and appurtenant
fixtures and equipment serving exclusively or in common with other parts of the
Building.  Landlord reserves the right to close temporarily, make alterations or
additions to, or change the location of elements of the Property and the Common
Areas, provided that, in connection therewith, Landlord shall perform such
closures, alterations, additions or changes in a commercially reasonable manner
and, in connection therewith, shall use commercially reasonable efforts to
minimize any material interference with Tenant’s use of and access to the
Premises.

 

1.3                               Parking.  Beginning on the earlier to occur of
the date that Tenant first occupies the Premises for the conduct of its business
or the Rent Commencement Date (the “Parking Commencement Date”), Landlord grants
to Tenant, subject to the terms hereof, a license to use the number of parking
spaces in the Building’s parking garage (the “Parking Garage”) in an amount not
to exceed 1.45 parking spaces per 1,000 rentable square feet of the fourth (4th)
floor portion of the Premises, as evidenced by parking passes, which parking
spaces shall be used by Tenant’s employees on an unreserved, first-come,
first-serve basis.  Accordingly, as of the Parking Commencement Date, and for
the remainder of the Term, Tenant shall license seventy-five (75) parking passes
(the “Parking Passes”). Tenant shall have no right to assign or otherwise
transfer the Parking Passes other than in connection with an assignment of this
Lease or to a subtenant under an approved sublease.  Commencing on the Parking
Commencement Date, Tenant shall pay Landlord (or at Landlord’s election,
directly to the parking operator) for all of the Parking Passes, whether or not
used, at the market rate charged by Landlord, which shall be consistent with the
rates charged in the Alewife area (including Cambridge Discovery Park and 200
CambridgePark Drive) (currently $145.00 per month per pass), as such rate may
vary from time to time and as determined by Landlord in good faith.  If, for any
reason, Tenant shall fail timely to pay the charge for any of said Parking
Passes, and if such default continues for

 

--------------------------------------------------------------------------------



 

ten (10) days after written notice thereof on more than one (1) occasion in any
one 12-month period, Tenant shall have no further right to the Parking Passes
and associated parking rights for which Tenant failed to pay the charge under
this Section and Landlord may allocate such Parking Passes and associated
parking rights for use by other tenants of the Building free and clear of
Tenant’s rights under this Section.  Tenant agrees not to use spaces in the
parking facilities in excess of Tenant’s allocation of parking passes as
determined in accordance with the ratio set forth above and agrees to cooperate
with Landlord and other tenants in the use of parking facilities.  Landlord may
designate parking facilities at the Property for the handicapped, visitors to
the Property and for exclusive use by other tenants.  Landlord may install
signage or implement a pass or sticker system to control parking use, and may
employ valet parking (including by use of off-site premises) to meet the
requirements of this Section. To the extent applicable to Tenant’s use of the
parking spaces, the provisions of this Lease shall apply, and Landlord may
promulgate rules and regulations of general applicability from time to time with
respect to such use  Landlord assumes no responsibility whatsoever for loss or
damage due to fire, theft or otherwise to any automobile(s) parked in the
parking facilities or to any personal property therein, however caused, and
Tenant agrees, upon request from Landlord from time to time, to notify its
officers, employees, agents and invitees of such limitation of liability.  In
connection with the repair and/or maintenance of the Parking Garage, Landlord
shall have the right to temporarily relocate all or any portion of the available
parking spaces therein to other parking lots or garages that are not more than
one-quarter (1/4) mile from the Building, provided, however that Tenant shall
not pay any additional charges costs for such relocated parking spaces.

 

1.4                               Generator.  Subject to the provisions of this
Section 1.4, Tenant shall have the right to install, maintain, repair, replace
and use, at no additional charge, an emergency generator, related connections,
and an appropriately sized ancillary fuel storage tank or similar above-ground
fuel storage compartment (collectively, the “Generator”), in a location
reasonably designated by Landlord.  Tenant’s use of the Generator shall be upon
all of the conditions of the Lease, except as modified below:

 

(i)                                     Tenant shall be responsible, at its sole
cost and expense, for installing the Generator.  In addition to complying with
Section 8.3, below, Tenant shall not install or operate the Generator until
Tenant shall have obtained Landlord’s prior written approval of Tenant’s plans
and specifications therefor, which approval by Landlord shall not be
unreasonably withheld or delayed (and which approval may be given with the
approval by Landlord of the plans for the Finish Work). If Tenant determines
that it is necessary to replace the Generator during the Term, Tenant shall
obtain Landlord’s prior written approval of Tenant’s plans and specifications
therefor, which approval by Landlord shall not be unreasonably withheld or
delayed.  At the expiration or earlier termination of the Lease the Generator
shall become the property of Landlord, unless and to the extent Landlord
instructs Tenant in writing at least sixty (60) days prior to the expiration of
the Lease that Landlord will require the same to be removed by Tenant upon the
expiration or earlier termination of the Lease.  If Landlord instructs Tenant to
remove the Generator, Tenant shall remove the Generator and all related conduits
and other equipment serving the Generator in accordance with the provisions of
this Lease and shall repair any damage caused by such removal to Landlord’s
reasonable satisfaction.

 

(ii)                                  Landlord shall have no obligation to
provide any services to the Generator, provided Tenant shall have the right to
connect the Generator to existing base building utility systems and to connect
to the utility systems serving the Premises through conduits between the
location of the Generator and the Premises installed by Tenant, subject to
Landlord’s right to reasonably approve such connections.  Tenant shall, at its
sole cost and expense and otherwise in accordance with the provisions of this
Section 1.4, arrange for the metering and distribution of all utility services
required for the operation of the Generator.

 

(iii)                               Tenant shall have no right to make any
changes, alterations or other improvements to the Generator without Landlord’s
prior written consent, which consent shall not be unreasonably withheld or
delayed.

 

(iv)                              Tenant shall be responsible for the cost of
repairing any damage to the Building, Property or the office park caused by the
installation, use and removal of the Generator.

 

(v)                                 Except for assignees of Tenant or subtenants
of all or a portion of the Premises, no other person, firm or entity shall have
the right to connect to the Generator other than Tenant.

 

2

--------------------------------------------------------------------------------



 

(vi)                              To the maximum extent permitted by law,
Tenant’s use of the Generator shall be at the sole risk of Tenant, and Landlord
shall have no liability to Tenant in the event that the Generator is damaged for
any reason.

 

(vii)                           In addition to the indemnification obligations
of Tenant set forth in this Lease including those contained in Section 9.4,
below, Tenant shall, to the maximum extent permitted by law and except to the
extent arising from the negligence or willful misconduct of Landlord or any
Landlord Parties (as defined below), indemnify, defend and hold Landlord and the
Landlord Parties harmless from any and all claims, losses, demands, actions or
causes of actions suffered by any person, firm, corporation or other entity
arising from the installation, use or removal of the Generator, except to the
extent caused by the negligence of Landlord or any of its employees,
contractors, managers or agents.

 

Tenant shall, at its sole cost and expense, secure the approvals of all
governmental authorities and all permits required by governmental authorities
having jurisdiction over such approvals for the Generator, and shall provide
Landlord with copies of such approvals and permits prior to commencing any work
with respect thereto.  In addition, Tenant shall be solely responsible for all
costs and expenses in connection with the installation, maintenance, use and
removal of the Generator. The Generator will be maintained by Tenant in good
working order and condition during the Term (as defined below). In connection
therewith, Tenant shall provide Landlord with evidence on an annual basis of the
existence of a maintenance contract for the Generator with a service provider
reasonably acceptable to Landlord.  Tenant shall have access to those portions
of the Building and the Property on which the Generator is located for the
purposes of inspecting, repairing, maintaining and replacing the same, subject
in all events to Landlord’s reasonable rules and regulations regarding such
access (it being understood and agreed, without limiting the generality of the
foregoing, that access to the rooftop of the Building is controlled by
Landlord).

 

ARTICLE 2                           TERM

 

2.1                               Lease Term.

 

2.1.1                     Commencement Date; Term.  Landlord hereby leases the
Premises to Tenant and Tenant hereby leases the Premises from Landlord pursuant
to this Lease for a term (the “Term”) to commence on the date (the “Commencement
Date”) of delivery of the Premises to Tenant broom clean and free of all
occupants.  When the Commencement Date has been determined in accordance with
the preceding sentence, at Landlord’s request, Tenant shall execute a document
setting forth said date and said document shall be deemed a supplement to and
part of this Lease.  The Term shall end on the last day of the fourth (4th)
month of the eleventh (11th) Lease Year (the “Expiration Date”), unless sooner
terminated as herein provided.

 

2.1.2                     Lease Year Defined.  The first “Lease Year” shall
begin on the Rent Commencement Date and shall end on the last day of the twelfth
(12th) full calendar month following the Rent Commencement Date.  Each Lease
Year thereafter shall consist of twelve (12) consecutive calendar months
following the end of the immediately preceding Lease Year.

 

2.2                               Holding Over.  In the event that Tenant
retains occupancy of the Premises, or any part thereof, after the end of the
Term, Tenant’s occupancy of the Premises shall be as a tenant at will terminable
at any time by Landlord.  Tenant shall pay Landlord rent for such time as Tenant
remains in possession of the Premises at the rate equal to the higher of (a) two
hundred percent (200%) of the Base Rent payable during the last month of the
Term, or (b) one hundred twenty-five percent (125%) of the then market-rate for
the Premises, plus all Additional Rent and other sums due under this Lease.  In
addition, Tenant shall pay Landlord for all damages sustained by reason of
Tenant’s retention of possession of the Premises after the end of the Term,
provided that Landlord agrees that Tenant shall not have to pay consequential or
special damages on account of holding over for less than 30 days.  The
provisions hereof do not limit or restrict Landlord’s rights or remedies under
this Lease in the event of any holding over by Tenant.

 

3

--------------------------------------------------------------------------------



 

ARTICLE 3                           COMPLETION AND OCCUPANCY OF THE PREMISES

 

3.1                               Condition of the Premises.  Tenant
acknowledges that, except as expressly set forth in this Lease, neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the condition of the Premises, the Building or the Property, or with respect
to the suitability of the Premises, the Building or the Property for the conduct
of Tenant’s business.  Tenant acknowledges that Landlord shall have no
obligation to alter, repair or otherwise prepare the Premises for Tenant’s
occupancy or to pay for or construct any improvements to the Premises except as
otherwise expressly set forth in this Lease or in the Work Letter attached
hereto as Exhibit 3.1.  Landlord represents and warrants to Tenant that (a) upon
the Commencement Date, the Building and the Premises will be in material
compliance with all applicable laws (in each case, without regard for any of the
Finish Work, Tenant’s particular use (as opposed to the Permitted Use,
generally), or the obligations of any other tenants in the Building with respect
to their tenant improvements); (b) Landlord has full power and authority to
enter into this Lease and has obtained all consents and taken all actions
necessary in connection therewith other than to the extent provided in
Section 14.6, below; and (c) upon the Commencement Date, the Building systems
provided by Landlord and serving the Premises including electrical, HVAC,
plumbing and other utility systems shall be in good working order and
condition.  Subject to the foregoing, Tenant’s execution of this Lease and
taking of possession of the Premises shall conclusively establish that the
Premises, the Building and the Property were at such time in good, sanitary and
satisfactory condition and repair.

 

ARTICLE 4                           RENT AND SECURITY

 

4.1                               Base Rent.

 

4.1.1                     Schedule of Monthly Rent Payments.  Beginning on
November 1, 2019 (the “Rent Commencement Date”) and continuing throughout the
Term Tenant shall pay to or upon the order of Landlord an annual rental (the
“Base Rent”) as set forth below which shall be payable in consecutive monthly
installments on or before the first day of each calendar month in advance in the
monthly amount set forth below:

 

Lease Year

 

Monthly Base Rent

 

Annual Base Rent

 

1

 

$

297,331.88

 

$

3,567,982.50

 

2

 

$

306,251.83

 

$

3,675,021.98

 

3

 

$

315,439.39

 

$

3,785,272.63

 

4

 

$

324,902.57

 

$

3,898,830.81

 

5

 

$

334,649.64

 

$

4,015,795.74

 

6

 

$

344,689.13

 

$

4,136,269.61

 

7

 

$

355,029.81

 

$

4,260,357.70

 

8

 

$

365,680.70

 

$

4,388,168.43

 

9

 

$

376,651.12

 

$

4,519,813.48

 

10

 

$

387,950.66

 

$

4,655,407.89

 

11*

 

$

399,589.18

 

$

1,598,356.72

 

 

4

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------

*Partial Lease Year of four (4) months

 

4.1.2                     Rent Abatement.  Provided no Event of Default, as
described in Article 13 hereof, shall have occurred and be continuing hereunder,
Annual Base Rent shall be abated for the first four (4) full calendar months
following the Rent Commencement Date (November 1, 2019 — February, 2020, the
“Abatement Period”) (not to exceed $1,189,327.52 for the Abatement Period);
provided, however, that during the Abatement Period, Tenant shall remain
responsible for parking charges, any separately metered utilities which are
Tenant’s responsibility pursuant to the terms of this Lease, and any other
Additional Rent due and payable with respect to such Abatement Period in
accordance with the terms of this Lease.  If an Event of Default occurs during
the Abatement Period, Tenant shall be required to pay Annual Base Rent during
any period in which such default remains uncured.

 

4.1.3                     Manner of Payment.  All payments of rent shall be made
without demand, deduction, counterclaim, set-off, discount or abatement (except
as otherwise expressly set forth in this Lease) in lawful money of the United
States of America.  If the Commencement Date should occur on a day other than
the first day of a calendar month, or the Expiration Date should occur on a day
other than the last day of a calendar month, then the monthly installment of
Base Rent for such fractional month shall be prorated upon a daily basis based
upon a thirty (30)-day month.  Notwithstanding anything to the contrary
contained herein, Tenant shall cause payment of the first installment of Monthly
Base Rent to be paid to Landlord to be concurrent with the execution of this
Lease.

 

4.2                               Additional Rent.  Tenant shall pay to Landlord
all charges and other amounts required under this Lease and the same shall
constitute additional rent hereunder (herein called “Additional Rent”),
including, without limitation, any sums due resulting from the provisions of
Article 5 hereof.  All such amounts and charges shall be payable to Landlord in
accordance with Section 4.3 hereof.  Landlord shall have the same remedies for a
default in the payment of Additional Rent as for a default in the payment of
Base Rent.  The term “Rent” as used in this Lease shall mean the Base Rent and
the Additional Rent.

 

4.3                               Place of Payment.  The Base Rent and all other
sums payable to Landlord under this Lease shall be paid to Landlord at c/o The
Davis Companies, 125 High Street, 21st Floor, Boston, MA 02110, or at such other
place as Landlord shall designate in writing to Tenant from time to time.

 

4.4                               Terms of Payment.  Tenant shall pay to
Landlord all Base Rent as provided in Section 4.1 above and Tenant shall pay all
Additional Rent payable under Article 5 and Article 6 on the terms provided
therein.  Except as provided in the immediately preceding sentence and as may
otherwise be expressly provided by the terms of this Lease, Tenant shall pay to
Landlord, within thirty (30) days after delivery by Landlord to Tenant of bills
or statements therefor: (a) sums equal to all expenditures made and monetary
obligations incurred by Landlord in accordance with the terms of this Lease for
Tenant’s account; and (b) all other sums of money accruing from Tenant to
Landlord in accordance with the terms of this Lease.

 

4.5                               Late Charges. If Tenant shall fail to pay any
Rent within five (5) days after the date same is due and payable or if any check
received by Landlord from Tenant shall be dishonored, Tenant agrees that
Landlord’s actual damages resulting therefrom are difficult to fix or
ascertain.  As a result, Tenant shall pay to Landlord (a) an administrative fee
equal to five percent (5%) per month on the amount due, and (b) interest on the
amount due from its due date until paid at the lesser of eighteen percent (18%)
per annum or the maximum legal rate that Landlord may charge Tenant.  Such
charges shall be paid to Landlord together with such unpaid amounts as an
administrative fee to compensate Landlord for administrative expenses and its
cost of funds.

 

4.6                               Security Deposit.

 

4.6.1                     Letter of Credit Amount.  Upon execution of this
Lease, Tenant shall deliver to Landlord a security deposit (the “Security
Deposit”) in the form of a “Letter of Credit” (as defined below) in the amount
of $3,085,765.55 for the faithful performance of all terms, covenants and
conditions of this Lease.

 

5

--------------------------------------------------------------------------------



 

4.6.2.                  Letter of Credit Requirements.  Each letter of credit
provided to Landlord hereunder as the Security Deposit shall be in the form of
an unconditional, irrevocable, standby letter of credit which shall be in full
force and effect for the periods required hereby, and shall meet all of the
following conditions (a “Letter of Credit”) :

 

(a)                                 it shall be issued for the benefit of
Landlord by an “Eligible Bank” (defined below) approved by Landlord;

 

(b)                                 it shall be effective on the date of this
Lease and have a term of not less than one (1) year following its date of
issuance and contain automatic year-to-year renewal provisions subject to the
Letter of Credit issuer’s obligation to notify Landlord in writing by certified
or registered mail of non-renewal at least thirty (30) days prior to the
expiration of the Letter of Credit;

 

(c)                                  the expiration date of the Letter of Credit
for the final Lease Year of the Term shall be at least ninety-five (95) days
following the Expiration Date of the Lease;

 

(d)                                 it shall provide for the amount thereof as
set forth in Section 4.6.1 to be available to the Landlord in multiple drawings
conditioned only upon presentation of a sight draft;

 

(e)                                  it shall be assignable by Landlord to its
successors, assigns and mortgagees and by any successive beneficiaries thereof
at no cost to transferor or transferee (Tenant agreeing to pay such charges in
connection with any transfer of the Letter of Credit), and shall expressly
permit multiple assignments; and

 

(f)                                   it shall be in such form as shall be
acceptable to Landlord in its reasonable discretion, the parties acknowledging
that the form attached as Exhibit 4.6.2 is acceptable.

 

An “Eligible Bank” shall mean a commercial or savings bank organized under the
laws of the United States or any state thereof or the District of Columbia and
having total assets in excess of $1,000,000,000.00 which shall be a financial
institution having a rating of not less than BBB or its equivalent by Standard
and Poors Corporation and subject to a Thompson Watch Rating of C or better. 
Tenant, at its expense, shall use commercially reasonable efforts to cause the
issuing bank to provide Landlord’s mortgage lender with a written acknowledgment
which evidences its consent to Landlord’s collateral assignment of the proceeds
of the Letter of Credit and acknowledgment of the security interest of such
mortgage lender therein within ten (10) business days following the request of
Landlord or Landlord’s mortgagee therefor. Landlord acknowledges that, as of the
date hereof, Silicon Valley Bank is an Eligible Bank.

 

4.6.3                     Substitute Letter of Credit.  Tenant shall deliver to
Landlord a substitute Letter of Credit that satisfies the requirements for a
Letter of Credit stated in Section 4.6.2 for the applicable period not later
than ten (10) business days following delivery of a non-renewal notice by the
Letter of Credit issuer with respect to the Letter of Credit issued to Landlord
or 45 days prior to the scheduled expiration of the Letter of Credit, whichever
first occurs (such date, the “Re-Delivery Deadline”).  If Tenant fails to
deliver the substitute Letter of Credit within such 10-day period, Landlord
shall have the right to draw the Letter of Credit and receive the proceeds as a
cash Security Deposit.  Tenant agrees that notwithstanding any provision of this
Lease to the contrary, its failure to furnish Landlord with the required
Security Deposit in the form of a substitute Letter of Credit in compliance with
the requirements for the initial Letter of Credit prior to the Re-Delivery
Deadline shall not be subject to any rights of notice or cure under this Lease. 
If Landlord receives a notice of non-renewal from the Letter of Credit issuer,
Landlord shall use commercially reasonable efforts to deliver a copy of such
notice to Tenant.

 

4.6.4                     Landlord’s Rights Upon Default.  Upon the occurrence
of any of the Events of Default described in Article 13 hereof, in addition to
any other rights or remedies available to Landlord under this Lease, Landlord
shall have the right to present the Letter of Credit for

 

6

--------------------------------------------------------------------------------



 

payment by the issuing bank and the proceeds thereof shall be due and payable to
Landlord in accordance with the terms hereof and the Letter of Credit.  Tenant
agrees that Landlord may, without waiving any of Landlord’s other rights and
remedies under this Lease upon the occurrence of any of the Events of Default,
apply the Security Deposit  to remedy any failure by Tenant to perform any of
the terms, covenants or conditions to be performed by Tenant under this Lease
and to compensate Landlord for any damages incurred as a result of any such
default.  If Landlord uses any portion of the Security Deposit to cure any Event
of Default by Tenant hereunder, Tenant shall forthwith replenish the Security
Deposit to the original amount within ten (10) business days following written
notice from Landlord in the manner directed by Landlord in such notice (which
may be in the form of a new or amended Letter of Credit, or in the form of a
cash payment).  If Tenant fails to restore the full amount of the Security
Deposit within such 10-business-day period, then the amount of such deficiency
shall be subject to the charges described in Section 4.5.  During any period
that Landlord is holding the Security Deposit in the form of cash, Landlord
shall not be required to keep the Security Deposit separate from its general
funds, and Tenant shall not be entitled to interest on any such deposit.

 

4.6.5                     Sale of Building.  In the event of a sale or other
transfer of the Building (or Landlord’s interest therein), Landlord shall have
the right to transfer the balance of the Security Deposit to the new owner or to
transferee and shall notify Tenant of such transfer and the transferee’s
address.  Upon any such transfer and receipt the successor landlord that it has
received the Security Deposit and assumes all of Landlord’s obligations under
this Lease, Landlord shall thereupon be released by Tenant from all liability
for the return of the Security Deposit; and Tenant agrees to look to the new
landlord for the return of such Security Deposit.  If Tenant is not in default
hereunder at the end of the Term, Landlord will, within sixty (60) days after
the expiration or earlier termination of the Lease, return the Security Deposit,
or so much as has not been applied by Landlord, to Tenant or the last permitted
assignee of Tenant’s interest hereunder at the expiration of the Term.

 

4.6.6                     Reduction of Security Deposit.  Tenant shall have the
one-time right, effective no earlier than forty-seven (47) months following the
Rent Commencement Date (the date of such reduction being the “Reduction Date”),
provided that on the Reduction Date (i) no Event of Default has previously
occurred and is then continuing, and (ii) Tenant’s stock is being traded on
NASDAQ, to reduce the Security Deposit to the amount of $2,057,177.03. The
reduction of the Security Deposit in accordance with the preceding sentence
shall be accomplished by Tenant’s delivery to Landlord of a substitute Letter of
Credit that satisfies the requirements for a Letter of Credit stated in
Section 4.6.2, at which time Landlord shall surrender the prior letter of credit
and execute such reasonable documentation as the issuer thereof may require to
effect the termination of such prior letter of credit.

 

4.7                               Independence of Covenants.  Landlord’s and
Tenant’s covenants herein are independent and, without limiting the generality
of the foregoing, Tenant acknowledges that its covenant to pay Rent hereunder is
independent of Landlord’s obligations hereunder, and that in the event that
Tenant shall have a claim against Landlord, Tenant shall not have the right to
deduct the amount allegedly owed to Tenant from any Rent due hereunder, it being
understood that Tenant’s sole remedy for recovering upon such claim shall be to
bring an independent legal action against Landlord. As such, Tenant’s obligation
so to pay Rent under the Lease shall be absolute, unconditional, and independent
and shall not be discharged or otherwise affected by any law or regulation now
or hereafter applicable to the Premises, or any other restriction on Tenant’s
use, or, except as expressly provided in the Lease, any casualty or taking, or
any failure by Landlord to perform or other occurrence; and Tenant waives all
rights now or hereafter existing to terminate, quit or surrender this Lease or
the Premises or any part thereof, or to assert any defense in the nature of
constructive eviction to any action seeking to recover Rent.

 

ARTICLE 5                           ADDITIONAL RENT FOR REAL ESTATE TAXES AND
OPERATING EXPENSES

 

5.1                               Definitions.  Tenant agrees to pay as
Additional Rent an amount calculated as hereinafter set forth.  For purposes of
this Article 5, the following definitions shall apply:

 

7

--------------------------------------------------------------------------------



 

“Tax Year”:  The fiscal year of the City of Cambridge (July 1 – June 30) or
other applicable governmental authority for real estate tax purposes or such
other twelve (12)-month period as may be duly adopted in place thereof.

 

“Taxes”:  All taxes, assessments and charges of every kind and nature levied,
assessed or imposed at any time by any governmental authority upon or against
the Property or any improvements, fixtures and equipment of Landlord used in the
operation thereof whether such taxes and assessments are general or special,
ordinary or extraordinary, foreseen or unforeseen in respect of each Tax Year
falling wholly or partially within the Term.  Taxes shall include, without
limitation, all general real property taxes and general and special assessments
(provided that, with respect to any special assessments or betterments that may
be paid in installments, Taxes for such Tax Year shall include only the amount
of the installment plus any interest due and payable during such Tax Year),
charges, fees or assessments for all governmental services or purported benefits
to the Property, service payments in lieu of taxes, all business privilege
taxes, business improvement district taxes or assessments, and any tax, fee or
excise on the act of entering into this Lease or any other lease of space in the
Property, or on the use or occupancy of the Property or any part thereof, or on
the rent payable under any lease or in connection with the business of renting
space under any lease or in connection with the business of renting space in the
Property, that are now or hereafter levied or assessed against Landlord by the
United States of America, the Commonwealth of Massachusetts, or any political
subdivision, public corporation, district or other political or public entity,
including legal fees, experts’ and other witnesses’ fees, costs and
disbursements incurred in connection with proceedings to contest, determine or
reduce Taxes.  Taxes shall also include any other tax, fee or other excise,
however described, that may be levied or assessed as a substitute for, or as an
addition to, in whole or in part, any other Taxes (including, without
limitation, any municipal income tax) and any license fees, ad valorem tax, tax
measured or imposed upon rents, or other tax or charge upon Landlord’s business
of leasing the Property, whether or not now customary or in the contemplation of
the parties on the date of this Lease.  Taxes shall not include:  (a) franchise,
transfer, gift, excise, capital stock, estate, succession and inheritance taxes,
and federal and state income taxes measured by the net income of Landlord from
all sources, unless due to a change in the method of taxation such tax is levied
or assessed against Landlord as a substitute for, or as an addition to, in whole
or in part, any other Tax that would constitute a Tax; or (b) penalties or
interest for late payment of Taxes except to the extent arising from Tenant’s
failure to pay such amounts.

 

“Expense Year”:  Each calendar year, all or any portion of which shall occur
during the Term of this Lease.

 

“Operating Expenses”:  All costs and expenses (and taxes, if any, thereon) paid
or incurred on behalf of Landlord (whether directly or through independent
contractors) in connection with the ownership, management, operation,
maintenance and repair of the Property and Common Areas (including any sales or
other taxes thereon) during the Term as a first-class laboratory building,
including, without limitation:

 

(a)                                 supplies, materials and equipment purchased
or rented, total wage and salary costs paid to, and all contract payments made
on account of, all persons to the extent engaged in the operation, maintenance,
security, cleaning and repair of the Building and the Common Areas at or below
the level of building manager (including the amount of any taxes, social
security taxes, unemployment insurance contributions, union benefits) and any
on-site employees of Landlord’s property management agent;

 

(b)                                 the maintenance, repair and replacement of
building systems, including heating, ventilating, air conditioning, plumbing,
electrical, mechanical, sewer, fire detection, sprinkler, life safety and
security systems, telecommunications facilities, elevators and escalators,
exterior windows and doors, tenant directories, emergency generator, and other
equipment used in common by, or for the benefit of, occupants of the Building
and Common Areas including such repairs and replacements as may be necessary to
maintain the same in proper working order and in compliance with all applicable
laws and industry performance standards;

 

(c)                                  charges of contractors for services and
facilities otherwise includable in Operating Expenses, including security, trash
removal, cleaning, janitorial, window washing, snow and ice removal, exterior
and interior landscaping, the maintenance and repair of the parking facilities,
roadways and light poles;

 

8

--------------------------------------------------------------------------------



 

(d)                                 the cost of utility services for the
Building and the Common Areas, including, without limitation, water, sanitary
sewer, electricity, gas, fuel oil, steam, and chilled water, and domestic water
to lavatories within tenant premises; but excluding utilities supplied to the
Premises that is billed to Tenant pursuant to Section 5.4 and utilities used by
other tenants of the Property within their leased space and billed directly to
such tenants;

 

(e)                                  the premiums for fire, extended coverage,
loss of rents, boiler, machinery, sprinkler, public liability, property damage,
earthquake, flood, and other insurance relative to the Property and the
operation and maintenance thereof (including the fitness center described below)
and unreimbursed costs incurred by Landlord that are subject to an insurance
deductible;

 

(f)                                   the operation and maintenance of any
areas, facilities and amenities located in Common Areas and in the Building,
including, without limitation, the cost of utilities, repairs and insurance
associated with such amenities;

 

(g)                                  the amortized cost of capital expenditures
incurred with respect to the ownership, operation, maintenance and repair of the
Property for maintenance, repairs, and replacements amortized over the
reasonable life of the capital expenditures as determined in the reasonable
judgment of Landlord’s accountant in accordance with generally accepted
accounting principles together with interest at the greater of nine percent (9%)
per annum or Landlord’s borrowing rate for such capital expenditures on the
unamortized balance of the cost of the capital item, including without
limitation the installation of capital improvements that are made to the
Property by Landlord in order to:  (i) reduce (or avoid an increase in)
operation or maintenance expenses with respect to the Property, (ii) comply with
laws, regulations or orders of any governmental or quasi-governmental authority,
agency or department which were enacted or became effective after the date
hereof, or (iii) comply with the requirements of Landlord’s insurers;

 

(h)                                 office costs of administration; legal and
accounting fees and other expenses of maintaining and auditing Property
accounting records and preparing Landlord’s Statements;

 

(i)                                     costs incurred in connection with a
federal, state or municipal governmentally mandated transportation demand
management program or similar program; and

 

(j)                                    fees for management services whether
rendered by Landlord (or affiliate) or a third-party property manager in an
amount not to exceed the rate of three percent (3%) of gross revenues from the
Property, plus reimbursable expenses.

 

If the Building is not ninety-five percent (95%) occupied during all or a
portion of any Expense Year, Landlord shall make an appropriate adjustment to
the variable components of Operating Expenses for such Expense Year as
reasonably determined by Landlord employing sound accounting and management
principles, to determine the amount of Operating Expenses that would have been
paid had the Building been ninety-five percent (95%) occupied, and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such Expense Year.

 

Operating Expenses shall not include:  (1) utility expenses that are separately
metered for any individual tenant in the Property; (2) any expense for which
Landlord is reimbursed by a specific tenant by reason of a special agreement or
requirement of the occupancy of the Property by such tenant or for which
Landlord is reimbursed by any third party or insurance company; (3) expenses for
services provided by Landlord for the exclusive benefit of a given tenant or
tenants for which Landlord is directly reimbursed by such tenant or tenants;
(4) all costs, fees and disbursements relating to activities for the
solicitation, negotiation and execution of leases for space in the Property
(including but not limited to advertising costs, leasing commissions and
attorneys’ fees therefor); (5) the costs of alterations to or payment of
allowance for, or the decorating or the redecorating of, space in the Property
leased to other tenants; (6) except as stated in subparagraph (h) of the
definition of Operating Expenses, the costs associated with the operation of the
business of the ownership or entity which constitutes “Landlord”, including
costs of selling, syndicating, financing or mortgaging any of Landlord’s
interest in the Property; (7) rentals payable under any ground or underlying
lease, if any; (8) except as stated in subparagraph (g) of the definition of
Operating Expenses, depreciation, interest and principal payments on mortgages
and other debt costs, if any; (9) repairs or other work required due to fire or
other casualty to the

 

9

--------------------------------------------------------------------------------



 

extent of insurance proceeds actually received by Landlord; (10) capital
improvements to the extent not expressly included in the definition of
“Operating Expenses”; (11) payments to affiliates of Landlord (excluding
property management fees) that comply with subparagraph (j) of the definition of
Operating Expenses) but only to the extent that they exceed market charges; (12)
costs incurred by Landlord due to the violation by Landlord of the terms and
conditions of any lease of space in the Building; (13) salaries and/or benefits
attributable to personnel above the level of the person responsible for Building
operations; (14) rent for any office space occupied by Building management
personnel to the extent the size or rental rate for of such office space exceeds
the size or fair market rental value of office space occupied by management
personnel of comparable buildings in the vicinity of the Building; (15) the
costs of any clerks, attendants or other persons in any commercial concessions
operated by Landlord to the extent the same is offset by income from such
concessions; (16) Landlord’s charitable or political contributions; (17) costs
that are covered by warranties; and (18) the cost of acquisition, cleaning and
maintenance costs (or any separate insurance solely related thereto) of works of
fine art (as distinguished from decorative items).

 

Operating Expenses that are incurred jointly for the benefit of the Building and
one or more other buildings or properties may be allocated between the Building
and the other buildings or properties in accordance with the ratio of their
respective rentable areas calculated using a consistent methodology or on any
other reasonable basis determined by Landlord.  Operating Expenses incurred for
the benefit of less than all of the tenants at the Property or in the Building
may be allocated among such tenants based on the rentable square footage of
their respective premises or on any other reasonable basis determined by
Landlord.

 

“Tenant’s Share”:  Tenant’s Share shall be a fraction, the numerator of which
shall be the rentable area of the Premises and the denominator of which shall be
the rentable area of the Building, On the Commencement Date, the Tenant’s Share
is 24.02% (52,859 RSF/220,044 RSF).  The Tenant’s Share shall be recalculated
from time to time in the event that there shall be a change in the rentable area
of either the Premises or the Building.

 

“Landlord’s Statement”:  An instrument containing a computation of any
Additional Rent due pursuant to the provisions of this Article 5.

 

5.2                               Payment of Taxes.  Commencing on the Rent
Commencement Date, Tenant shall pay, as Additional Rent, Tenant’s Share of Taxes
payable in respect of any Tax Year falling wholly or partially within the Term
(which payment shall be adjusted by proration with respect to any partial Tax
Year).  Within thirty (30) days after the issuance by the City of Cambridge or
other applicable governmental authority of the bill for Taxes, Landlord shall
submit to Tenant a copy of such bill, together with Landlord’s Statement and
Tenant shall pay the Additional Rent set forth on such Landlord’s Statement
(less the amount of estimated payments paid by Tenant on account thereof) as set
forth herein.  Landlord, at its option, may require Tenant to make monthly
payments on account of Tenant’s Share of Taxes.  The monthly payments shall be
one-twelfth (1/12th) of the amount of Tenant’s Share of Taxes and shall be
payable on or before the first day of each month during the Term, in advance, in
an amount estimated by Landlord and billed by Landlord to Tenant; provided,
that, Landlord shall have the right initially to determine such monthly
estimates and to revise such estimates from time to time.

 

5.3                               Payment of Operating Expenses.  Commencing on
the Rent Commencement Date, Tenant shall pay to Landlord, as Additional Rent,
Tenant’s Share of all Operating Expenses in respect of each Expense Year. 
Tenant shall pay a sum equal to one-twelfth (1/12) of the amount of Tenant’s
Share of Operating Expenses for each Expense Year on or before the first day of
each month of such Expense Year, in advance, in an amount estimated by Landlord
and billed by Landlord to Tenant; provided, that, Landlord shall have the right
initially to determine such monthly estimates and to revise such estimates from
time to time.  Landlord shall endeavor, within one hundred twenty (120) days
after the expiration of each Expense Year, to prepare and furnish Tenant with
Landlord’s Statement showing the Operating Expenses incurred during such Expense
Year.  Within thirty (30) days after receipt of Landlord’s Statement for any
Expense Year setting forth Tenant’s Share of Operating Expenses attributable to
such Expense Year, Tenant shall pay Tenant’s Share of such Operating Expenses
(less the amount of estimated payments paid by Tenant on account thereof) to
Landlord as Additional Rent. If Landlord’s statement shows that the estimated
Operating Expenses paid by Tenant exceed the actual amount of Tenant’s Share of
Operating Expenses for such Expense Year, Landlord shall, at Landlord’s
election,

 

10

--------------------------------------------------------------------------------



 

either (i) reimburse Tenant for the amount so overpaid by Tenant within thirty
(30) days after the issuance of Landlord’s Statement, or (ii) credit such amount
against Tenant’s estimated payments of Operating Expenses next coming due
(except at the end of the Term, in which cause alternative (i) shall be
implemented).

 

5.4                               Payment of Utilities.  Commencing on the
Commencement Date, Tenant shall pay for all water, gas, heat, light, power,
telephone, internet service, cable television, other telecommunications and
other utilities supplied to the Premises, together with any fees, surcharges and
taxes thereon, as part of Operating Expenses to the extent not otherwise set
forth in this Section 5.4. The Premises shall be check metered for electricity
serving Tenant’s lights, plugs and heating, ventilation, and air-conditioning
systems serving the Premises as part of the Finish Work.  All non-domestic water
and gas service to the Premises and heating, ventilation, and air-conditioning
systems serving the Premises exclusively shall be check-metered as part of the
Finish Work. Utilities consumed by Tenant in obtaining supply air from Building
systems shall be measured by an air-flow meter installed as part of the Finish
Work.  Tenant shall take all steps required by the utility company to provide
for direct billing to Tenant for any separately metered utilities serving the
Premises including, without limitation, making applications to the utility
company in connection with such service and making any deposits as the utility
company shall require. Tenant agrees to pay, or cause to be paid, all charges
for separately metered utilities consumed in the Premises (or by special
facilities serving the Premises), punctually as and when due directly to the
provider of such service. From time to time, if requested by Landlord, Tenant
shall provide Landlord with evidence of payment to such utility company as
Landlord may reasonably require. Tenant covenants and agrees to indemnify, hold
harmless and defend Landlord against all liability, cost and damage arising out
of or in any way connected to Tenant’s payment, non-payment or late payment of
any and all charges and rates and deposits to such utility company relating to
the Premises.

 

For utility services that are check-metered or measured by the airflow meter,
Tenant shall pay such amounts as Additional Rent on the first of each month, in
advance, together with payments of Base Rent based on Landlord’s reasonable
estimate of such use and Tenant’s rate of payment shall increase from time to
time based upon the increases in rate charged by the utility company to the
Landlord.  Landlord shall have the right to issue supplemental billing to Tenant
from time to time to account for such increases.  Landlord shall issue an annual
reconciliation based on actual meter readings such that Tenant will pay the
amount due hereunder for any such check-metered or airflow metered utilities.
Tenant shall maintain all meters serving the Premises in good operating
condition.

 

5.5                               Landlord’s Statements.

 

5.5.1                     Delivery of Statements.  Landlord will deliver
Landlord’s Statements to Tenant during the Term.  Landlord’s delay or failure to
render Landlord’s Statement with respect to any Expense Year or any Tax Year
beyond a date specified herein shall not prejudice Landlord’s right to render a
Landlord’s Statement with respect to that or any subsequent Expense Year or
subsequent Tax Year.  The obligations of Landlord and Tenant under the
provisions of this Article with respect to any Additional Rent incurred during
the Term shall survive the expiration or any sooner termination of the Term.  If
Landlord fails to give Tenant a statement of projected Operating Expenses prior
to the commencement of any Expense Year, Tenant shall continue to pay Operating
Expenses in accordance with the previous statement, until Tenant receives a new
statement from Landlord.  Landlord’s Statements shall be conclusive between the
parties absent manifest error, subject to the provisions of Section 5.5.2,
below.

 

5.5.2                     Tenant Inspection Rights. During the three (3) month
period after receipt of any Landlord’s Statement (the “Review Period”), Tenant
may inspect and audit Landlord’s records relevant to the cost and expense items
reflected in such Landlord’s Statement (a “Tenant Audit”) at the offices of
Landlord’s management company at a reasonable time mutually agreeable to
Landlord and Tenant during Landlord’s usual business hours. Each Landlord’s
Statement shall be conclusive and binding upon Tenant unless within six
(6) months after receipt of such Landlord’s Statement Tenant shall notify
Landlord that it disputes the correctness of Landlord’s Statement, specifying
the respects in which Landlord’s Statement is claimed to be incorrect.  Tenant’s
right to conduct any Tenant Audit shall be conditioned upon the following: 
(a) in no event shall any Tenant Audit be performed by a firm retained on a
“contingency fee” basis; (b) the Tenant Audit shall be concluded no later than
thirty (30) days after the end of the Review Period; (c) any Tenant Audit shall
not unreasonably interfere with the conduct of Landlord’s business; (d) Tenant
and its accounting firm shall treat any information gained in the course of any
Tenant Audit in a confidential manner and shall each execute Landlord’s
commercially reasonable

 

11

--------------------------------------------------------------------------------



 

confidentiality agreement for Landlord’s benefit prior to commencing any Tenant
Audit, which agreement shall permit disclosure to Tenant’s employees, officers,
directors, advisors, accountants, consultants, attorneys and lenders on a
need-to-know basis; (e) Tenant’s accounting firm’s audit report shall, at no
charge to Landlord, be submitted in draft form for Landlord’s review and comment
before the final approved audit report is delivered to Landlord, and Landlord
shall have the right to point out errors or make suggestions with respect to
such audit report, and any appropriate comments or clarifications by Landlord
which are accepted by Tenant’s auditor shall be incorporated into the final
audit report, it being the intention of the parties that Landlord’s right to
review is intended to prevent errors and avoid the dispute resolution mechanism
set forth in the following paragraph and not to unduly influence Tenant’s
auditor in the preparation of the final audit report; (f) Tenant shall only be
able to conduct three (3) Tenant Audits during the Term; and (g) the Tenant
Audit shall be conducted by Tenant at its sole cost and expense unless the
results of such Tenant Audit show that Landlord’s Statement overstated the
amount of Operating Expenses owed by Tenant for the relevant billing period by
more than five percent (5%) in which case Landlord shall be responsible for
payment of such costs and expenses.  If Tenant makes a timely exception within
the Review Period, Tenant shall nonetheless pay the amount shown on the
Landlord’s Statement in the manner prescribed in this Lease, without any
prejudice to such exception, and any overpayments identified during any Tenant
Audit, if any, shall be applied as a credit against the amount of Additional
Rent owed by Tenant immediately following the Tenant Audit.

 

Any dispute arising out of or relating to the results of a Tenant Audit shall be
submitted to and determined in binding arbitration under the expedited
Commercial Arbitration Rules of the American Arbitration Association.  The
arbitration shall be conducted before and by a single arbitrator that is a
certified public accountant with at least 10 years’ experience overseeing books
and records for similar properties (a “Qualified Arbitrator”) selected by the
parties.  If the parties have not selected an arbitrator within thirty (30) days
of written demand for arbitration, the Qualified Arbitrator shall be selected by
the Boston office of the American Arbitration Association on application by
either party.  The parties agree that the arbitration hearing shall be held
within thirty (30) business days following notification to the parties of the
appointment of such arbitrator, and that the arbitration proceedings shall be
concluded within thirty (30) business days following the first scheduled
arbitration hearing.  Each party shall bear all its own expenses of arbitration
and shall bear equally the costs and expenses of the arbitrator.  All
arbitration proceedings shall be conducted in the City of Boston, Commonwealth
of Massachusetts.  Landlord and Tenant further agree that they will faithfully
observe this agreement and rules, and that they will abide by and perform any
award rendered by the arbitrator and that a judgment of the court having
jurisdiction may be entered upon the award.  The duty to arbitrate shall survive
the cancellation or termination of this Lease.

 

5.6                               Adjustments.  If the actual amount of Tenant’s
Share of the Operating Expenses for any Expense Year or Tenant’s Share of Taxes
for any Tax Year exceeds the estimated amount thereof paid by Tenant for such
Expense Year or Tax Year, then Tenant shall pay to Landlord the difference
between the estimated amount paid by Tenant and the actual amount of such
Additional Rent payable by Tenant.  This Additional Rent payment shall be due
and payable within thirty (30) days following delivery of Landlord’s Statement. 
If the total amount of estimated payments made by Tenant in respect of Tenant’s
Share of Operating Expenses for such Expense Year or Tenant’s Share of Taxes for
any Tax Year shall exceed the actual amount of such Additional Rent payable by
Tenant, then such excess amount shall be credited against the monthly
installments of Additional Rent due and payable from Tenant to Landlord
hereunder until such amount shall have been refunded in full to Tenant (or
refunded in accordance with Section 5.3).  Any excess payments made by Tenant
during the Term that have not been so applied and are outstanding at the end of
the Term shall be paid to Tenant promptly following delivery of Landlord’s
Statement for the final Expense Year and final Tax Year, as applicable.  Even
though the Term has expired and Tenant has vacated the Premises, when final
determination is made of Tenant’s Share of Operating Expenses or Taxes for the
year in which this Lease terminates, Landlord shall refund Tenant any excess
paid by Tenant over the actual Operating Expenses or Taxes due from Tenant, and
Tenant shall pay any increase due over the estimated Operating Expenses or Taxes
paid to Landlord within fifteen (15) days after Landlord’s delivery of
Landlord’s Statement therefor.

 

12

--------------------------------------------------------------------------------



 

ARTICLE 6                           LANDLORD SERVICES

 

6.1                               Services.  Landlord shall provide the
following services to the Building and Premises (subject to Tenant’s
reimbursement and payment obligations therefor in accordance with the operation
of Article 5 hereof):

 

(a)                                 Janitor services in and about the Common
Areas in accordance with the cleaning specifications set forth in Exhibit 6.1,
Saturdays, Sundays and union and state and federal government holidays (the
“Holidays”) excepted.  Tenant shall be solely responsible for performing all
janitorial and trash services and other cleaning of the Premises, all in
compliance with Applicable Laws.  In the event such service is provided by a
third party janitorial service, and not by employees of Tenant, such service
shall be performed, at Tenant’s cost, by a janitorial service approved in
advance by Landlord (Landlord shall provide Tenant with a list of reasonably
approved vendors upon Tenant’s request), and shall be subject to Landlord’s
supervision and control.  The janitorial and cleaning of the Premises shall be
adequate to maintain the Premises in a manner consistent with comparable
first-class, so-called “triple net” laboratory buildings.  Landlord shall
provide a dumpster and trash compactor at the loading docks for Tenant’s
disposal of ordinary office waste (but in no event to include any Hazardous
Substances).

 

(b)                                 Heat and air-conditioning as required to
maintain comfortable temperature in the Common Areas daily from 7:00 a.m. to
6:00 p.m. Monday through Friday and 8:00 a.m. to 1:00 p.m. on Saturday (“Normal
Business Hours”), Holidays and Sundays excepted, consistent with such service
typical of comparable first-class, so-called “triple net” laboratory buildings
in the Alewife submarket.

 

(c)                                  Hot running water for lavatory purposes to
Common Area lavatories and cold water for cleaning, fire protection, drinking,
lavatory and toilet purposes within the Premises drawn through fixtures
installed as part of the Finish Work or any future Alterations.

 

(d)                                 Maintenance of the Common Areas so that they
are clean and free from accumulations of debris, rubbish and garbage and
exterior drives, walkways and parking areas free of accumulations of snow.

 

(e)                                  Such other services as are described on
Exhibit 6.1, attached.

 

(f)                                   Access by Tenant to the Premises and the
Parking Garage and elevator service twenty-four (24) hours per day, seven
(7) days per week, fifty-two (52) weeks per year, except for emergency
situations outside of Landlord’s control and subject to the operation of
Landlord’s computerized access system at the Building’s entrances and to
Landlord’s Rules and Regulations.

 

Landlord shall have the right to select the utility providers and Tenant shall
pay all actual costs associated with obtaining the utility service as provided
in Article 5 hereof.  Landlord agrees to furnish or cause to be furnished to the
Premises the utilities and services described herein, subject to the conditions
and in accordance with the standards set forth herein.  Landlord’s failure to
furnish any of such services when such failure is caused by accidents, the
making of repairs, alterations or improvements, or by Force Majeure (as defined
in Section 19.22, below), shall not result in any liability to Landlord (to the
maximum extent permitted pursuant to Applicable Laws).  Tenant shall not be
entitled to any abatement or reduction of rent by reason of such failure, no
eviction of Tenant shall result from such failure and Tenant shall not be
relieved from the performance of any covenant or agreement in this Lease.  In
the event of any failure, stoppage or interruption thereof, Landlord shall
diligently attempt to resume service promptly.

 

Notwithstanding the foregoing, if there shall be an interruption, curtailment or
suspension of any service necessary for the occupancy of the Premises and
required to be provided by Landlord pursuant to this Section 6.1 (and no
reasonably equivalent alternative service or supply is provided by Landlord)
that shall materially interfere with Tenant’s use and enjoyment of all or a
material portion of the Premises (a “Service Interruption”), and if (i) such
Service Interruption shall continue for five (5) consecutive business days
following receipt by Landlord of written notice from Tenant describing such
Service Interruption (the “Service Interruption Notice”), (ii) such Service
Interruption is not the result of Force Majeure or any of Tenant’s acts or
omissions, and (iii) the restoration of such Service Interruption is in the
reasonable control of Landlord, then Tenant shall be entitled to an equitable
abatement of Base Rent, based on the nature and duration of the Service
Interruption, the area of the Premises affected, and the then current Base Rent
amounts, for the period that shall begin on the 6th day of such Service

 

13

--------------------------------------------------------------------------------



 

Interruption and that shall end on the day such Service Interruption ceases. 
Notwithstanding anything in this Lease to the contrary, but subject to
Article 10 and Article 11 (which shall govern in the event of a casualty or
condemnation), the remedies expressly provided in this paragraph shall be
Tenant’s sole recourse and remedy in the event of an interruption of Landlord
services to the Premises.

 

6.2                               Additional Services. Landlord shall impose
reasonable charges and may establish reasonable rules and regulations for the
use or consumption of any building services or supplies after Normal Business
Hours (where such services are limited to the same pursuant to Section 6.1) and
any unanticipated, additional costs incurred by Landlord to operate the Building
after Normal Business Hours as a result thereof; and additional or unusual
janitorial services to Common Areas required because of any particular use of
the Premises or the carelessness of Tenant. The expense charged by Landlord to
Tenant for any such services be (i) reasonably calculated by Landlord based on
Landlord’s actual costs, and (ii) shall constitute Additional Rent and shall be
payable in accordance with Section 4.4.

 

6.3                               Excessive Use of Utilities.

 

6.3.1                     Prohibited Activities.  Tenant shall comply with the
conditions of occupancy and connected utility loads reasonably established by
Landlord for the Building and Tenant shall not use utilities or other services
in excess of the services described above in Section 6.1 or in a manner that
(a) overloads Building systems, (b) exceeds the capacities available to Tenant
as set forth on Exhibit 6.1, or (c) interferes with proper functioning of any
Building systems or service equipment or Landlord’s ability to provide services
to other tenants in the Building.

 

6.3.2                     Landlord’s Right to Survey Usage.  Landlord may survey
Tenant’s use of services from time to time.  To the extent that Tenant’s usage
of such services are actually in excess of permitted loads or capacities thereof
as reasonably demonstrated by Landlord, Tenant shall pay Landlord for the cost
of additional services made available to Tenant beyond those required by this
Lease, if any.  Such costs shall constitute Additional Rent and Tenant shall pay
such costs pursuant to Section 4.4.

 

6.4                               Maintenance of Common Areas.  The manner in
which the Common Areas are maintained and operated shall be in accordance with
the standards of comparable first-class, so-called “triple net” laboratory
buildings in the Alewife submarket of Cambridge, Massachusetts.  Landlord
reserves the right from time to time to (a) make changes in the shape, size,
location and appearance of the land and improvements which constitute the Common
Areas, provided that Landlord shall not materially impair the Tenant’s ability
to operate its business in or reasonable access to the Premises, except
temporary impairments required by said changes; (b) make such improvements,
alterations and repairs to the Common Areas as may be required by governmental
authorities or by utility companies servicing the Property; (c) construct,
maintain and operate lighting and other facilities on all said areas and
improvements; and (d) to add or remove improvements and facilities to or from
the Common Areas.  The use of the Common Areas shall be subject to such
reasonable regulations and changes therein as Landlord shall make from time to
time, including (but not by way of limitation) the right to close from time to
time, if necessary, all or any portion of the Common Areas to such extent as may
be legally sufficient, in the opinion of Landlord’s counsel, to prevent a
dedication thereof or the accrual of rights of any person or of the public
therein; provided, however, Landlord shall do so at such times and in such
manner as shall minimize any disruption to Tenant to the extent reasonably
possible.

 

6.5                               Access to Premises.

 

6.5.1                     Landlord’s Right of Entry.  Landlord shall have the
right to enter the Premises without abatement of Rent at all reasonable times
upon at least 24 hours’ prior notice to Tenant which may be given by telephone
or electronic mail (except in emergencies when no advance notice shall be
required), (a) to supply any service to be provided by Landlord to Tenant
hereunder, (b) to show the Premises to Landlord’s Mortgagee and to prospective
purchasers, mortgagees and during the last 18 months of the Term) tenants,
(c) to inspect, alter, improve or repair the Premises and any portion of the
Property, and (d) to introduce conduits, risers, pipes and ducts to and through
the Premises, provided that in exercising any such right, Landlord will cause
all such conduits, risers, pipes and ducts to be placed above dropped ceilings,
within walls, or below floors or in closets, to the extent reasonably
practicable.  Tenant shall be given the opportunity to have a representative of
Tenant accompany Landlord during such entry, other than

 

14

--------------------------------------------------------------------------------



 

in the event of an emergency.  In conducting any such activities, Landlord shall
use reasonable efforts not to disrupt the conduct of Tenant’s business
operations.

 

6.5.2                     Tenant’s Keys.  For each of the purposes stated above
in this Section 6.5, Landlord shall at all times have and retain a key with
which to unlock all of the doors in, upon and about the Premises, excluding
Tenant’s vaults and safes, or special security areas, and Landlord shall have
the right to use any and all means that Landlord may deem necessary or proper to
open said doors in an emergency, in order to obtain entry to any portion of the
Premises.

 

6.6                               Building Amenities. The Common Areas shall
contain the following for the nonexclusive use and enjoyment of Tenant and
Tenant’s employees, in common with others: (a) a fitness center, initially
equipped with fitness machines and subject to future changes in equipment based
on use and fitness trends for similar facilities; (b) male and female locker
facilities, including showers; (c) a secure area for the storage and repair of
bicycles; and (d) a lounge fully equipped with furniture and having a wireless
connection network, subject to changes in technology (collectively, the
“Amenities”).  Landlord (or an operator selected by the Landlord) shall operate
and maintain the Amenities on business days, during such hours as are reasonably
determined by Landlord, in a first-class manner.  The Amenities may be
unavailable from time to time due to construction activities, repairs,
maintenance or alterations, or a change in the managing or operating company
hired by Landlord, and Landlord reserves the right to change the use of such
facilities if the same is uneconomic or insufficiently used by tenants of the
Building or Property, in which case any of such facilities shall be subject to
discontinuance and removal by Landlord, as determined by Landlord in its
reasonable discretion.  The Amenities shall be subject to (a) Landlord’s
Rules and Regulations regarding the use thereof; and (b) execution of a waiver
of liability and indemnity agreement for Landlord’s benefit in form and
substance satisfactory to Landlord prior to such person’s use of the fitness
center, and shall be limited to use by Building occupants, employees, and their
guests. Tenant, and other tenants in the Building, may reserve the lounge for
exclusive use for special events consistent with the use of similar spaces in
first-class laboratory buildings in Cambridge on a first-come, first-serve basis
with at least thirty (30) days’ prior notice to Landlord.  Landlord shall use
reasonable efforts to accommodate Tenant’s requests with respect to its use of
the lounge.  Tenant shall pay as Additional Rent with respect to Tenant’s use of
the lounge for any such events a reasonable per-use setup, breakdown and
cleaning fee, and no other usage fee.

 

6.7                               PH Neutralization. The Building shall be
serviced by a common laboratory waste sanitary sewer system from the two (2) pH
neutralization rooms on the first (1st) floor of the Building to the municipal
sewer line in the street adjacent to the Building.  An acid neutralization tank
(the “Acid Neutralization Tank”) has been installed as part of the Base Building
Work (as defined in Exhibit 3.1) in each pH neutralization room and will be
connected to the Premises and Tenant shall have a non-exclusive right to use its
proportionate share of each Acid Neutralization Tank in accordance with
Applicable Laws in common with other tenants in the Building.  Tenant shall
install, as part of the Finish Work, a meter and monitoring system measuring
Tenant’s use of each Acid Neutralization Tank for purposes of confirming that
Tenant is not using in excess of its share and to monitor the nature of Tenant
waste being delivered to the Acid Neutralization Tank.  Tenant, as a portion of
its Operating Expenses, shall reimburse Landlord for all costs, charges and
expenses incurred by Landlord from time to time in connection with or arising
out of the operation, use, maintenance, repair or refurbishment of the Acid
Neutralization Tanks, including all clean-up costs relating to the Acid
Neutralization Tank (collectively, “Tank Costs”); provided, however, that if an
Acid Neutralization Tank is being used by other tenant(s) or occupant(s) of the
Building at any time during the Term, then, during such time period, Tenant
shall only be obligated to pay its proportionate share of the Tank Costs (based
on the rentable square footage of tenants utilizing the same).  Notwithstanding
the foregoing, in the event an Acid Neutralization Tank is damaged or repairs to
the Acid Neutralization Tank are required as a result of the improper use of the
Acid Neutralization Tank by Tenant, Tenant shall be responsible for one hundred
percent (100%) of the cost of any repairs or replacement required as a result of
such improper use by Tenant, regardless of whether the Acid Neutralization Tank
is then being used by other tenant(s) or occupant(s) of the Building. Similarly,
if an Acid Neutralization Tank is damaged, or if repairs to the Acid
Neutralization Tank are required as a result of the improper use of the Acid
Neutralization Tank by other tenant(s) or occupant(s) of the Building, then
Tenant shall have no responsibility for the cost of any repairs or replacements
required as a result of such improper use by such other tenant(s) or
occupant(s).

 

Tenant shall establish and maintain a chemical safety program administered by a
licensed, qualified individual in accordance with the requirements of the
Massachusetts Water Resources Authority

 

15

--------------------------------------------------------------------------------



 

(“MWRA”) and any other applicable governmental authority.  Tenant shall be
solely responsible for all costs incurred in connection with such chemical
safety program, and Tenant shall provide Landlord with such documentation as
Landlord may reasonably require evidencing Tenant’s compliance with the
requirements of (a) the MWRA and any other applicable governmental authority
with respect to such chemical safety program and (b) this Section. 
Notwithstanding the foregoing, Landlord shall obtain and maintain during the
Term (m) any permit required by the MWRA (“MWRA Permit”) to operate the Building
sewer system for use by the Building, generally and (n) and, at Tenant’s sole
risk, a wastewater treatment operator license (“MWRA License”) from the
Commonwealth of Massachusetts with respect to Tenant’s particular use of the
Acid Neutralization Tank in the Building, provided that the application therefor
and any renewal application for the MWRA License shall be subject to Tenant’s
prior written approval, not to be unreasonably withheld, conditioned or
delayed.  Upon Tenant’s request, Landlord shall furnish a copy of the MWRA
Permit to Tenant.  Tenant shall not introduce anything into the Acid
Neutralization Tanks (x) in violation of the terms of the MWRA Permit or MWRA
License, (y) in violation of Applicable Laws or (z) that would interfere with
the proper functioning of the Acid Neutralization Tanks. Tenant agrees to
reasonably cooperate with Landlord in order to obtain the MWRA Permit and the
MRWA License.  Tenant shall reimburse Landlord within ten (10) business days
after demand for any costs incurred by Landlord pursuant to this Section. Tenant
shall indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord, its lenders, partners, subpartners
and their respective officers, agents, servants, employees, and independent
contractors (the “Landlord Parties”) harmless from and against any and all
Claims arising out of Tenant’s use of the Acid Neutralization Tanks, including
(a) damages for the loss or restriction on use of rentable or usable space or of
any amenity of the Project, (b) damages arising from any adverse impact on
marketing of space in the Project or any portion thereof and (c) sums paid in
settlement of claims that arise during or after the Term as a result of Tenant’s
improper use of the Acid Neutralization Tanks.  This indemnification by Tenant
includes costs incurred in connection with any investigation of site conditions
or any clean-up, remediation, removal or restoration required by any
governmental authority caused by Tenant’s improper use of the Acid
Neutralization Tanks.

 

ARTICLE 7                           CONDUCT OF BUSINESS BY TENANT

 

7.1                               Permitted Use.  The Premises shall be used and
occupied only for general office and technical office (inclusive of laboratory,
and research and development purposes to the extent permitted pursuant to
Applicable Laws) use, together with customary uses accessory thereto, as
permitted per Applicable Laws (the “Permitted Use”), but expressly excluding
medical, clinical, government and education (as distinguished from training of
staff) offices.  Tenant shall not engage in any particular use, or permit the
particular use of, the Premises or any part thereof for any use other than the
Permitted Use specifically set forth above or in any illegal manner, or in any
manner that, in Landlord’s judgment, would adversely affect or interfere with
any services required to be furnished by Landlord to Tenant or to any other
tenant or occupant of the Property, or with the proper and economical rendition
of any such service, or with the use and enjoyment of any part of the Property
by any other tenant or occupant (Landlord acknowledging and agreeing that
laboratory use with a classification in a risk category below Biosafety Level 3
(per the BMBL, as defined in Section 7.6.1.1)) and otherwise in compliance with
the terms of this Lease does not in and of itself, without regards for Tenant’s
particular use, cause any such interference).  To the extent that any portion of
the Premises is designed for mechanical, chemical storage or other ancillary use
serving the primary portion of the Premises, such area(s) shall only be used for
the purpose for which such area(s) has been designed.  Tenant agrees that it
will not exceed the maximum floor bearing capacity for the Premises.

 

7.2                               Tenant’s Personal Property.  Tenant shall be
responsible for any ad valorem taxes on its personal property (whether owned or
leased) and on the value of its leasehold improvements in the Premises (which
are in excess of building standard improvements), and if the taxing authorities
do not separately assess Tenant’s leasehold improvements, Landlord may make a
reasonable allocation of the impositions to such improvements and charge Tenant
for the same as Additional Rent.

 

7.3                               Compliance with Laws.

 

7.3.1                     Tenant’s Compliance Obligations.  From and after the
Commencement Date, Tenant, at Tenant’s expense, shall comply promptly with the
laws, ordinances, rules, regulations and orders of all governmental authorities
in effect from time to time during the Term including, without limitation, the
Americans with Disabilities Act (“ADA”), and all applicable federal, state

 

16

--------------------------------------------------------------------------------



 

and municipal building, zoning, fire, health, safety and environmental laws (the
“Applicable Laws”) that shall impose any duty on Tenant with respect to the
Premises or the use, occupancy or operation thereof.  Tenant will obtain and
maintain in full force and effect any and all licenses and permits necessary for
its use.  Tenant shall make any Alterations in or to the Premises in order to
comply with the foregoing, which are necessitated or occasioned, in whole or in
part by the use or occupancy or manner of use, occupancy or operation of the
Premises by Tenant or any of its officers, employees, agents, contractors,
invitees, licensees or subtenants (the “Tenant Parties”). Notwithstanding the
foregoing, Tenant shall not be required to make any alterations or additions to
the structure, roof, exterior and load bearing walls, foundation and structural
floor slabs of the Building, the Common Areas, or any of the life safety systems
serving the Premises unless the same are (x) required by Tenant’s particular use
of the Premises or (y) result from any Alterations (as defined below) made by
Tenant.

 

7.3.2                     Landlord’s Compliance Obligations.  Landlord shall
comply with all Applicable Laws in effect from time to time during the Term that
shall impose any duty on Landlord with respect to the Common Areas, excluding
any matters that are Tenant’s responsibility under this Lease or the
responsibility of other tenants of the Property. Notwithstanding anything to the
contrary contained herein, from and after the Commencement Date, Tenant shall be
responsible for legal compliance, including the requirements of the ADA, with
respect to (a) any and all requirements on account of Tenant’s particular use
of, or operations in, the Premises, and (b) all Alterations designed or
constructed by Tenant or its contractors or agents.

 

7.4                               Landlord’s Rules and Regulations.  Tenant
shall observe and comply with the rules and regulations attached to this Lease
as Exhibit 7.4, and all reasonable modifications thereof and additions thereto
from time to time put into effect by Landlord of which notice is delivered to
Tenant (the “Rules and Regulations”).  Tenant shall not use or permit the use of
the Premises in any manner that will create waste or a nuisance, or which shall
unreasonably disturb other tenants of the Property.

 

7.5                               No Liens.  Tenant shall keep the Premises and
Property free from any liens or encumbrances arising out of any work performed,
material furnished or obligations incurred by or for Tenant or any person or
entity claiming through or under Tenant.  Any claim to, or lien upon, the
Premises or the Property arising from any act or omission of Tenant shall accrue
only against the leasehold estate of Tenant and shall be subject and subordinate
to the paramount title and rights of Landlord in and to the Premises and the
Property.  If any mechanics’ or other lien shall be filed against the Premises
or the Property purporting to be for services, labor or material furnished or to
be furnished at the request of the Tenant, then Tenant shall at its expense
cause such lien to be discharged of record by payment, bond or otherwise, within
ten (10) days after notice to Tenant of the filing thereof.

 

7.6                               Hazardous Substances.

 

7.6.1                     Tenant’s Obligations.

 

7.6.1.1           Prohibitions.  As a material inducement to Landlord to enter
into this Lease with Tenant, Tenant agrees that, prior to Tenant occupying any
portion of the Premises, Tenant shall submit to Landlord for Landlord’s
approval, which shall not be unreasonably withheld, conditioned or delayed, a
full, accurate and complete Landlord’s Pre-Leasing Environmental Exposure
Questionnaire (the “Environmental Questionnaire”), which is attached as
Exhibit 7.6.1.1.  Tenant hereby represents, warrants and covenants that except
for those chemicals or materials, and their respective quantities, specifically
listed on the Environmental Questionnaire, neither Tenant nor Tenant’s
subtenants or assigns, or any of their respective employees, contractors and
subcontractors of any tier, entities with a contractual relationship with such
parties (other than Landlord), or any entity acting as an agent or sub-agent of
such parties or any of the foregoing (collectively, “Tenant Parties”) will
produce, use, store or generate any “Hazardous Substances”, as that term is
defined below, on, under or about the Premises, nor cause or permit any
Hazardous Substance to be brought upon, placed, stored, manufactured, generated,
blended, handled, recycled, used or “Released”, as that term is defined below,
on, in, under or about the Premises or Property. If any information provided to
Landlord by Tenant on any Environmental Questionnaire, or otherwise relating to
information concerning Hazardous Substances, is false, incomplete, or misleading
in any material respect, the same shall be deemed a default by Tenant under this
Lease.  Upon Landlord’s request which shall be made no more frequently than
monthly unless a Release has occurred or where required by governmental

 

17

--------------------------------------------------------------------------------



 

authorities, or in the event of any material change in Tenant’s use of Hazardous
Substances at the Premises, Tenant shall deliver to Landlord an updated
Environmental Questionnaire. Landlord’s prior written consent shall be required
for any Hazardous Substances use for the Premises not described on the initial,
or an updated, Environmental Questionnaire submitted to Landlord in accordance
with the immediately preceding sentence, such consent not to be unreasonably
withheld, conditioned or delayed, but Landlord agrees that Tenant may keep,
maintain, use and/or store Hazardous Substances in the Premises that are not
listed on the most recent Environmental Questionnaire submitted to Landlord if
the same are (i) consistent with use by a first-class laboratory in a
first-class office and laboratory building including ground floor retail, and
reasonably necessary for the conduct of Tenant’s business, and (ii) are
otherwise kept, maintained, used and stored in accordance with the provisions of
this Lease. In any event, Tenant shall deliver updated MSDS sheets to Landlord
upon Landlord’s request from time to time (which shall be made no more
frequently than monthly unless a Release has occurred or where required by
governmental authorities) with an updated inventory of Hazardous Substances
(including approximate amounts) used by Tenant or anyone claiming by, through or
under Tenant at the Property.

 

Tenant shall not install or permit any underground storage tank at the
Premises.  In addition, Tenant agrees that it: (i) shall not cause or suffer to
occur, the Release (as defined below) of any Hazardous Substances at, upon,
under or within the Premises or the Property; and (ii) shall not engage in
activities at the Premises that give rise to, or lead to the imposition of,
liability upon Tenant or Landlord or the creation of an environmental lien or
use restriction upon the Premises or the Property. For purposes of this Lease,
“Hazardous Substances” means all flammable explosives, petroleum and petroleum
products, oil, radon, radioactive materials, toxic pollutants, asbestos,
polychlorinated biphenyls (“PCBs”), medical waste, chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, including without limitation any
chemical, element, compound, mixture, solution, substance, object, waste or any
combination thereof, which is or may hereafter be determined to be hazardous to
human health, safety or to the environment due to its radioactivity,
ignitability, corrosiveness, reactivity, explosiveness, toxicity,
carcinogenicity, infectiousness or other harmful or potentially harmful
properties or effects, or defined as, regulated as or included in, the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
or “toxic substances” under any Environmental Laws.  The term “Hazardous
Substances” for purposes of this Lease shall also include any mold, fungus or
spores, whether or not the same is defined, listed, or otherwise classified as a
“hazardous material” under any Environmental Laws, if such mold, fungus or
spores may pose a risk to human health or the environment or negatively impact
the value of the Premises.  For purposes of this Lease, “Release” or “Released”
or “Releases” shall mean any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing, or other movement of Hazardous Substances into the
environment.

 

Notwithstanding anything contained herein to the contrary, in no event shall
Tenant or anyone claiming by through or under Tenant perform work at or above
the risk category Biosafety Level 3 as established by the Department of Health
and Human Services (“DHHS”) and as further described in the DHHS publication
Biosafety in Microbiological and Biomedical Laboratories (5th Edition) (as it
may be or may have been further revised, the “BMBL”) or such nationally
recognized new or replacement standards as Landlord may reasonable designate.
Tenant shall comply with all applicable provisions of the standards of the BMBL
to the extent applicable to Tenant’s operations in the Premises.

 

7.6.1.2           Notices to Landlord.  Unless Tenant is required by Applicable
Laws to give earlier notice to Landlord, Tenant shall notify Landlord in writing
as soon as possible but in no event later than five (5) days after (i) the
occurrence of any actual, alleged or threatened Release of any Hazardous
Substance in, on, under, from, about or in the vicinity of the Premises (whether
past or present), regardless of the source or quantity of any such Release, or
(ii) Tenant becomes aware of any regulatory actions, inquiries, inspections,
investigations, directives, or any cleanup, compliance, enforcement or abatement
proceedings (including any threatened or contemplated investigations or
proceedings) relating to or potentially affecting the Premises, or (iii) Tenant
becomes aware of any claims by any person or entity relating to any Hazardous
Substances in, on, under, from, about or in the vicinity of the Premises,
whether relating to damage, contribution,

 

18

--------------------------------------------------------------------------------



 

cost recovery, compensation, loss or injury.  Collectively, the matters set
forth in clauses (i), (ii) and (iii) above are hereinafter referred to as
“Hazardous Substances Claims”.  Tenant shall promptly forward to Landlord copies
of all orders, notices, permits, applications and other communications and
reports in connection with any Hazardous Substances Claims.  Additionally,
Tenant shall promptly advise Landlord in writing of Tenant’s discovery of any
occurrence or condition on, in, under or about the Premises that could subject
Tenant or Landlord to any liability, or restrictions on ownership, occupancy,
transferability or use of the Premises under any “Environmental Laws”, as that
term is defined below.  Tenant shall not enter into any legal proceeding or
other action, settlement, consent decree or other compromise with respect to any
Hazardous Substances Claims without first notifying Landlord of Tenant’s
intention to do so and affording Landlord the opportunity to join and
participate, as a party if Landlord so elects, in such proceedings and in no
event shall Tenant enter into any agreements which are binding on Landlord or
the Property without Landlord’s prior written consent.  Landlord shall have the
right to appear at and participate in, any and all legal or other administrative
proceedings concerning any Hazardous Substances Claim.  For purposes of this
Lease, “Environmental Laws” means all applicable present and future laws
relating to the protection of human health, safety, wildlife or the environment,
including, without limitation, (i) all requirements pertaining to reporting,
licensing, permitting, investigation and/or remediation of emissions,
discharges, Releases, or threatened Releases of Hazardous Substances, whether
solid, liquid, or gaseous in nature, into the air, surface water, groundwater,
or land, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of Hazardous Substances;
and (ii) all requirements pertaining to the health and safety of employees or
the public.  Environmental Laws include, but are not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
42 USC § 9601, et seq., the Hazardous Materials Transportation Authorization Act
of 1994, 49 USC § 5101, et seq., the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976, and Hazardous and Solid Waste
Amendments of 1984, 42 USC § 6901, et seq., the Federal Water Pollution Control
Act, as amended by the Clean Water Act of 1977, 33 USC § 1251, et seq., the
Clean Air Act of 1966, 42 USC § 7401, et seq., the Toxic Substances Control Act
of 1976, 15 USC § 2601, et seq., the Safe Drinking Water Act of 1974, 42 USC
§§ 300f through 300j, the Occupational Safety and Health Act of 1970, as
amended, 29 USC § 651 et seq., the Oil Pollution Act of 1990, 33 USC § 2701 et
seq., the Emergency Planning and Community Right-To-Know Act of 1986, 42 USC
§ 11001 et seq., the National Environmental Policy Act of 1969, 42 USC § 4321 et
seq., the Federal Insecticide, Fungicide and Rodenticide Act of 1947, 7 USC
§ 136 et seq., M.G.L. c.21C; oil and hazardous materials as defined in M.G.L.
c.21E; and any other state or local law counterparts, as amended, as such
Applicable Laws, are in effect as of the Commencement Date, or thereafter
adopted, published or promulgated.

 

7.6.1.3           Releases of Hazardous Substances.  If any Release of any
Hazardous Substance in, on, under, from or about the Premises in violation of,
or requiring any Clean-Up (as defined below), in addition to notifying Landlord
as specified above, Tenant, at its own sole cost and expense, shall
(i) immediately comply with any and all reporting requirements imposed pursuant
to any and all Environmental Laws, (ii) provide a written certification to
Landlord indicating that Tenant has complied with all applicable reporting
requirements, (iii) take any and all necessary investigation, corrective,
remedial and other Clean-up action in accordance with any and all applicable
Environmental Laws, utilizing an environmental consultant approved by Landlord,
all in accordance with the provisions and requirements of this Section 7.6,
including, without limitation, Section 7.6.6, and (iv) take any such additional
investigative, remedial and corrective actions as Landlord shall in its
reasonable discretion deem necessary such that the Premises and Property are
remediated to a condition allowing unrestricted use of the Premises for human
use and occupancy, including without limitation for the Permitted Use, all in
accordance with the provisions and requirements of this Section 7.6.  Landlord
may, as required by any and all Environmental Laws, report the Release of any
Hazardous Substance to the appropriate governmental authority, identifying
Tenant as the responsible party.  Tenant shall deliver to Landlord copies of all
administrative orders, notices, demands, directives or other communications
directed to Tenant from any governmental authority with respect to any Release
of Hazardous Substances in, on, under, from, or about the Premises, together
with copies of all investigation, assessment, and remediation plans and reports
prepared by or on behalf of Tenant in response to any such regulatory order or
directive.

 

19

--------------------------------------------------------------------------------



 

7.6.2                     Indemnification.

 

7.6.2.1  In General.  Without limiting in any way Tenant’s obligations under any
other provision of this Lease, Tenant shall be solely responsible for and shall
protect, defend, indemnify and hold Landlord, its lenders, partners, subpartners
and their respective officers, agents, servants, employees, and independent
contractors harmless from and against any and all claims, judgments, losses,
damages, costs, expenses, penalties, enforcement actions, taxes, fines, remedial
actions, liabilities (including, without limitation, actual attorneys’ fees,
litigation, arbitration and administrative proceeding costs, expert and
consultant fees and laboratory costs) including, without limitation,
consequential damages and sums paid in settlement of claims, which arise during
or after the Term, whether foreseeable or unforeseeable, directly or indirectly
arising out of or attributable to the presence, use, generation, manufacture,
treatment, handling, refining, production, processing, storage, Release or
presence of Hazardous Substances in, on, under or about the Premises or Property
by any Tenant Party, except to the extent such liabilities result from the
negligence or willful misconduct of Landlord following the Commencement Date. 
The foregoing obligations of Tenant shall include, without limitation:  (i) the
costs of any required or necessary removal, repair, cleanup or remediation of
the Premises and Property, and the preparation and implementation of any
closure, removal, remedial or other required plans; (ii) judgments for personal
injury or property damages; and (iii) all costs and expenses incurred by
Landlord in connection therewith.  It is the express intention of the parties to
this Lease that Tenant assumes all such liabilities, and holds Landlord harmless
from all such liabilities, associated with the environmental condition of the
Premises, arising on or after the date Tenant takes possession of the Premises.

 

7.6.3  Compliance with Environmental Laws.  Without limiting the generality of
Tenant’s obligation to comply with Applicable Laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all applicable
Environmental Laws.  Tenant shall obtain and maintain any and all necessary
permits, licenses, certifications and approvals appropriate or required for the
use, handling, storage, and disposal of any Hazardous Substances used, stored,
generated, transported, handled, blended, or recycled by Tenant on the
Premises.  Landlord shall have a continuing right, without obligation, to
require Tenant to obtain, and to review and inspect any and all such permits,
licenses, certifications and approvals, together with copies of any and all
Hazardous Substances management plans and programs, any and all Hazardous
Substances risk management and pollution prevention programs, and any and all
Hazardous Substances emergency response and employee training programs
respecting Tenant’s use of Hazardous Substances.  Upon request of Landlord,
Tenant shall deliver to Landlord a narrative description explaining the nature
and scope of Tenant’s activities involving Hazardous Substances and showing to
Landlord’s satisfaction compliance with all Environmental Laws and the terms of
this Lease.  Tenant may omit from such narrative description information
regarding the confidential and proprietary research and processes of Tenant,
provided that Tenant shall not omit information with respect to the
identification of any Hazardous Substances.

 

7.6.4                     Assurance of Performance.

 

7.6.4.1  Environmental Assessments In General.  Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate to perform “Environmental Assessments”, as that term is defined
below, to ensure Tenant’s compliance with the requirements of this Lease with
respect to Hazardous Substances.  For purposes of this Lease, “Environmental
Assessment” means an assessment including, without limitation:  (i) an
environmental site assessment conducted in accordance with the then-current
standards of the American Society for Testing and Materials and meeting the
requirements for satisfying the “all appropriate inquiries” requirements; and
(ii) sampling and testing of the Premises based upon potential recognized
environmental conditions or areas of concern or inquiry identified by the
environmental site assessment.

 

7.6.4.2  Costs of Environmental Assessments.  All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 7.6, then all of
the costs and expenses of such

 

20

--------------------------------------------------------------------------------



 

Environmental Assessment shall be reimbursed by Tenant as Additional Rent within
thirty (30) days after receipt of written demand therefor.

 

7.6.5  Tenant’s Obligations upon Surrender.  At the expiration or earlier
termination of the Term, Tenant, at Tenant’s sole cost and expense, shall: 
(i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 8.6.2; (ii) cause all Hazardous Substances to be removed
from the Premises and disposed of in accordance with all Environmental Laws and
as necessary to allow the Premises to be used for any purpose; and (iii) cause
to be removed all containers installed or used by any Tenant Parties to store
any Hazardous Substances on the Premises, and cause to be repaired any damage to
the Premises caused by such removal.

 

7.6.6                     Clean-up.

 

7.6.6.1           Environmental Reports; Clean-Up.  If any written report,
including any report containing results of any Environmental Assessment (an
“Environmental Report”) shall indicate (i) the presence of any Hazardous
Substances as to which Tenant has a removal or remediation obligation under this
Section 7.6, and (ii) that as a result of same, the investigation,
characterization, monitoring, assessment, repair, closure, remediation, removal,
or other clean-up (the “Clean-up”) of such Hazardous Substances is required,
Tenant shall immediately prepare and submit to Landlord within thirty (30) days
after receipt of the Environmental Report a comprehensive plan, subject to
Landlord’s written approval, specifying the actions to be taken by Tenant to
perform the Clean-up so that the Premises are restored to the conditions
required by this Lease.  Upon Landlord’s approval of the Clean-up plan, Tenant
shall, at Tenant’s sole cost and expense, without limitation of any rights and
remedies of Landlord under this Lease, immediately implement such plan with a
consultant reasonably acceptable to Landlord and proceed to Clean-Up Hazardous
Substances in accordance with all applicable laws and as required by such plan
and this Lease.  If, within thirty (30) days after receiving a copy of such
Environmental Report, Tenant fails either (a) to complete such Clean-up, or
(b) with respect to any Clean-up that cannot be completed within such 30-day
period, fails to proceed with diligence to prepare the Clean-up plan and
complete the Clean-up as promptly as practicable, then Landlord shall have the
right, but not the obligation, and without waiving any other rights under this
Lease, to carry out any Clean-up recommended by the Environmental Report or
required by any governmental authority having jurisdiction over the Premises,
and recover all of the costs and expenses thereof from Tenant as Additional
Rent, payable within ten (10) days after receipt of written demand therefor.

 

7.6.6.2           No Rent Abatement.  Tenant shall continue to pay all Rent due
or accruing under this Lease during any Clean-up, and shall not be entitled to
any reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.

 

7.6.6.3  Surrender of Premises.  Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease, and shall fully comply with all Environmental Laws and requirements of
any governmental authority with respect to such completion, including, without
limitation, fully comply with any requirement to file a risk assessment,
mitigation plan or other information with any such governmental authority in
conjunction with the Clean-up prior to such surrender.  Tenant shall obtain and
deliver to Landlord a letter or other written determination from the overseeing
governmental authority confirming that the Clean-up has been completed in
accordance with all requirements of such governmental authority and that no
further response action of any kind is required for the unrestricted use of the
Premises (“Closure Letter”).  Upon the expiration or earlier termination of this
Lease, Tenant shall also be obligated to close all permits obtained in
connection with Hazardous Substances in accordance with Applicable Laws.

 

7.6.6.4  Failure to Timely Clean-Up.  Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
and Tenant’s failure to receive the Closure Letter is prohibiting Landlord from
leasing the Premises or any part thereof to a third party, or prevents the
occupancy or use of the Premises or any part thereof by a third party, then

 

21

--------------------------------------------------------------------------------



 

Tenant shall be liable to Landlord as a holdover tenant (as more particularly
provided in Section 2.2) until Tenant has fully complied with its obligations
under this Section 7.6.

 

7.6.7                     Confidentiality.  Unless compelled to do so by
Applicable Laws, Tenant agrees that Tenant shall not disclose, discuss,
disseminate or copy any information, data, findings, communications, conclusions
and reports regarding the environmental condition of the Premises to any Person
(other than Tenant’s consultants, attorneys, property managers and employees
that have a need to know such information), including any governmental
authority, without the prior written consent of Landlord.  In the event Tenant
reasonably believes that disclosure is compelled by Applicable Laws, it shall
provide Landlord ten (10) days’ advance notice of disclosure of confidential
information so that Landlord may attempt to obtain a protective order.  Tenant
may additionally release such information to bona fide prospective purchasers or
lenders, subject to any such parties’ written agreement to be bound by
obligations of confidentiality substantially similar to the terms of this
Section 7.6.7.

 

7.6.8  Copies of Environmental Reports.  Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports obtained by Tenant regarding Tenant’s
activities with respect to the Premises, or ground water beneath the Land, or
the environmental condition or Clean-up thereof. Tenant may redact from any such
reports such information regarding the confidential and proprietary research and
processes of Tenant, provided that Tenant shall not redact information with
respect to the identification of any Hazardous Substances. Tenant shall be
obligated to provide Landlord with a copy of such materials without regard to
whether such materials are generated by Tenant or prepared for Tenant, or how
Tenant comes into possession of such materials, provided that Tenant shall have
no responsibility for the accuracy thereof.

 

7.6.9  Signs, Response Plans, Etc.  Tenant shall be responsible for posting on
the Premises any signs required under applicable Environmental Laws.  Tenant
shall also complete and file any business response plans or inventories required
by any applicable Environmental Laws.  Tenant shall concurrently file a copy of
any such business response plan or inventory with Landlord.

 

7.6.10  Fire Control Areas.    Notwithstanding anything to the contrary in this
Lease, Landlord shall have sole control over the equitable allocation of fire
control areas (as defined in the Uniform Building Code as adopted by the city or
municipality(ies) in which the Property is located (the “UBC”)) within the
Building for the storage of Hazardous Substances; provided that Tenant shall
have the appurtenant right to use its pro-rata share of such fire control areas
made available to tenants on any floor of the Premises (determined on a
floor-by-floor basis based on the ratio of the rentable square footage of the
Premises on such floor to the total rentable square footage of leasable area on
such floor as reasonably determined by Landlord on a consistent basis), other
than the first floor of the Building if and to the extent the Premises includes
any portion of such floor.  Notwithstanding anything to the contrary in this
Lease, the quantity of Hazardous Substances allowed by this Section is specific
to Tenant and shall not run with the Lease in the event of a Transfer (as
defined in Article 12).  In the event of a Transfer, if the use of  Hazardous
Substances by such new tenant (“New Tenant”) is such that New Tenant utilizes
fire control areas in the Building in excess of New Tenant’s pro rata share of
the Building, then New Tenant shall, at its sole cost and expense and upon
Landlord’s written request, establish and maintain a separate area of the
Premises classified by the UBC as an “H” occupancy area for the use and storage
of Hazardous Substances, or take such other action as is necessary to ensure
that its share of the fire control areas of the Building is not greater than New
Tenant’s pro rata share of the Building.

 

7.6.11  Landlord’s Representation.  Landlord represents that, as of the
Commencement Date the Building shall not contain any Hazardous Substances in
violation of Applicable Laws.

 

7.6.12  Survival.  Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 7.6 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 7.6 have been completely
performed and satisfied.

 

ARTICLE 8                           ALTERATIONS, IMPROVEMENTS AND SIGNAGE

 

8.1                               Landlord’s Obligations.  Landlord will
maintain in good repair, reasonable wear and use (except casualty and
condemnation which shall be governed by Article 10 and Article 11, respectively)
(a) 

 

22

--------------------------------------------------------------------------------



 

all Common Areas, the roof structure, foundation, exterior and load-bearing
walls, and the structural floor slabs; (b) the Building Systems (defined below
in Section 8.3.1) serving the Building (excluding any Building Systems that
exclusively serve Tenant and any Tenant installations, fixtures and supplemental
HVAC units that are dedicated to Tenant’s exclusive use). The cost of this
maintenance and repair shall be included in Operating Expenses and shall be
subject to reimbursement under Article 5 hereof to the extent provided therein. 
Maintenance and repair expenses caused by Tenant’s willful misconduct or
negligent acts or omissions shall be paid directly to Landlord by Tenant in
accordance with Section 4.4, and shall not constitute an Operating Expense.

 

8.2                               Tenant’s Obligations.  Tenant will maintain in
good repair, reasonable wear and use excepted, any Building Systems that
exclusively serve Tenant, and any Alterations, fixtures and supplemental HVAC
units that are dedicated to Tenant’s exclusive use), and at Tenant’s cost and
expense, shall make all repairs and replacements necessary to preserve the same
in good working order and in a clean, safe and sanitary condition, and will
suffer no waste, provided, however, that with respect to any to any equipment
that exclusively serves the Premises but is not located within the Premises,
Landlord shall provide reasonable access thereto for Tenant and its contractors
and agents to perform any required maintenance and complete any required
repairs.  Tenant shall maintain, at its own expense, in good order, condition
and repair to Landlord’s reasonable satisfaction, all plumbing facilities and
electrical fixtures and devices (including replacement of all lamps, starters
and ballasts) located within the Premises.  Tenant shall repair, at its cost,
all deteriorations or damages to the Property occasioned by its negligent acts
or omissions or willful misconduct.  If Tenant does not make such repairs to the
Building within thirty (30) days following notice from Landlord, Landlord may,
but need not, make such repairs, and Tenant shall pay the cost thereof as
provided in Section 8.7 hereof.

 

8.3                               Tenant’s Alterations.

 

8.3.1                     Landlord’s Consent to Alterations.  Tenant shall not
make or permit any improvements, installations, alterations or additions
(“Alterations”) in or to the Premises, the Building or the Property that involve
or affect the structural portions of the Premises or the Property (the “Building
Structure”) or any of the Property’s HVAC, mechanical, electrical,
telecommunications, cabling, plumbing or other systems or equipment (the
“Building Systems”) or the interior walls or corridors within the Premises. 
Tenant may make Alterations to the Premises that do not involve or affect the
Building Structure or the Building Systems, subject to Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, provided it shall be deemed reasonable for Landlord to withhold its
consent to any Alteration which adversely affects the structural portions or the
systems or equipment of the Building or is visible from the exterior of the
Building, or which would violate any certificate of occupancy for the Building
or any other permits or licenses relating to the Building.  Notwithstanding the
foregoing, Tenant shall be permitted to make Alterations following ten
(10) business days’ notice to Landlord, but without Landlord’s prior written
consent, to the extent that such Alterations (i) are purely cosmetic in nature
(such as painting, carpeting, and the like), (ii) do not affect Building Systems
or the Building Structure, (iii) are not visible from the exterior of the
Building, and (iv) cost less than $50,000.00 for a particular job of work
(“Notice-Only Alterations”).  Landlord acknowledges that the addition of
electrical outlets, data ports and lighting fixtures (all within the capacities
allocated to the Premises) will be deemed to be Notice-Only Alterations, subject
to Tenant obtaining any and all necessary permits therefor. With respect to the
Finish Work, in the event of a conflict between the terms of this Section 8.3.1
and Exhibit 3.1, the terms of Exhibit 3.1 shall govern.

 

8.3.2                     Construction Standards.  All Alterations made by or on
behalf of Tenant shall be made and performed:  (a) by contractors or mechanics
approved by Landlord, who shall carry liability insurance of a type and in such
amounts as Landlord shall reasonably require, naming Landlord and Tenant as
additional insureds, (b) in a good and workmanlike manner, (c) so that same
shall be at least equal in quality, value, and utility to the original work or
installation and shall be in conformity with Landlord’s building standard
specifications, as the same may be amended by Landlord and in effect at such
time and of which Tenant is given notice, (d) in accordance with all Applicable
Laws, and (e) pursuant to plans, drawings and specifications (“Tenant’s Plans”)
(except for purely cosmetic Alterations that are not susceptible to plans and
comprise Notice-Only Alterations) which have been reviewed and approved by
Landlord prior to the commencement of the repairs or replacements and approved
by, and filed with, all applicable

 

23

--------------------------------------------------------------------------------



 

governmental authorities (the “Construction Standards”).  Prior to commencing
any Alterations affecting air disbursement from ventilation systems serving
Tenant or the Building, including without limitation the installation of
Tenant’s exhaust systems, Tenant shall provide Landlord with a third party
report from a consultant, and in a form, reasonably acceptable to Landlord,
showing that such work will not adversely affect the ventilation systems of the
Building (or of any other tenant in the Building) and shall, upon completion of
such work, provide Landlord with a certification reasonably satisfactory to
Landlord from such consultant confirming that no such adverse effects have
resulted from such work.

 

8.3.4                     Security System.  Subject to Tenant’s compliance with
the provisions of Section 6.5.2 and Section 8.3.2 above, Tenant shall have the
right to install, at its expense, a security system to secure the Premises
provided that Landlord is given access cards or passwords as required to permit
Landlord to enter the Premises in accordance with this Lease.  If Tenant desires
to have the security system for the Premises to be compatible with the security
system installed by Landlord for the Building, Landlord shall provide Tenant and
its architect and contractor with such specifications and information as may
reasonably be required.

 

8.4                               Tenant’s Property.  All trade fixtures,
furnishings, equipment (including Tenant’s autoclave and glasswasher) and
personal property placed in the Premises by Tenant, and all computer,
telecommunications or other cabling and wiring and associated conduit installed
in the Premises or elsewhere at the Property by or for the benefit of Tenant
(collectively, the “Tenant’s Property”) shall be removed by Tenant at the
expiration of the Term.  Tenant shall, at its cost and expense, repair any
damage to the Premises or the Property caused by such removal.  Any of Tenant’s
Property not removed from the Premises prior to the Expiration Date shall, at
Landlord’s option, become the property of Landlord.  Landlord may remove such
Tenant’s Property, and Tenant shall pay to Landlord, Landlord’s cost of removal
and of any repairs in connection therewith in accordance with Section 4.4
hereof.

 

8.5                               Ownership and Removal.  All additions,
fixtures and improvements attached to or installed in or upon the Premises by
Tenant or by Landlord shall be Landlord’s property and shall remain upon the
Premises at the termination of this Lease without compensation, allowance or
credit to Tenant.  Notwithstanding the foregoing, Landlord may notify Tenant at
the time Landlord grants its consent to any Alterations or Finish Work, that
Landlord may require at the Expiration Date, or the sooner date of termination
of this Lease, that Tenant, at Tenant’s expense, remove any of the Alterations
or Finish Work. If Landlord notifies Tenant that such removal may be required in
accordance with the preceding sentence, then Landlord shall notify Tenant at
least sixty (60) days prior to the Expiration Date, or if the Lease terminates
earlier, within thirty (30) days after such termination, whether Tenant will in
fact have to remove such Alterations.  If Tenant is required to undertake such
removal but fails to do so, then Landlord may remove the same and Tenant shall
pay to Landlord the cost of such removal and of any repairs for any damage to
the Premises or Property in connection therewith.  Any Finish Work funded by the
Finish Work Allowance must remain on the Premises at the expiration or earlier
termination of the Term unless Landlord otherwise notifies Tenant that it must
be removed at least sixty (60) days prior to the expiration of the Term, or, if
the Lease terminates earlier, within thirty (30) days after such termination.

 

8.6                               Surrender of Premises; Environmental
Assessment.

 

8.6.1                     Surrender of Premises.  Upon the expiration or sooner
termination of the Term, Tenant will quietly and peacefully surrender to
Landlord the Premises in as good condition as when Tenant took possession,
ordinary wear and tear and damage by fire or other casualty excepted, and
otherwise as is required in Article 8.

 

8.6.2                     Environmental Assessment.  Prior to the expiration of
the Lease (or within thirty (30) days after any earlier termination), Tenant
shall clean and otherwise decommission all interior surfaces (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines and plumbing
in or serving the Premises, and all exhaust or other ductwork in or serving the
Premises, in each case that has carried, released or otherwise been exposed to
any Hazardous Substances due to Tenant’s use or occupancy of the Premises, and
shall otherwise clean the Premises so as to permit the Environmental Assessment
called for by this Section 8.6.2 to be issued. Prior to the expiration of this
Lease (or within thirty (30) days after any earlier termination), Tenant, at
Tenant’s expense, shall obtain for Landlord an Environmental Assessment
addressed to Landlord (and, at Tenant’s election, Tenant) by a reputable
licensed environmental engineer or industrial hygienist that is designated by
Tenant and acceptable to Landlord in Landlord’s reasonable discretion, which
report shall be based on the environmental

 

24

--------------------------------------------------------------------------------



 

engineer’s inspection of the Premises and shall state, to Landlord’s reasonable
satisfaction, that (a) the Hazardous Substances described in the first sentence
of this paragraph, to the extent, if any, existing prior to such
decommissioning, have been removed in accordance with Applicable Laws; (b) all
Hazardous Substances described in the first sentence of this paragraph, if any,
have been removed in accordance with Applicable Laws from the interior surfaces
of the Premises (including floors, walls, ceilings, and counters), piping,
supply lines, waste lines and plumbing, and all such exhaust or other ductwork
in the Premises, may be reused by a subsequent tenant or disposed of in
compliance with Applicable Laws without incurring special costs or undertaking
special procedures for demolition, disposal, investigation, assessment, cleaning
or removal of such Hazardous Substances and without giving notice in connection
with such Hazardous Substances; and (c) the Premises may be reoccupied for
office, research and development, or laboratory use, demolished or renovated
without incurring special costs or undertaking special procedures for disposal,
investigation, assessment, cleaning or removal of Hazardous Substances described
in the first sentence of this paragraph and without giving notice in connection
with Hazardous Substances.  Further, for purposes of clauses (b) and (c),
“special costs” or “special procedures” shall mean costs or procedures, as the
case may be, that would not be incurred but for the nature of the Hazardous
Substances as Hazardous Substances instead of non-hazardous materials.  The
report shall also include reasonable detail concerning the clean-up measures
taken, the clean-up locations, the tests run and the analytic results.  Tenant
shall submit to Landlord the identity of the applicable consultants and the
scope of the proposed Environmental Assessment for Landlord’s reasonable review
and approval at least 30 days prior to commencing the work described therein or
at least 60 days prior to the expiration of the Term, whichever is earlier.

 

If Tenant fails to perform its obligations under this Section 8.6.2, without
limiting any other right or remedy, Landlord may, on ten (10) business days’
prior written notice to Tenant perform such obligations at Tenant’s expense if
Tenant has not commenced to do so within said five day period, and Tenant shall
within 10 days of written demand reimburse Landlord for all reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
work.  Tenant’s obligations under this Section 8.6.2 shall survive the
expiration or earlier termination of this Lease.  In addition, at Landlord’s
election, Landlord may inspect the Premises and/or the Property for Hazardous
Substances at Landlord’s cost and expense prior to the earlier of (i) occupancy
or use by any other party or the commencement of any demolition or tenant
improvement work for occupancy by any other party, or (ii) within sixty (60)
days of Tenant’s surrender of the Premises at the expiration or earlier
termination of this Lease.  Tenant shall pay for all such costs and expenses
incurred by Landlord in connection with such inspection if such inspection
reveals that a release or threat of release of Hazardous Substances exists at
the Property or Premises as a result of the acts or omission of Tenant, its
officers, employees, contractors, and agents (except to the extent resulting
from (i) Hazardous Substances existing in the Premises as at the delivery of
possession to Tenant (in which event Landlord shall be responsible for any
Clean-up, as provided in this Lease), or (ii) the acts or omissions of Landlord
or Landlord’s agents, employees or contractors).

 

8.7                               Tenant’s Failure to Maintain.  If Landlord
gives Tenant written notice of the necessity of any repairs or replacements
required to be made under Section 8.2 and Tenant fails to commence diligently to
cure the same within thirty (30) days thereafter (except that no notice will be
required in case of any emergency repair or replacement necessary to prevent
substantial damage or deterioration), Landlord, at its option and in addition to
any other remedies, may proceed to make such repairs, replacements or
maintenance and the expenses incurred by Landlord in connection therewith plus
five percent (5%) thereof for Landlord’s supervision, shall be due and payable
from Tenant in accordance with Section 4.4 hereof, as Additional Rent; provided,
that, Landlord’s making any such repairs or replacements shall not be deemed a
waiver of Tenant’s default in failing to make the same.

 

8.8                               Signs.  Landlord shall install, at Landlord’s
expense, Tenant’s name on the multi-tenant Building directory located in the
main lobby.  Tenant may place, at Tenant’s cost, an identifying sign on or
immediately adjacent to the main entry into the Premises, subject to Landlord’s
reasonable approval of the location, size and design thereof (such sign to be
consistent with Landlord’s standards for similar entry signage in the Building)
and the provisions hereof governing Alterations.  Other than as expressly
described in this Section 8.8, Tenant shall not place any signage on the
exterior of the Premises, and Tenant shall not place any signage on the inside
of the Premises that is visible from the exterior of the Premises.

 

25

--------------------------------------------------------------------------------



 

ARTICLE 9                           INSURANCE

 

9.1                               Insurance.

 

9.1.1 Tenant’s Insurance.  Tenant, at its own expense, shall provide and keep in
force with companies which are rated A/XV or better by A.M. Best Company and
licensed in the Commonwealth of Massachusetts: (a) combined single limit
commercial general liability insurance insuring against liability for personal
injury and property damage, including contractual liability, in the amount of
$1,000,000.00 per occurrence/$2,000,000.00 annual aggregate limit, with
$5,000,000.00 of excess liability coverage through umbrella insurance (which
umbrella coverage shall be on a ‘following-form’ basis); (b) “Special Form”
property insurance, including standard fire and extended coverage insurance, in
amounts necessary to provide replacement cost coverage, for Tenant’s Property,
machinery, electronic data and any Alterations in which Tenant has an insurable
property interest, including, without limitation, vandalism and malicious
mischief and sprinkler leakage coverage, and “all risk” Builder’s Risk
insurance, completed value, non-reporting form at any time that Tenant has
commenced construction of any leasehold improvements or any Alterations, and at
any time any other construction activities are underway at the Premises;
(c) plate glass insurance for the Premises (if applicable); (d) Workers’
Compensation Insurance in statutory limits as required by applicable law
including $1,000,000.00 Employer’s Liability Coverage Each Accident/Disease
Policy Limit/Disease Each Employee; and (e) any other insurance reasonably
required by Landlord.  At Landlord’s request, the amounts and kinds of insurance
coverages described herein may be reasonably increased or expanded to reflect
amounts and coverages then typically being carried for similar business
operations in institutionally owned or financed properties.

 

9.2                               Delivery of Policies.  Each such insurance
policy shall: (a) be provided in form, substance and amounts (where not above
stated) satisfactory to Landlord and to Landlord’s Mortgagee; (b) specifically
include the liability assumed hereunder by Tenant (provided that the amount of
such insurance shall not be construed to limit the liability of Tenant
hereunder); (c) shall provide that it is primary insurance, and not excess over
or contributory with any other valid, existing and applicable insurance in force
for or on behalf of Landlord; and (d) provide that Landlord shall be given ten
(10) days’ written notice prior to any cancellation of coverage for non-payment
of premium and thirty (30) days’ written notice prior to any other cancellation
or change of coverage (or, if such notice is not available from the insurer,
Tenant covenants that it shall provide Landlord with such notice).  Tenant shall
deliver policies of such insurance or certificates thereof to Landlord on or
before the Commencement Date, and thereafter prior to the expiration dates of
expiring policies.  All such insurance certificates shall provide that Landlord,
its mortgagees, any ground lessors and Landlord’s managing agent shall each be
named as an additional insured.  In the event Tenant shall fail to procure such
insurance, or to deliver such policies or certificates, Landlord may, at its
option, procure same for the account of Tenant, and the cost thereof shall be
paid to Landlord as Additional Rent within five (5) days after delivery to
Tenant of bills therefor.  Tenant’s compliance with the provisions of this
Article 9 shall in no way limit Tenant’s liability under any of the other
provisions of this Lease.

 

9.3                               Increased Insurance Risk.  Tenant shall not do
or permit anything to be done, or keep or permit anything to be kept in the
Premises, which would: (a) be in violation of any Applicable Laws,
(b) invalidate or be in conflict with the provision of any fire or other
insurance policies covering the Property or any property located therein,
(c) result in a refusal by fire insurance companies of good standing to insure
the Property or any such property in amounts required by Landlord’s Mortgagee
(as hereinafter defined) or reasonably satisfactory to Landlord, (d) subject
Landlord to any liability or responsibility for injury to any person or property
by reason of any business operation being conducted in the Premises, or
(e) cause any increase in the fire insurance rates applicable to the Property or
property located therein at the beginning of the Term or at any time
thereafter.  In the event that any particular use of the Premises by Tenant
increases such cost of insurance, Landlord shall give Tenant written notice of
such increase and a reasonable opportunity to cure its use to prevent such
increase; provided, however, if Tenant fails to do so, Tenant shall pay such
increased cost to Landlord in accordance with Section 4.4 hereof.  Acceptance of
such payment shall not be construed as a consent by Landlord to Tenant’s such
use, or limit Landlord’s remedies under this Lease.

 

9.4                               Indemnity.  Subject to Section 9.7, Tenant
shall defend with counsel approved by Landlord in Landlord’s reasonable
discretion, indemnify and hold harmless Landlord, all employees, officers,
directors, partners, members and shareholders of Landlord, Mortgagees of the
Property and any

 

26

--------------------------------------------------------------------------------



 

other party having an interest therein from and against any and all liabilities,
losses, damages, costs, expenses (including reasonable attorneys’ fees and
expenses), causes of action, suits, claims, demands or judgments of any nature
arising from or with respect to (a) any injury to or death of any person or
damage to or loss of property in, on or about the Premises  or connected with
the use, condition or occupancy of any thereof, except to the extent caused by
the negligence or willful misconduct of Landlord or any of its employees,
officers, contractors, agents or servants, (b) any breach or violation by Tenant
of any of the terms, conditions or provisions of this Lease, (c) any act,
omission, fault, misconduct, negligence or violation of applicable laws and
regulations by Tenant or any Tenant Parties, except to the extent caused by the
negligence or willful misconduct of Landlord or any of its employees, officers,
contractors, agents or servants, (d) any Hazardous Substances or other
pollutants brought, generated, stored, used, installed, disposed of, spilled,
released, emitted or discharged on, in or from the Premises or the Property, or
allowed, permitted or suffered to be brought, generated, stored, used,
installed, disposed of, spilled, released, emitted or discharged thereon,
therein or therefrom, by Tenant or any Tenant Parties, in violation of
Section 7.6 or otherwise, (e) any construction or other work by Tenant on or
about the Premises pursuant to Article 8 or otherwise.

 

Subject to Section 9.7, Landlord shall defend with counsel approved by Tenant in
Tenant’s reasonable discretion (Tenant acknowledging that counsel appointed by
Landlord’s insurer is acceptable), indemnify and hold harmless Tenant, all
employees, officers, directors, partners, members and shareholders of Tenant
from and against any and all liabilities, losses, damages, costs, expenses
(including reasonable attorneys’ fees and expenses), causes of action, suits,
claims, demands or judgments of any nature arising from or with respect to
Landlord’s negligence or willful misconduct resulting in personal injury or
bodily harm in the Common Areas of the Building, except to the extent resulting
from the negligence or willful misconduct of Tenant or any person claiming by,
through, or under Tenant.

 

9.5                               Tenant’s Use and Occupancy.  Tenant’s use and
occupancy of the Premises and the Property and use by all Tenant Parties, and
all Tenant’s and said parties’ furnishings, fixtures, equipment, improvements,
materials, supplies, inventory, effects and property of every kind, nature and
description which, during the continuance of this Lease or any occupancy of the
Premises by Tenant or anyone claiming under Tenant, may be in, on or about the
Premises, shall be at Tenant’s and said parties’ sole risk and hazard.  To the
extent permitted pursuant to Applicable Law, Landlord shall not be liable to
Tenant or any other party for injury to or death of any person or damage to or
destruction of any property in, on or about the Premises, nor for any
interruption in Tenant’s use of the Premises or the conduct of its business
therein, nor for any other losses, damages, costs, expenses or liabilities
whatsoever, including without limitation where caused by fire, water, explosion,
collapse, the leakage or bursting of water, steam, or other pipes, any
environmental or other condition in, on, or about the Premises, or any other
event, occurrence, condition or cause, except to the extent caused by the
negligence or willful misconduct of Landlord, its agents, employees or
contractors.  It is Tenant’s responsibility to maintain insurance against any
such loss or casualty.

 

9.6                               Landlord’s Insurance.  Landlord shall carry
reasonable insurance coverages in such amounts as Landlord reasonably determines
is necessary or as is required by any Mortgagee provided they are commonly
carried by similar landlords of similar buildings in the area. Landlord may use
blanket or excess umbrella coverage to satisfy any of the requirements of this
Section 9.6.

 

9.7                               Waiver of Subrogation Rights.

 

9.7.1                     Mutual Waiver.  Notwithstanding anything contained in
this Lease to the contrary, Landlord and Tenant hereby agree and hereby waive
any and all rights of recovery against each other for loss or damage occurring
to the Premises or the Property or any of Landlord’s or Tenant’s Property
contained therein regardless of the cause of such loss or damage to the extent
that the loss or damage is covered by the injured party’s insurance or the
insurance the injured party is required to carry under this Lease, whichever is
greater (without regard to any deductible provision in any policy).  This waiver
also applies to each party’s directors, officers, employees, shareholders, and
agents.

 

9.7.2                     Insurance Policy Coverage.  Each party will assure
that its insurance permits waiver of liability and contains a waiver of
subrogation.  Each party shall secure an appropriate clause in, or an
endorsement to, each insurance policy obtained by or required to be obtained by
Landlord or Tenant, as the case may be, under this Lease, pursuant to which the
insurance

 

27

--------------------------------------------------------------------------------



 

company: (a) waives any right of subrogation against Landlord or Tenant as the
same may be applicable, or (b) permits Landlord or Tenant, prior to any loss to
agree to waive any claim it might have against the other without invalidating
the coverage under the insurance policy.  If, at any time, the insurance carrier
of either party refuses to write (and no other insurance carrier licensed in
Massachusetts will write) insurance policies which consent to or permit such
release of liability, then such party shall notify the other party and upon the
giving of such notice, this Section 9.7.2 shall be void and of no effect.

 

ARTICLE 10                    CASUALTY

 

10.1                        Damage or Destruction.

 

10.1.1              Landlord’s Repair Obligation.  Tenant shall give prompt
notice to Landlord of any damage by fire or other casualty (a “Casualty”) to the
Premises or any portion thereof.  During the sixty (60)-day period following the
occurrence of a Casualty (the “Notice Period”), Landlord will notify Tenant of
Landlord’s estimate (the “Landlord’s Estimate”) of the period of time required
to complete the restoration work.  In the event that the Premises, or any part
thereof, or access thereto, shall be so damaged or destroyed by fire or other
insured Casualty that Tenant shall not have reasonably convenient access to the
Premises or any material portion of the Premises shall thereby be otherwise
rendered unfit for use and occupancy by the Tenant for the purposes set forth in
Section 7.1, and if in the judgment of the Landlord the damage or destruction
may be repaired within three hundred sixty-five (365) days with available
insurance proceeds, then the Landlord shall so notify the Tenant and shall
repair such damage or destruction as provided in Section 10.4 hereof with
reasonable diligence, subject to the limitations, if any, of Applicable Laws. 
If in the judgment of the Landlord the Premises, or means of access thereto,
cannot be repaired within three hundred sixty-five (365) days after the elapse
of the Notice Period with available insurance proceeds, then either party shall
have the right to terminate the term of this Lease by giving written notice of
such termination to the other party within the period of forty-five (45) days
after the delivery of Landlord’s Estimate.  If the reconstruction period
estimated by Landlord is more than three hundred sixty five (365) and neither
party terminates this Lease on account thereof, subject to Landlord’s receipt of
sufficient insurance proceeds, Landlord shall repair such damage or destruction
as provided in Section 10.4 hereof with reasonable deliveries subject to the
limitations, if any, of Applicable Laws to be the period so estimated by
Landlord.

 

10.1.2              Failure to Complete Repairs; Rights of Termination.  If
Landlord is obligated, or elects to repair the damage to the Premises and fails
to substantially complete the repairs within the longer of the period of time
required or permitted by this Section 10.1 or the time set forth in Landlord’s
Estimate plus a contingency period equal to 10% of the time set forth in
Landlord’s Estimate (as the same may be reasonably extended due to any delay
caused by Force Majeure) (the “Reconstruction Period”) then, Tenant shall have
the right to terminate this Lease by delivery of written notice to Landlord not
later than twenty (20) days following the end of the Reconstruction Period.

 

10.2                        Abatement of Rent.  Base Rent and Additional Rent
shall not be abated or suspended if, following any Casualty, Tenant shall
continue to have reasonably convenient access to the Premises and the Premises
are not rendered unfit for use and occupancy.  If Tenant shall not have
reasonably convenient access to the Premises or any portion of the Premises
shall be otherwise rendered unfit for use and occupancy by the Tenant for the
purposes set forth in Section 7.1 by reason of such Casualty, then Rent shall be
equitably suspended or abated relative to the portion of the Premises that
cannot be used by Tenant for any of its business operations, effective as of the
date of the Casualty until Landlord has (a) substantially completed the repair
of the Premises and the means of access thereto, and (b) has delivered notice
thereof to Tenant.

 

10.3                        Events of Termination.  Notwithstanding the
provisions of this Article 10, if, prior to or during the Term the Property
shall be so damaged by Casualty that, in Landlord’s reasonable estimate, the
cost to repair the damage will be more than twenty-five percent (25%) of the
replacement value of the Building (whether or not the Premises shall have been
damaged or rendered untenantable), then, in such event, Landlord, may give to
Tenant, within ninety (90) days after such Casualty, a sixty (60) days’ notice
of the termination of this Lease and, in the event such notice is given, this
Lease and the term shall

 

28

--------------------------------------------------------------------------------



 

terminate upon the expiration of such sixty (60) days with the same effect as if
such date were the Expiration Date.  If more than twenty-five percent (25%) of
the gross rentable area of the Premises shall be wholly or substantially damaged
or destroyed by Casualty at any time during the last six (6) months of the Term,
either Landlord or Tenant may terminate this Lease by delivery of written notice
of such termination to the other party within thirty (30) days after the
occurrence of such damage. Upon the occurrence of a termination of this Lease
pursuant to this Article 10, Tenant shall pay to Landlord, out of any insurance
proceeds received by Tenant with respect to its Alterations, Finish Work, or
other improvements in the Premises, an amount equal to the unamortized Finish
Work Allowance, amortized on a straight line basis over the initial term of the
Lease, with interest at the rate of 9%.

 

10.4                        Scope of Landlord’s Repairs.  In the event Landlord
elects or shall be obligated to repair or restore any damage or destruction to
the Premises pursuant to this Article 10, Landlord shall not be obligated to
restore or replace Tenant’s Property, Tenant’s Alterations, or the Finish Work,
which shall be restored or replaced by Tenant at Tenant’s sole cost and
expense.  No damages, compensation or claim shall be payable by the Landlord to
Tenant, or any other person, by reason of inconvenience, loss of business or
annoyance arising from any damage or destruction, or any repair thereof, as is
referred to in this Article 10.

 

ARTICLE 11                    CONDEMNATION

 

11.1                        Entire Condemnation.  In the event that the whole of
the Premises shall be taken under the power of eminent domain or by any
proceeding for taking for public or quasi-public use (a “Condemnation”), this
Lease and the term and estate hereby granted shall automatically terminate as of
the earlier of the date of the vesting of title or the date of dispossession of
Tenant as a result of such taking.

 

11.2                        Partial Condemnation.

 

11.2.1              Effect of Partial Condemnation.  In the event that only a
part of the Premises shall be taken by Condemnation and the remaining Premises
are suitable for general office use without material interference with Tenant’s
business operations and Tenant shall have reasonable, convenient access to and
from the Premises, the Term shall expire as to that portion of the Premises
condemned effective as of the date of the vesting of title in the condemning
authority, and this Lease shall continue in full force and effect as to the part
of the Premises not so taken.  In the event of a partial Condemnation of the
Premises which results in a lack of reasonable, convenient access to and from
the Premises or which results in insufficient space for Tenant to carry on its
business without material interference with its business, Tenant shall have the
right to terminate this Lease if Landlord cannot relocate Tenant to comparable
space elsewhere in the Property following the effective date of the
Condemnation.

 

11.2.2              Landlord’s Option to Terminate.  In the event that a part of
the Property shall be subject to Condemnation (whether or not the Premises are
affected), Landlord may, at its option, terminate this Lease as of the date of
such vesting of title, by notifying Tenant in writing of such termination within
ninety (90) days following the date on which Landlord shall have received notice
of the vesting of title in the condemning authority if in Landlord’s reasonable
opinion:  (a) a substantial alteration or reconstruction of the Property (or any
portion thereof) shall be necessary or appropriate, or (b) the portion of the
Property so condemned has the effect of rendering the remainder of the Property
uneconomic to maintain.

 

11.2.3              Landlord’s Repair Obligations.  In the event that this Lease
is not terminated in accordance with Section 11.2.2 hereof, Landlord shall, upon
receipt of the award in condemnation, make all necessary repairs or alterations
to the Building in which the Premises are located so as to constitute the
remaining Premises a complete architectural unit to the extent feasible and
permitted by Applicable Laws, but Landlord shall not be required to spend for
such work an amount in excess of the amount received by Landlord as damages for
the part of the Premises so taken.  “Amount received by Landlord” shall mean
that part of the award in condemnation which is free and clear to Landlord of
any collection by Mortgagees and after payment of all costs involved in
collection, including but not limited to attorney’s fees.  Tenant, at its own
cost and expense, shall restore all exterior signs, trade fixtures, equipment,
furniture, furnishings and other installations of personalty of Tenant which are
not taken to as near its

 

29

--------------------------------------------------------------------------------



 

former condition as the circumstances will permit.  In the event of a partial
taking, all provisions of this Lease shall remain in full force and effect.

 

11.3                        Temporary Taking.  If there is a taking of the
Premises for temporary use arising out of a temporary emergency or other
temporary situation, this Lease shall continue in full force and effect, and
Tenant shall continue to comply with Tenant’s obligations under this Lease,
except to the extent compliance shall be rendered impossible or impracticable by
reason of the taking, and Tenant shall be entitled to the award for its
leasehold interest.

 

11.4                        Condemnation Awards.  Except as provided in the
preceding Section 11.3, Landlord shall be entitled to the entire award in any
condemnation proceeding or other proceeding for taking for public or
quasi-public use, including, without limitation, any award made for the value of
the leasehold estate created by this Lease.  No award for any partial or entire
taking shall be apportioned, and Tenant hereby assigns to Landlord any award
that may be made in such condemnation or other taking, together with any and all
rights of Tenant now or hereafter arising in or to same or any part thereof;
provided, however, that nothing contained herein shall be deemed to give
Landlord any interest in or to require Tenant to assign to Landlord any award
made to Tenant specifically for its relocation expenses or the taking of
Tenant’s Property provided that such award does not diminish or reduce the
amount of the award payable to Landlord.

 

11.5                        Proration.  In the event of a partial condemnation
or other taking that does not result in a termination of this Lease as to the
entire Premises, then the Base Rent and Tenant’s Share shall be adjusted in
proportion to that portion of the Premises taken by such condemnation or other
taking.

 

ARTICLE 12                    ASSIGNMENT AND SUBLETTING

 

12.1                        Assignment and Subletting.  Tenant shall not,
without the prior written consent of Landlord, assign, mortgage, encumber or
otherwise transfer this Lease or any interest herein directly or indirectly, by
operation of law or otherwise, or sublet the Premises or any part thereof, or
permit the use or occupancy of the Premises by any party other than Tenant, in
each case without Landlord’s prior written consent.  Notwithstanding the
foregoing to the contrary, Landlord shall not unreasonably withhold or delay its
consent to a sublet of the Premises or an assignment of this Lease, provided
that (a) Tenant shall deliver to Landlord prior written notice of such proposed
transfer together with such related information as Landlord shall reasonably
request, (b) no Event of Default under this Lease shall have occurred and be
continuing, (c) the financial worth and creditworthiness of the proposed
transferee shall not be less than that of Tenant both as of the date of
execution of this Lease and the date of such proposed Transfer, based upon
audited financial statements or equivalent financial information; (d) Tenant
shall remain fully liable under this Lease and the transferee shall be jointly
and severally liable with Tenant for all such obligations; and (e) such
transferee (in the event of an assignment) shall agree directly with Landlord to
be bound by all of the obligations of Tenant hereunder pursuant to an assumption
agreement satisfactory to Landlord, including, without limitation, the
obligation to pay all Rent and other charges due under this Lease. If at any
time or from time to time during the Term, Tenant desires to effect a Transfer,
Tenant shall deliver to Landlord written notice (a “Transfer Notice”) setting
forth the terms of the proposed Transfer and the identity of the proposed
assignee or subtenant (each, a “Transferee”).  Tenant shall also deliver to
Landlord with the Transfer Notice an acceptable assumption agreement for
Tenant’s obligations under this Lease (in the case where the Transfer is a
proposed assignment of this Lease) together with all relevant information
reasonably requested by Landlord concerning the proposed Transferee to assist
Landlord in making an informed judgment regarding the Transferee’s proposed use
of the Premises (which use must be permitted by Applicable Laws), and the
financial responsibility, creditworthiness, reputation, and business experience
of the Transferee.  The direct or indirect transfer of a controlling portion of
or interest in the stock or partnership or membership interests or other
evidences of equity interests of Tenant as if such Transfer were an assignment
of this Lease; provided that if equity interests in Tenant at any time are or
become traded on a public stock exchange, the transfer of equity interests in
Tenant on a public stock exchange shall not be deemed an assignment within the
meaning of this Section 12.1.

 

12.2                        Landlord’s Options.  Landlord shall have the option,
exercisable by written notice delivered to Tenant within thirty (30) days after
Landlord’s receipt of a Transfer Notice accompanied by the other information
described in Section 12.1, to: (a) permit Tenant to Transfer the Premises; or
(b) disapprove the Tenant’s Transfer of the Premises and to continue the Lease
in full force and effect as to

 

30

--------------------------------------------------------------------------------



 

the entire Premises; or (c) in the event of (i) a proposed assignment of the
Lease or (ii) a sublease of more than 50% of the Premises (taking into account
all sublets in the aggregate) for all or substantially all of the balance of the
Term, terminate the Lease as of the date set forth in Landlord’s notice of
exercise of such option, which date shall not be less than thirty (30) days nor
more than ninety (90) days following the giving of such notice (a “Recapture”);
provided, however, that Tenant may, prior to the delivery of a Transfer Notice,
request in writing designating the affected area of the Premises, identifying
the prospective subtenant or assignee, and providing such other information as
Landlord may reasonably request, whether Landlord will exercise a Recapture of
the portion of the Premises which Tenant desires to Transfer (a “Recapture
Notice”) and Landlord shall notify Tenant whether it shall Recapture the
Premises (or, with respect to a sublet of less than all of the Premises, the
affected portion of the Premises) within ten (10) business days of receipt of
the Recapture Notice (or if later, the receipt of such information).  If
Landlord approves of the proposed Transfer pursuant to Section 12.1 above,
Tenant may enter into the proposed Transfer with such proposed Transferee
subject to the following conditions:  (i) the Transfer shall be on the same
terms set forth in the Transfer Notice; and (ii) no Transfer shall be valid and
no Transferee shall take possession of the Premises until an executed
counterpart of the assignment, sublease or other instrument effecting the
Transfer (in the form approved by Landlord) has been delivered to Landlord
pursuant to which the Transferee shall expressly assume all of Tenant’s
obligations under this Lease (provided that, for a subtenant, the rental
obligations shall be governed by the terms of the applicable sublease).  The
right to Recapture set forth in this Section shall not apply to a Permitted
Transfer.

 

If Landlord exercises its option to terminate this Lease (or in the case of a
partial sublet to release Tenant with respect to a portion of the Premises) as
provided above, Tenant shall surrender possession of the Premises or a portion
of the Premises, as the case may be, on the date set forth in Landlord’s notice,
and thereafter neither Landlord nor Tenant shall have any further liability with
respect thereto, except with respect to those matters that expressly survive the
termination of the Lease.

 

12.3                        Additional Conditions.  Tenant shall not offer to
make, or enter into negotiations with respect to any Transfer to: (a) any tenant
of the Property or any entity owned by, or under the common control of, whether
directly or indirectly, a tenant in the Building unless there is no competing
space then available for leases therein; or (b) any bona fide prospective tenant
with whom Landlord is then negotiating with respect to other space in the
Building; or (c) any party which would be of such type, character, or condition
as to be inappropriate as a tenant for the Building.

 

12.4                        No Release.  Landlord’s consent to a Transfer or any
Transfer permitted without Landlord’s consent shall not release Tenant of
Tenant’s obligations under this Lease and this Lease and all of the obligations
of Tenant under this Lease shall continue in full force and effect as the
obligations of a principal (and not as the obligations of a guarantor or
surety).  From and after any assignment, the Lease obligations of the Transferee
and of the original Tenant named in this Lease shall be joint and several.  No
acceptance of Rent by Landlord from or recognition in any way of the occupancy
of the Premises by a Transferee shall be deemed a consent to such Transfer, or a
release of Tenant from direct and primary liability for the further performance
of Tenant’s covenants hereunder.  The consent by Landlord to a particular
Transfer shall not relieve Tenant from the requirement of obtaining the consent
of Landlord to any further Transfer.  Each violation of any of the covenants,
agreements, terms or conditions of this Lease, whether by act or omission, by
any of Tenant’s permitted Transferees, shall constitute a violation thereof by
Tenant.  In the event of a default by any Transferee of Tenant or any successor
of Tenant in the performance of any of the terms hereof, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such Transferee or successor.

 

12.5                        Transfer Profit.  Tenant shall pay to Landlord, as
Additional Rent, an amount (the “Transfer Profit”) equal to fifty percent (50%)
of any rent and other economic consideration received by Tenant as a result of
any Transfer (other than Permitted Transfers) which exceeds, in the aggregate:
(a) the total of the remaining rent which Tenant is obligated to pay Landlord
under this Lease (prorated to reflect obligations allocable to any portion of
the Premises subleased) plus (b) any reasonable hard and soft costs for any
demising and/or fit up work, brokerage commissions and attorneys’ fees actually
paid by Tenant in connection with such Transfer amortized on a straight-line
basis over the term of the Transfer (specifically excluding moving or relocation
costs paid to the Transferee and any rent abatement provided to the
Transferee).  Tenant shall pay such Transfer Profit to Landlord on a monthly
basis within ten (10) days after receipt thereof, without affecting or reducing
any other obligations of Tenant hereunder.  Each such payment shall be sent with
a detailed statement.  Landlord shall have the right to audit Tenant’s

 

31

--------------------------------------------------------------------------------



 

books and records to verify the accuracy of the detailed statement.  Landlord
agrees that reasonable amounts paid by a subtenant to Tenant for services
rendered by Tenant or use of Tenant’s personal property, such as computers, in
good faith and not in avoidance of the provisions of this paragraph, shall not
be includable in sublease rents.

 

12.6                        Permitted Transfers.  Notwithstanding the above,
provided Tenant is not in default of this Lease, then Tenant shall have the
right to assign this Lease or sublet the Premises without Landlord’s consent (a
“Permitted Transfer”), but with no less than thirty (30) days’ prior notice to
Landlord, to (i) any person that as of the date of determination and at all
times thereafter directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with Tenant, including
any working partnership for shared research or other collaborative purposes that
is under Tenant’s control (any of the foregoing, an “Affiliated Company”), or
(ii) any entity into or with which Tenant is merged or consolidated, or to which
all or substantially all of Tenant’s stock or assets are transferred (any of the
foregoing, a “Successor Entity”); provided, however, that in any such event:
(a) use of the Premises shall be for the Permitted Use; (b) in the event of any
Permitted Transfer to an Affiliated Company or Successor Entity, the assignee
shall have a tangible net worth (not including goodwill as an asset) computed in
accordance with generally accepted accounting principles (“Net Worth”) at least
equal to the greater of the Net Worth of Tenant on the date of execution of this
Lease and on the day that is three (3) months prior to the effective date of
such assignment, and Landlord has been provided with financial statements or
evidence otherwise reasonably satisfactory to Landlord of the same; (c) any such
assignment under clauses (i) or (ii) above shall be for an independent business
purpose and not a means to circumvent the provisions of this Article 12, and
(d) the purpose or result of such Transfer shall not be to liquidate or
substantially reduce the net worth of Tenant or such assignee.  For the purposes
of this Section 12.6, the term “control” shall mean the direct or indirect
ownership of 50% or more of an entity and the ability to control the day-to-day
operations of such entity whether through the board of directors or otherwise.

 

ARTICLE 13                    DEFAULTS AND REMEDIES

 

13.1                        Events of Default.  The occurrence of any one or
more of the following events shall constitute an event of default (each, an
“Event of Default”) hereunder:

 

13.1.1              Nonpayment of Base Rent or Additional Rent.  Failure by
Tenant to pay any installment of Base Rent, Additional Rent or any other amount,
deposit, reimbursement or sum due and payable hereunder, upon the date when said
payment is due provided, however, on the first (1st) and second (2nd) occasions
only during any twelve (12) month period (provided that the second occasion is
not with respect to a similar payment obligation on the next succeeding date
due), Landlord shall furnish Tenant with written notice of such failure and
permit Tenant a five (5) business day period to cure such failure.

 

13.1.2              Certain Obligations.  Failure by Tenant to perform, observe
or comply with any non-monetary obligation contained in Section 4.6 (“Security
Deposit”), Section 7.5 (“No Liens”) and Article 12 (“Assignment and Subletting”)
of this Lease.

 

13.1.3              Other Obligations.  Failure by Tenant to perform any
non-monetary obligation, agreement or covenant under this Lease other than those
matters specified in Section 13.1.2, and such failure continues for thirty (30)
days after written notice by Landlord to Tenant of such failure; provided,
however, that if the nature of Tenant’s obligation is such that more than thirty
(30) days are required for performance, then Tenant shall not be in default if
Tenant commences performance within such thirty (30)-day period and thereafter
diligently and continuously prosecutes the same to completion within sixty (60)
days following the date of Landlord’s written notice with respect to such
failure.

 

13.1.4              Assignment; Receivership; Attachment.  (a) The making by
Tenant of any arrangement or assignment for the benefit of creditors; (b) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within thirty (30) days; or (iii) the
attachment, execution, or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged within thirty (30) days.

 

32

--------------------------------------------------------------------------------



 

13.1.5              Bankruptcy.  The admission by Tenant or Guarantor in writing
of its inability to pay its debts as they become due, the filing by Tenant or
Guarantor of a petition in bankruptcy seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, the filing by Tenant or Guarantor
of an answer admitting or failing timely to contest a material allegation of a
petition filed against Tenant or Guarantor in any such proceeding or, if within
forty-five (45) days after the commencement of any proceeding against Tenant or
Guarantor seeking any involuntary reorganization, or arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation by any of Tenant’s creditors or such
guarantor’s creditors, such proceeding shall not have been dismissed.

 

13.1.6              Abandonment.  Abandonment of the Premises by Tenant for a
continuous period in excess of thirty (30) days.

 

13.2                        Remedies.  If an Event of Default occurs, Landlord
shall have the following rights and remedies, in addition to any and all other
rights or remedies available to Landlord in law or equity:

 

13.2.1              Notice to Quit.  Landlord shall have the right to deliver
written notice to Tenant to quit possession and occupancy of the Premises and to
declare the Lease terminated.  Upon Landlord’s termination of this Lease, Tenant
shall quit and peaceably surrender the Premises, and all portions thereof, to
Landlord, and Landlord shall have the right to receive all rental and other
income of and from the same. At Landlord’s election, any written notice of
default may also be designated a notice to quit (provided that nothing in this
sentence shall be deemed to deny Tenant the right to applicable cure periods set
forth in Section 13.1, above).

 

13.2.2              Right of Re-Entry.  Landlord shall have the right, with or
without terminating this Lease, to re-enter the Premises and take possession
thereof by summary proceeding, eviction, ejectment or otherwise and may
dispossess all other persons and property from the Premises.  Tenant’s property
may be removed and stored in a public warehouse or elsewhere at the cost of and
for the account of Tenant.  No re-entry or taking possession of the Premises by
Landlord pursuant to this Section 13.2.2 shall be construed as an election to
terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination thereof is decreed by a court of competent
jurisdiction.  Tenant thereby waives all statutory rights, including without
limitation the right to a notice to quit, notice before exercise of any
prejudgment remedy, and any rights of redemption, all to the extent such rights
may be lawfully waived.

 

13.2.3              Recovery of Rent and Damages.  Landlord shall have the right
to recover from Tenant all loss of Rent and other payments that Landlord may
incur by reason of termination of the Lease, including, without limitation:
(a) all Rent and other sums due and payable by Tenant as of the date of
termination; (b) all Rent that would otherwise be payable for the remainder of
the Term in accordance with the terms of this Lease, as and when due, and Tenant
shall indemnify Landlord for the same; (c) all of Landlord’s then unamortized
costs of special inducements provided to Tenant (including without limitation
rent concessions, tenant construction allowances, rent waivers, above building
standard leasehold improvements, and the like); (d) the costs of collecting
amounts due from Tenant under the Lease and the costs of recovering possession
of the Premises (including attorneys’ fees and litigation costs); (e) the costs
of curing Tenant’s defaults existing at or prior to the date of termination;
(f) all “Reletting Expenses” (as defined below); and (g) all Landlord’s other
reasonable expenditures arising from the termination. Tenant shall reimburse
Landlord for all such items, and the same shall be due and payable immediately
from time to time upon notice from Landlord that an expense has been incurred,
without regard to whether the expense was incurred before or after the
termination.  Notwithstanding the foregoing, except as set in Section 2.2 of
this Lease, Tenant shall not be liable for any of Landlord’s indirect or
consequential damages arising from an Event of Default by Tenant.

 

13.2.4              Acceleration of Future Rentals.  Following termination of
this Lease, Landlord, at its written election, shall be entitled to receive as
liquidated damages for all Rent that would otherwise be due and payable pursuant
to clause (b) of Section 13.2.3, above, an amount equal to : (x) a lump sum
payment representing the then present value of the amount of Rent that would
have been paid in accordance with this Lease for the remainder of the Term minus
the then present value of the aggregate fair market rent and additional charges
payable for the Premises for the remainder of the Term (if less than the Rent
payable hereunder) estimated by Landlord as

 

33

--------------------------------------------------------------------------------



 

of the date of termination, and taking into account Landlord’s reasonable
projections of vacancy and time required to re-lease the Premises; or (y) a lump
sum payment equal to one year’s Base Rent at the rate applicable under the Lease
at the time of such election.  Landlord shall be entitled to recover from
Tenant, and Tenant shall pay to Landlord, on demand, such amount as final
damages for Tenant’s default with respect to the Rents payable for the remainder
of the Term as described above.  In the computation of present value, a discount
at the then market discount rate as reasonably determined by Landlord shall be
employed.

 

13.2.5              Rents Due After Re-Entry by Landlord.  If Landlord re-enters
or otherwise takes possession of the Premises without terminating this Lease
(but terminating only Tenant’s right of possession in the Premises), then the
Lease and Tenant’s liabilities and obligations thereunder shall survive such
action.  In the event of any such termination of Tenant’s right of possession,
whether or not the Premises, or any portion thereof, shall have been relet,
Tenant shall pay the Landlord a sum equal to the Rent and any other charges
required to be paid by Tenant up to the time of such termination of such right
of possession and thereafter Tenant, until the end of the Term, shall be liable
to Landlord for and shall pay to Landlord:  (a) the equivalent of the amount of
the Rent payable under this Lease, less (b) the net proceeds of any reletting
effected pursuant to the provisions hereof after deducting all of Landlord’s
Reletting Expenses.  Tenant shall pay such amounts in accordance with the terms
of this Section 13.2.5 as set forth in a written statement thereof from Landlord
to Tenant (the “Deficiency”) to Landlord in monthly installments on the days on
which the Base Rent is payable under this Lease, and Landlord shall be entitled
to recover from Tenant each monthly installment of the Deficiency as the same
shall arise.  Tenant shall also pay to Landlord upon demand the costs incurred
by Landlord in curing Tenant’s defaults existing at or prior to the date of such
termination, the cost of recovering possession of the Premises and the Reletting
Expenses.  Tenant agrees that Landlord may file suit to recover any sums that
become due under the terms of this Section from time to time, and all reasonable
costs and expenses of Landlord, including attorneys’ fees and costs incurred in
connection with such suits shall be payable by Tenant on demand.

 

13.2.6              Certain Terms Defined. For purposes of this Section 13.2.6,
“Reletting Alterations” shall mean all repairs, changes, improvements,
alterations or additions made by Landlord in or to the Premises to the extent
deemed reasonably necessary by Landlord to prepare the Premises for the
re-leasing following an Event of Default; and “Reletting Expenses” shall mean
the reasonable expenses paid or incurred by Landlord in connection with any
re-leasing of the Premises following an Event of Default, including, without
limitation, marketing expenses, brokerage commissions, attorneys’ fees, the
costs of Reletting Alterations, tenant allowances and other economic concessions
provided to the new tenant.

 

13.3                        Landlord’s Right to Cure Defaults.  If the Tenant
shall default in the observance or performance of any condition or covenant on
Tenant’s part to be observed or performed under or by virtue of any of the
provisions of this Lease, and such default continues beyond any applicable
notice and cure period or Landlord reasonably determines that an emergency
exists, the Landlord, without being under any obligation to do so and without
thereby waiving such default, may, after prior notice (except in the event of an
emergency) remedy such default for the account and at the expense of the
Tenant.  If the Landlord makes any expenditures or incurs any obligations for
the payment of money in connection therewith, including but not limited to
reasonable attorney’s fees in instituting, prosecuting or defending any action
or proceeding, such sums paid or obligation incurred and costs, shall be paid
upon demand to the Landlord by the Tenant as Additional Rent pursuant to
Section 4.4 hereof and if not so paid with interest from its due date until paid
at the lesser of eighteen percent (18%) per annum or the maximum legal rate that
Landlord may charge Tenant.

 

13.4                        Disposition of Tenant’s Property.  In addition to
Landlord’s rights under Section 8.4 hereof, Landlord shall have the right to
handle, remove, discard or store in a commercial warehouse or otherwise, at
Tenant’s sole risk and expense, any of Tenant’s Property that is not removed by
Tenant at the end of the Term.  Landlord shall in no event be responsible for
the value, preservation or safekeeping thereof.  Tenant shall pay to Landlord,
upon demand, any and all expenses incurred in such removal and all storage
charges for such property so long as the same shall be in Landlord’s possession
or under Landlord’s control.

 

34

--------------------------------------------------------------------------------



 

13.5                        Reletting.  In connection with any reletting of the
Premises following an Event of Default, Landlord shall be entitled to grant such
rental and economic concessions and other incentives as may be customary for
similar space in the Alewife submarket.  Subject to applicable law, Landlord
shall not be required to accept any tenant offered by Tenant or observe any
instruction given by Tenant about such reletting or do any act or exercise any
care or diligence with respect to such reletting or to the mitigation of
damages. Notwithstanding anything in this Lease to the contrary, Landlord may,
after any termination of this Lease on account of an Event of Default of Tenant,
relet the Premises, for any term(s), and may grant market concessions or free
rent to the extent that Landlord considers reasonably advisable and necessary to
relet the same, and may make such reasonable alterations, repairs and
decorations in the Premises as Landlord in its reasonable judgment considers
advisable or necessary for the purpose of reletting the Premises.  The making of
such alterations, repairs and decorations shall not operate or be construed to
release Tenant from liability hereunder as aforesaid.  In no event shall
Landlord be required to (i) solicit or entertain negotiations with any other
prospective tenant for the Premises until Landlord obtains full and complete
possession of the Premises, (ii) relet the Premises before leasing other vacant
space in the Building or to show the Premises on a priority basis, or
(iii) lease the Premises for a rental less than the current fair market rent
then prevailing for similar office space in comparable buildings.

 

13.6                        No Accord and Satisfaction.  Landlord may collect
and receive any rent due from Tenant, and the payment thereof shall not
constitute a waiver of or affect any notice or demand given, suit instituted or
judgment obtained by Landlord, or be held to waive, affect, change, modify or
alter the rights or remedies that Landlord has against Tenant in equity, at law,
or by virtue of this Lease.  No receipt or acceptance by Landlord from Tenant of
less than the monthly rent herein stipulated shall be deemed to be other than a
partial payment on account for any due and unpaid stipulated rent; no
endorsement or statement on any check or any letter or other writing
accompanying any check or payment of rent to Landlord shall be deemed an accord
and satisfaction, and Landlord may accept and negotiate such check or payment
without prejudice to Landlord’s rights to (a) recover the remaining balance of
such unpaid rent, or (b) pursue any other remedy provided in this Lease.

 

13.7                        Claims in Bankruptcy.  Nothing herein shall limit or
prejudice the right of Landlord to prove and obtain in proceeding for
bankruptcy, insolvency, arrangement or reorganization by reason of the
termination of this Lease, an amount equal to the maximum allowed by any statute
or rule of law in effect at the time when, and governing the proceedings in
which, the damages are to be proved, whether or not the amount is greater, equal
to or less than the amount of the loss or damage that Landlord has suffered. 
Without limiting any of the provisions of this Article 13, if pursuant to the
Bankruptcy Code, as the same may be amended, Tenant is permitted to assign this
Lease in disregard of the restrictions contained in Article 12, Tenant agrees
that adequate assurance of future performance by the assignee permitted under
the Bankruptcy Code shall mean the deposit of cash security with Landlord in any
amount equal to all Rent payable under this Lease for the calendar year
preceding the year in which such assignment is intended to become effective,
which deposit shall be held by Landlord, without interest, for the balance of
the term as security for the full and faithful performance of all of the
obligations under this Lease on the part of Tenant yet to be performed.  If
Tenant receives or is to receive any valuable consideration for such an
assignment of this Lease, such consideration, after deducting therefrom (a) the
brokerage commissions, if any, and other expenses reasonably designated by the
assignee as paid for the purchase of Tenant’s property in the Premises, shall be
and become the sole exclusive property of Landlord and shall be paid over to
Landlord directly by such assignee.  In addition, adequate assurance shall mean
that any such assignee of this Lease shall have a net worth indicating said
assignee’s reasonable ability to pay the Rent, and abide by the terms of this
Lease for the remaining portion thereof applying commercially reasonable
standards.

 

13.8                        Waiver of Trial By Jury.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
OR TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY SUMMARY PROCESS, EVICTION
OR OTHER STATUTORY REMEDY WITH RESPECT THERETO.  EACH PARTY HAS BEEN REPRESENTED
BY, AND HAS RECEIVED THE ADVICE OF, LEGAL COUNSEL WITH RESPECT TO THIS WAIVER.

 

35

--------------------------------------------------------------------------------



 

ARTICLE 14                    SUBORDINATION; ATTORNMENT AND RIGHTS OF MORTGAGE
HOLDERS

 

14.1                        Subordination.  This Lease and all of Tenant’s
rights hereunder are, and shall be, subject and subordinate at all times to any
mortgages or ground leases (each, a “Mortgage”) which may now exist or hereafter
affect the Property, or any portion thereof, in any amount, and to all renewals,
modifications, consolidations, replacements, and extensions of such Mortgages. 
This Section shall be self-operative and no further subordination shall be
required.  In confirmation of such subordination, Tenant shall promptly execute,
acknowledge and deliver any instrument that Landlord or the holder of any
Mortgage or its assigns or successors in interest (each such holder, a
“Mortgagee”) may reasonably request to evidence such subordination, provided
that such instrument requested by a future Mortgagee includes the recognition by
Mortgagee of Tenant’s rights under this Lease on such Mortgagee’s standard
form.  Landlord shall use commercially reasonable efforts to deliver to Tenant
simultaneously with the execution of this Lease a commercially reasonable
non-disturbance agreement in recordable form in favor of Tenant from Landlord’s
current Mortgagee.  Tenant acknowledges and agrees that the form of
non-disturbance agreement attached as Exhibit 14.1 is acceptable to Tenant for
the purposes of this Section 14.1.

 

14.2                        Attornment by Tenant.  In the event that any such
first Mortgage is foreclosed or a conveyance in lieu of foreclosure is made for
any reason, Tenant shall, at the option of the Mortgagee or the grantee or
purchaser in foreclosure, notwithstanding any subordination of any such lien to
this Lease, attorn to and become the Tenant of the successor in interest to
Landlord at the option of such successor in interest.  Tenant covenants and
agrees to execute and deliver, within ten (10) business days following delivery
of request by Landlord, Mortgagee, or by Landlord’s successor in interest and in
the form reasonably requested by Landlord, Mortgagee, or by Landlord’s successor
in interest, any additional documents evidencing the priority or subordination
of this Lease with respect to the lien of any such first Mortgage, which
additional documents shall be satisfactory to Tenant, Landlord, Mortgagee, and
Landlord’s successors in interest.  Tenant acknowledges and agrees that the form
of non-disturbance agreement attached as Exhibit 14.1 is acceptable to Tenant
for the purposes of this Section 14.2.

 

14.3                        Limitation of Mortgagees’ Liability. 
Notwithstanding any other provision of this Lease to the contrary, no Mortgagee
shall be obligated to perform or liable in damages for failure to perform any of
Landlord’s obligations under this Lease unless and until such Mortgagee shall
foreclose such mortgage or otherwise acquire title to or succeed to the interest
of Landlord in the Property, and then shall only be liable for Landlord’s
obligations arising or accruing after such foreclosure, succession or
acquisition of title.  Notwithstanding the foregoing or anything to the contrary
herein, no Mortgagee succeeding to the interest of Landlord hereunder shall be
(i) liable in any way to Tenant for any act or omission, neglect or default on
the part of Landlord under this Lease, (ii) responsible for any monies owing by
or on deposit with Landlord to the credit of Tenant (except to the extent any
such deposit is actually received by such mortgagee or ground lessor),
(iii) subject to any counterclaim or setoff which theretofore accrued to Tenant
against Landlord, (iv) bound by any amendment or modification of this Lease
subsequent to such Mortgage, or by any previous prepayment of Rent for more than
one (1) month in advance of its due date, which was not approved in writing by
Mortgagee, (v) liable beyond such Mortgagee’s interest in the Property, or
(vi) responsible for the payment or performance of any work to be done by
Landlord under this Lease to render the Premises ready for occupancy by Tenant
or for the payment of any tenant improvement allowance.  Provided, nothing in
clause (i), above, shall be deemed to relieve any Mortgagee succeeding to the
interest of Landlord hereunder of its obligation to comply with the obligations
of Landlord under this Lease from and after the date of such succession.  Any
such Mortgagee’s obligations and liabilities shall in any event be subject to,
and holder shall have the benefit of, Section 19.15 hereof.  Tenant agrees on
request of Landlord to execute and deliver from time to time any reasonable
agreement which may be necessary to implement the provisions of this
Section 14.3.

 

14.4                        Estoppel Certificates.  Each party agrees, at any
time and from time to time, upon not less than ten (10) days’ prior written
notice, execute, acknowledge and deliver a statement certifying that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the date of
each such modification), certifying the dates to which the Annual Base Rent and
Additional Rent and other charges, if any, have been paid, stating whether or
not, to the best knowledge of the party providing such statement, the other
party is in default in performance of any of its obligations under this Lease,
and, if so, specifying each such default of which the party providing such
statement may have knowledge, and such other factual information related to this
Lease as the party requesting such statement may reasonably require, it being
intended that any such statement delivered pursuant hereto may be relied upon by
others with whom the party requesting such certificate may be dealing.  Without
limiting the generality of the foregoing, Tenant has approved a

 

36

--------------------------------------------------------------------------------



 

written estoppel certificate of Tenant in the form attached as Exhibit 14.4 or
any other commercially reasonable form.  It is intended that any such
certificate of Tenant delivered pursuant to this Section 14.4 may be relied upon
by Landlord and any prospective purchaser or the Mortgagee of any part of the
Property.

 

14.5                        Quiet Enjoyment.  Provided that no Event of Default
exists and is continuing under this Lease, Tenant may peacefully and quietly
enjoy the Premises during the Term as against all persons or entities lawfully
claiming by or through Landlord; subject, however, to the provisions of this
Lease and to the rights of Landlord’s Mortgagee. The foregoing covenant is in
lieu of any other covenant of quiet enjoyment, express or implied.

 

14.6                        Mortgagee Approval.  Landlord and Tenant hereby
agree that this Lease is subject to the review and approval of Landlord’s
Mortgagee in accordance with the terms of the mortgage loan documents executed
by Landlord in connection with its financing of the Property.  Landlord shall
submit this Lease to its Mortgagee promptly upon Tenant’s execution and delivery
of this Lease to Landlord, and Landlord shall promptly advise Tenant of its
Mortgagee’s decision.

 

ARTICLE 15                    NOTICES

 

15.1                        Manner of Notice.

 

15.1.1              Notices; Addresses.  All notices, demands and other
communications (“notices”) permitted or required to be given under this Lease
shall be in writing and sent by personal service, telecopy transmission (if a
copy thereof is also sent on the same day by a nationally recognized overnight
courier service), certified mail (postage prepaid) return receipt requested or
by a nationally recognized overnight courier service to the following addresses
or to such other address as either Landlord or Tenant may designate as its new
address for such purpose by notice given to the other in accordance with the
provisions of this Section 15.1:

 

If to Tenant:

 

Syros Pharmaceuticals, Inc.

(prior to the

 

620 Memorial Drive, Suite 300,

Commencement Date)

 

Cambridge, Massachusetts 02139

 

 

Attention: Chief Financial Officer

 

 

 

(following the Commencement Date)

 

at the Premises

 

 

 

With copies to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

 

 

60 State Street

 

 

Boston, MA 02109

 

 

Attention: Cynthia Mazareas, Esq.

 

 

 

If to Landlord:

 

DIV 35 CPD, LLC

 

 

c/o The Davis Companies

 

 

125 High Street, 21st Floor

 

 

Boston, MA 02110

 

 

Attention: Duncan Gilkey

 

 

 

With copies to:

 

DIV 35 CPD, LLC

 

 

c/o The Davis Companies

 

 

125 High Street, 21st Floor

 

 

Boston, MA 02110

 

 

Attention: General Counsel

 

15.1.2              Delivery.  Notices shall be deemed to have been given
(a) when hand delivered (provided that delivery shall be evidenced by a receipt
executed by or on behalf of the addressee if delivered by personal service) if
personal service is used, (b) on the date of transmission if sent before 4:00
p.m. (Boston time) on a business day when telecopy transmission is used, (c) the

 

37

--------------------------------------------------------------------------------



 

sooner of the date of receipt or the date that is three (3) days after the date
of mailing thereof if sent by postage pre-paid registered or certified mail,
return receipt requested, and (d) one (1) day after being sent by Federal
Express or other reputable overnight courier service (with delivery evidenced by
written receipt) if overnight courier service is used.

 

ARTICLE 16                    EXTENSION RIGHT

 

16.1                        Right to Extend.  Landlord grants Tenant the option
to extend this Lease with respect to the entire Premises for one (1) additional
period of ten (10) years (the “Extension Period”), subject to each and all of
the following terms and conditions (the “Extension Option”):

 

16.1.1              No Assignment or Sublease.  The Extension Option may not be
exercised by, or assigned or otherwise transferred to any person or entity
voluntarily or involuntarily, except the Tenant named in this Lease or an
assignee of Tenant that is a Permitted Transferee.  The parties hereto agree
that if Tenant assigns any of its interest in this Lease or subleases more than
thirty percent (30%) of the Premises to any person other than to a Permitted
Transferee, this Extension Option shall terminate immediately without the need
for any act or notice by either party to be effective.

 

16.1.2              Manner of Notice.  Tenant shall have delivered to Landlord
written notice (the “Extension Notice”) of the exercise of the Extension Option
not later than sixteen (16) months (but not sooner than nineteen (19) months)
prior to the Expiration Date, time being of the essence with respect to the
matters set forth in this Article 16.  If an Extension Notice is not so
delivered, Tenant’s Extension Option shall automatically expire.

 

16.1.3              Effect of Default.  Tenant’s right to exercise the Extension
Option shall be suspended at the election of Landlord during any period in which
an Event of Default has occurred and is continuing, but the period of time
within which the Extension Option may be exercised shall not be extended. 
Notwithstanding Tenant’s due and timely exercise of the Extension Option, if,
after such exercise and prior to the effective date of the Extension Option an
Event of Default occurs under this Lease that is not cured within the applicable
grace period, if any, Landlord shall have the right to cancel Tenant’s exercise
of the Extension Option by delivery of written notice to Tenant.

 

16.2                        New Rent.  The Annual Base Rent for the Extension
Period shall be equal to the prevailing fair market rental rate for the
Extension Period (such prevailing fair market rental rate, the “Market Rent”)
for Tenant’s space based on comparable so-called “triple net” lease renewal
transactions in comparable first class laboratory buildings in the City of
Cambridge as of the commencement of the Extension Period, taking into account
all relevant market factors including, without limitation, location, proximity
to public transportation, building age, quality, and amenities, nearby retail
and dining options.  During the Extension Period the Additional Rent shall
continue to be payable as provided in the Lease and all of the terms, conditions
and covenants of this Lease shall apply.

 

16.3                        Market Rent Notice.  If Tenant properly exercises
its Extension Option, Landlord shall provide Tenant with written notice (the
“Market Rent Notice”) of the rate of the Market Rent (as determined by Landlord
in good faith) within fifteen (15) days of Landlord’s receipt of the Extension
Notice.  Tenant shall respond in writing to Landlord within fifteen (15) days
following Landlord’s delivery of its Market Rent Notice (the “Tenant Response
Period”) whether Tenant (i) agrees with Landlord’s determination of Market Rent,
or (ii) wishes to submit the determination of Market Rent to a dispute
resolution proceeding in accordance with Section 16.4. Tenant’s failure to
respond in a timely manner shall be deemed to be Tenant’s agreement with
Landlord’s determination of Market Rent. If Tenant agrees with Landlord’s
determination of Market Rent, or is deemed to agree, they shall execute an
amendment to this Lease within fifteen (15) days thereafter confirming the
Extension Period, the Annual Base Rent for the Extension Period and any related
terms and conditions.

 

16.4                        Dispute.  If Tenant timely elects pursuant to clause
(ii) of the immediately preceding paragraph to determine Market Rent pursuant to
this Section 16.4, the Market Rent shall be determined by the process as set
forth below and Landlord and Tenant shall be bound by the results of the process
described in Section 16.5.  Notwithstanding the submission of the issue of
Market Rent to such

 

38

--------------------------------------------------------------------------------



 

proceeding, if such Market Rent has not been established pursuant to
Section 16.5 prior to the commencement of the Extension Period, Annual Base Rent
for the next ensuing Lease Year of the Term shall be paid at the Market Rent
established by Landlord in its Market Rent Notice until the process is
completed.  If, upon completion of the process described in Section 16.5, it is
determined that Market Rent is less or more than that set by Landlord, then an
adjustment based upon such lower or greater rent shall be made based on the
number of months therefor paid by Tenant.  In no event shall the extension of
the Term be affected by the determination of the Market Rent, such exercise of
the Extension Option being fixed at the time at which Tenant delivers the
Extension Notice.

 

16.5                        Determination of Market Rent.  When the terms of
this Lease provide that Market Rent shall be determined by reference to this
Section 16.5, the following procedures shall apply:

 

16.5.1              Selection of Arbitrators.  Within five (5) business days
following the end of the Tenant Response Period, each of Tenant and Landlord
shall choose a real estate broker who has at least fifteen (15) years’
commercial laboratory leasing brokerage experience on behalf of large tenants
and/or landlords in the Cambridge, Massachusetts market (an “Advocate
Arbitrator”) and shall notify the other party in writing of its selection.
Within two (2) business days following appointment of their respective Advocate
Arbitrators, each party shall notify the other of such appointment, which notice
shall include the name and address of the appointed Advocate Arbitrator and a
brief description of such Advocate Arbitrator’s experience and qualifications. 
If a party does not appoint an Advocate Arbitrator within such five (5) day
period, the single Advocate Arbitrator appointed shall be the sole Advocate
Arbitrator and shall establish the Market Rent for the Extension Term.

 

16.5.2              Decision by Advocate Arbitrators.  Each Advocate Arbitrator
shall make a determination of the Market Rent for the Premises using the
guidelines described in Section 16.2, above.  If the two determinations differ
by less than five percent (5%), the Market Rent shall be the mathematical
average of the two determinations.  If the two determinations differ by five
percent (5%) or more, the Advocate Arbitrator shall mutually appoint a third
Advocate Arbitrator who shall also be a broker meeting the qualifications above
and who shall not have been engaged by either party during the three (3) year
period immediately prior to his or her appointment (the “Neutral Arbitrator”). 
Within fifteen (15) business days after the appointment of the Neutral
Arbitrator, the three (3) Arbitrators selected pursuant to the terms hereof
shall determine the Market Rent for the Premises for the Extension Period, and
shall notify Tenant and Landlord of such determination within three (3) days
thereafter, which determination shall be final and binding upon Tenant and
Landlord.  If the Arbitrators are unable to agree upon the Market Rent, the
Market Rent will be deemed to be the average of the Market Rents proposed by
each of the Arbitrators, except that (i) if the lowest proposed Market Rent is
less than ninety percent (90%) of the second to lowest proposed Market Rent, the
lowest proposed Market Rent will automatically be deemed to be ninety percent
(90%) of the second to lowest proposed Market Rent and (ii) if the highest
proposed Market Rent is greater than one hundred ten percent (110%) of the
second to highest proposed Market Rent, the highest proposed Market Rent will
automatically be deemed to be one hundred ten percent (110%) of the second to
highest proposed Market Rent.

 

16.5.3              Allocation of Expenses.  Each party shall pay the fees and
expenses of the Advocate Arbitrator designated by such party, and one-half (1/2)
of the expenses of the Neutral Arbitrator.

 

ARTICLE 17                    RIGHT OF FIRST OFFER

 

17.1                        Right of First Offer.  Subject to the terms and
conditions of this Article 17 and the Exempt Transactions, Tenant shall have a
continuous right to lease certain space on the fifth (5th) floor and the first
(1st) floor as shown on Exhibit 17.1 attached hereto and made a part hereof
(such space, the “ROFO Space”).  If any portion of the ROFO Space becomes
available for lease at any time during the Term, Landlord shall provide written
notice of such availability (the “Landlord’s Offer Notice”) to Tenant and Tenant
shall have a right of first offer (“Right of First Offer”) to add such ROFO
Space to the Premises on the then-existing terms of this Lease, except as
otherwise provided in this Article. 

 

39

--------------------------------------------------------------------------------



 

Landlord’s Offer Notice shall set forth (i) the portion of the ROFO Space being
offered to Tenant, with the rentable square footage calculated in a manner
consistent with the calculation of the square footage of the initial Premises
leased by Tenant hereunder, (ii) Landlord’s quotation of a proposed Base Rent
for the ROFO Space, and (iii) the date estimated by Landlord as the anticipated
commencement date (the “Anticipated Inclusion Date”) for such ROFO Space.  As
used in this Article, the term “available for lease” shall mean all or a portion
of the ROFO Space in Landlord’s determination is anticipated to, or becomes,
vacant and is not an Exempt Transaction (as defined below).

 

17.2                        Conditions to Exercise.  In addition to any other
terms or conditions set forth herein, Tenant’s exercise of its Right of First
Offer is conditioned upon Tenant’s compliance with the following requirements:

 

(a)                                 Tenant delivers to Landlord written notice
exercising its right to lease the applicable ROFO Space (“Tenant’s ROFO
Acceptance Notice”) within ten (10) days after Tenant’s receipt Landlord’s Offer
Notice, it being agreed and acknowledged by the parties hereto that in the event
of any failure by Tenant to timely deliver Tenant’s ROFO Acceptance Notice with
respect to the ROFO Space, Landlord shall have the right to lease the applicable
ROFO Space to any third party upon terms acceptable to Landlord and such third
party so long as the Base Rent paid by such third party is no less than ninety
percent (90%) of the Base Rent set forth in Landlord’s Offer Notice. If Landlord
wishes to lease the ROFO Space for less than ninety percent (90%) of the Base
Rent contained in Landlord’s Offer Notice, then Landlord shall first re-offer
the ROFO Space to Tenant in accordance with this Article 17 with such revised
Base Rent and Tenant shall then have five (5) business days within which to
elect to lease the ROFO Space on the terms and conditions set forth in this
Article 17;

 

(b)                                 No Event of Default shall have occurred and
is then continuing; and

 

(c)                                  Tenant must lease all of the ROFO Space
then being offered by Landlord in Landlord’s Offer Notice, subject to all of the
terms in Landlord’s Offer Notice.

 

17.3                        Terms.  The following terms shall apply to and
govern the lease of the ROFO Space:

 

(a)                                 Base Rent payable during the term of
Tenant’s tenancy of the ROFO Space shall be as set forth in Landlord’s Offer
Notice;

 

(b)                                 The term of Tenant’s tenancy of the ROFO
Space shall begin on the date set forth in Landlord’s Offer Notice and end on
the expiration date set forth in Landlord’s Offer Notice; and

 

(c)                                  Other terms and conditions, including,
without limitation, the payment by Tenant of Additional Rent and other charges
but excluding the provision by Landlord of any rent concession, tenant
improvement or other allowance, shall be the same as set forth in this Lease,
except as otherwise set forth in Landlord’s Offer Notice.

 

17.4                        Documentation.  If Tenant timely delivers Tenant’s
ROFO Acceptance Notice, then, on the commencement date of Tenant’s tenancy of
the ROFO Space (the “ROFO Space Commencement Date”), the applicable portion of
the ROFO Space shall become part of the Premises, except that Tenant’s Share
shall thereafter be a fraction, expressed as a percentage, the numerator of
which is rentable area of the Premises including the ROFO Space and the
denominator of which is the rentable area of the Building.  Within thirty (30)
days of receipt from Landlord, Tenant shall execute and deliver to Landlord
those instruments Landlord reasonably requests to evidence any lease of ROFO
Space under this Article 17.  If Tenant shall fail timely to deliver Tenant’s
ROFO Acceptance Notice to Landlord, or if Tenant does not timely execute the
aforementioned instruments reasonably requested by Landlord (provided the same
was accurate), Tenant shall be deemed to have elected to not lease the
applicable ROFO Space and Tenant will have no further right to lease the
applicable ROFO Space pursuant to this Article 17 until the applicable ROFO
Space next becomes available for lease.

 

17.5                        Termination of Right of First Offer.  The Right of
First Offer granted herein is personal to the Tenant named in this Lease and is
non-transferable to any Transferee, other than to a Permitted Transferee. 
Notwithstanding anything to the contrary contained herein, (a) any assignment of
this Lease or the subletting of more than thirty-five percent (35%) of the
Premises by Tenant pursuant to the provisions of this Lease, other than a
Permitted Transfer, shall terminate the Right of First Offer contained herein
and the same shall be null and void and without recourse to either party hereto,
and (b) the Right of First Offer granted hereby shall expire by its own terms
twenty-four (24) months prior to the expiration of the Term.

 

40

--------------------------------------------------------------------------------



 

17.6                        Exempt Transactions.  In no event shall Tenant’s
Right of First Offer under this Article 17 apply to (a) the initial lease of
such ROFO Space by Landlord or any renewal or extension of such initial lease,
or (b) any renewal or extension by the then existing occupant of the ROFO Space,
or (c) rights of other tenants (and their successors and assigns as tenants)
that are described on Exhibit 17.6, attached, or (d) rights held by any tenant
under a Lease entered into in accordance with this Article 17.

 

ARTICLE 18                    ROOFTOP RIGHTS

 

18.1                        Rooftop License.  Landlord grants Tenant the
appurtenant, non-exclusive license at no additional charge (other than to the
extent costs are included in Operating Expenses), but otherwise subject to the
terms and conditions of this Lease, to use a portion of the fifth (5th) floor
roof and the fifth (5th) floor mechanical area of the Building reasonably
designated by Landlord as shown on Exhibit 1.4 (the “Rooftop Installation Area”)
to operate, maintain, repair and replace the Generator (if Landlord designates a
portion of the Building rooftop for its location), HVAC equipment, satellite
dishes, microwave dishes, temporary microwave links, or other telecommunications
equipment appurtenant to Tenant’s Permitted Use (and not for the benefit of any
third party) (collectively, the “Rooftop Equipment”).  The exact location and
layout of the Rooftop Installation Area shall be approved by Landlord and Tenant
in their reasonable discretion and the square footage of the Rooftop
Installation Area shall not exceed Tenant’s proportionate share of total rooftop
areas made available to tenants in the Building for similar purposes.  Any
electricity consumed by the Rooftop Equipment shall be separately or
check-metered by Tenant and Tenant shall pay all of such costs in the manner
applicable to electricity to the Premises under the Lease.

 

18.2                        Installation and Maintenance of Rooftop Equipment. 
Tenant shall install Rooftop Equipment at its sole cost and expense, at such
times and in such manner as Landlord may reasonably designate and in accordance
with all of the provisions of this Lease, including without limitation
Section 1.4 (relating to the Generator) and Section 8.3.  Tenant shall not
install or operate Rooftop Equipment until it receives prior written approval of
the plans for such work in accordance with Section 8.3.  Subject to the
provisions of Section 1.4, Landlord may withhold approval if the installation or
operation of Rooftop Equipment reasonably would be expected to damage the
structural integrity of the Building, and Landlord may condition its approval of
Rooftop Equipment upon Tenant’s structural re-enforcement of the roof as
reasonably deemed necessary or desirable by Landlord in order to accommodate the
Rooftop Equipment.  Tenant shall cooperate with Landlord as reasonably required
to accommodate any base Building equipment or Building systems or for the
re-roofing of the Building during the Term and Tenant shall be responsible for
any costs associated with working around, moving or temporarily relocating
Tenant’s Roof Equipment.

 

Tenant shall engage Landlord’s roofer before beginning any rooftop installations
or repairs of Rooftop Equipment, whether under this Article 18 or otherwise, and
shall always comply with the roof warranty governing the protection of the roof
and modifications to the roof.  Tenant shall obtain a letter from Landlord’s
roofer following completion of such work stating that the roof warranty remains
in effect.  Tenant, at its sole cost and expense, shall cause a qualified
employee or contractor to inspect the Rooftop Installation Area at least
quarterly and as often as recommended by the manufacturer of any Rooftop
Equipment and correct any loose bolts, fittings or other appurtenances and shall
repair any damage to the roof caused by the installation or operation of Rooftop
Equipment.  Tenant shall pay Landlord following a written request therefor, with
the next payment of Base Rent, (i) all applicable taxes or governmental charges,
fees, or impositions imposed on Landlord because of Tenant’s use of the Rooftop
Installation Area and (ii) the amount of any increase in Landlord’s insurance
premiums as a result of the installation of Rooftop Equipment.  All Rooftop
Equipment shall be (i) designed and installed in a manner consistent with a
first-class laboratory building and in compliance with Applicable Laws,
including F.C.C. or other regulations, and (ii) shall be screened in a manner
consistent with a first-class laboratory building so as not to be visible from
the ground level of the Property.

 

18.3                        Indemnification.  To the maximum extent permitted
pursuant to Applicable Laws, Tenant agrees that the installation, operation and
removal of Rooftop Equipment shall be at its sole risk.  Tenant shall indemnify
and defend Landlord and Landlord’s agents and employees against any liability,
claim or cost, including reasonable attorneys’ fees, incurred in connection with
the loss of life, personal injury, damage to property or business or any other
loss or injury arising out of the installation, use, operation, or

 

41

--------------------------------------------------------------------------------



 

removal of Rooftop Equipment by Tenant or its employees, agents, or contractors,
including any liability arising out of Tenant’s violation of this Article 18. 
Landlord assumes no responsibility for interference in the operation of Rooftop
Equipment caused by other tenants’ equipment, or for interference in the
operation of other tenants’ equipment caused by Rooftop Equipment, and Tenant
hereby waives any claims against Landlord arising from such interference. The
provisions of this paragraph shall survive the expiration or earlier termination
of this Lease.

 

18.4                        Removal of Rooftop Equipment.  Upon the expiration
or earlier termination of this Lease, except as otherwise provided in
Section 1.4, Tenant, at its sole cost and expense, shall remove any Rooftop
Equipment in accordance with the provisions of this Lease that Landlord has not
instructed Tenant must remain by notice given at least sixty (60) days prior to
the Expiration Date (or thirty (30) days following any earlier termination of
this Lease) and leave the Rooftop Installation Area in good order and repair,
reasonable wear and tear excepted.  If Tenant does not remove the Rooftop
Equipment when so required, Landlord may remove and dispose of it and charge
Tenant for all costs and expenses incurred.

 

18.5                        Interference by Rooftop Equipment.  Landlord may
have granted and may hereafter grant roof rights to other parties, and permit
installations on the rooftop by other Building tenants or occupants.  If Rooftop
Equipment (i) causes physical damage to the structural integrity of the
Building, (ii) materially interferes with any telecommunications, mechanical or
other systems located at or servicing the Building or any building, premises or
location in the vicinity of the Building, (iii) interferes with any other
service provided to other tenants in the Building by rooftop installations
installed prior to the installation of Rooftop Equipment or (iv) interferes with
any other tenant’s business in excess of that permissible under Applicable Laws,
including F.C.C. or other regulations (to the extent that such regulations apply
and do not require such tenants or those providing such services to correct such
interference or damage) (each of (i) through (iv) above being a “Rooftop
Interference”), Tenant shall within two (2) business days of notice of a claim
of Rooftop Interference cooperate with Landlord or any other tenant or third
party making such claim to determine the source of the Rooftop Interference and
effect a prompt solution at Tenant’s expense (if Rooftop Equipment caused such
interference or damage).  If another tenant’s or occupant’s equipment on the
roof interferes with Tenant’s Rooftop Equipment installed prior to such other
tenant or occupant’s equipment, Landlord shall take commercially reasonable
steps to cause such other tenant or occupant to take reasonable steps to resolve
such interference.

 

In the event Tenant disputes Landlord’s allegation that Rooftop Equipment is
causing a problem with the Building (including, but not limited to, the
electrical, HVAC, and mechanical systems of the Building) and/or any other
Building tenants’ equipment in the Building, in writing delivered within
two (2) business days of receiving Landlord’s notice claiming such interference,
then Landlord and Tenant shall meet to discuss a solution, and if within
seven (7) days of their initial meeting Landlord and Tenant are unable to
resolve the dispute, then the matter shall be submitted to arbitration in
accordance with the provisions set forth below.

 

The parties shall direct the Boston office of the AAA to appoint an arbitrator
who shall have a minimum of ten (10) years’ experience in commercial real estate
disputes and who shall not be affiliated with either Landlord or Tenant.  Both
Landlord and Tenant shall have the opportunity to present evidence and outside
consultants to the arbitrator.

 

The arbitration shall be conducted in accordance with the expedited commercial
real estate arbitration rules of the AAA insofar as such rules are not
inconsistent with the provisions of this Lease (in which case the provisions of
this Lease shall govern).  The cost of the arbitration (exclusive of each
party’s witness and attorneys’ fees, which shall be paid by such party) shall be
borne equally by the parties.

 

Within ten (10) days of appointment, the arbitrator shall determine whether or
not Rooftop Equipment is causing a problem with the Building and/or any other
Building tenants’ equipment in the Building, and the appropriate resolution, if
any.  The arbitrator’s decision shall be final and binding on the parties.  If
Tenant shall fail to cooperate with Landlord in resolving any such interference
or if Tenant shall fail to implement the arbitrator’s decision within
ten (10) days after it is issued, Landlord may at any time thereafter
(i) declare an Event of Default and/or (ii) relocate the item(s) of Rooftop
Equipment in dispute in a manner consistent with the arbitral decision.

 

42

--------------------------------------------------------------------------------



 

18.6                        Relocation of Rooftop Equipment.  Based on
Landlord’s good faith determination that such relocation is necessary, Landlord
reserves the right to cause Tenant to relocate Rooftop Equipment located on the
roof to comparably functional space on the roof by giving Tenant prior notice of
such intention to relocate.  If, within thirty (30) days after receipt of such
notice, Tenant has not agreed with Landlord on the space to which Rooftop
Equipment is to be relocated, the timing of such relocation, and the terms of
such relocation, then Landlord shall have the right to make all such
determinations in its reasonable judgment.  Landlord agrees to pay the
reasonable out of pocket cost of moving Rooftop Equipment to such other space
(which costs shall be paid in the form of a rent credit or a cash payment, at
Landlord’s election, made within thirty (30) days of Tenant’s invoice containing
reasonable back-up evidencing such costs), taking such other steps necessary to
ensure comparable functionality of Rooftop Equipment, and finishing such space
to a condition comparable to the then condition of the current location of
Rooftop Equipment.  Tenant shall arrange for the relocation of Rooftop Equipment
within sixty (60) days after a comparable space is agreed upon or selected by
Landlord, as the case may be.  In the event Tenant fails to arrange for said
relocation within the sixty (60) day period, Landlord shall have the right to
arrange for the relocation of Rooftop Equipment at Landlord’s expense, all of
which shall be performed in a manner designed to minimize interference with
Tenant’s business.

 

ARTICLE 19                    MISCELLANEOUS

 

19.1                        Broker.  Landlord and Tenant warrant to each other
that they have had no dealings with any broker, agent or finder in connection
with this Lease, except Newmark Knight Frank (the “Broker”).  Both parties
hereto agree to protect, indemnify and hold harmless the other from and against
any and all expenses with respect to any compensation, commissions and charges
claimed by any other broker, agent or finder with respect to this Lease or the
negotiation thereof that is made by reason of any action or agreement by such
party.  Landlord shall pay a commission to the Broker pursuant to separate
written agreements between Landlord and the Broker.

 

19.2                        Building Name.  The Building and the Property may be
known by such name as Landlord, in its sole discretion, may elect, and Landlord
shall have the right from time to time to change such designation or name
without Tenant’s consent upon prior written notice to Tenant.

 

19.3                        Authority.  If Tenant signs as a corporation,
limited liability company, or a partnership, or other business entity each
person executing this Lease on behalf of Tenant hereby covenants and warrants
that Tenant is a duly authorized and existing entity, that Tenant is duly
qualified to do business in Massachusetts, that Tenant has full right and
authority to enter into this Lease, and that each person signing on behalf of
Tenant is duly authorized to do so and that no other signatures are necessary. 
Upon Landlord’s request, Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord confirming the foregoing covenants and warranties.

 

19.4                        Interpretation.  The words “Landlord” and “Tenant”
as used herein shall include the plural as well as the singular.  The words used
in neuter gender include the masculine and feminine.  If there is more than one
Tenant, the obligations under this Lease imposed on Tenant shall be joint and
several.  The captions preceding the articles of this Lease have been inserted
solely as a matter of convenience and such captions in no way define or limit
the scope or intent of any provision of this Lease.

 

19.5                        Modifications.  Neither this Lease nor any term or
provision hereof may be changed, waived, discharged or terminated orally, and no
breach thereof shall be waived, altered or modified, except by a written
instrument signed by the party against which the enforcement of the change,
waiver, discharge or termination is sought.  Any right to change, waive,
discharge, alter or modify, or terminate this Lease shall be subject to the
prior express written consent of Landlord’s Mortgagee to the extent required by
Landlord’s financing documents and any subordination agreement entered into
between Tenant and such Mortgagee.

 

19.6                        Severability.  If any provision of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and enforceable to the full extent permitted by law.

 

19.7                        Entire Agreement.  Landlord’s employees,
representatives and agents have no authority to make or agree to make a lease or
any other agreement or undertaking in connection herewith.  The

 

43

--------------------------------------------------------------------------------



 

submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall be effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant.  This Lease, including the Exhibits hereto,
which are made part of this Lease, contain the entire agreement of the parties
and all prior negotiations and agreements are merged herein.  Neither Landlord
nor Landlord’s agents have made any representations or warranties with respect
to the Premises, the Building, the Property, or this Lease except as expressly
set forth herein, and no rights, easements or licenses are or shall be acquired
by Tenant by implication or otherwise unless expressly set forth herein.

 

19.8                        No Merger.  There shall be no merger of this Lease
or of the leasehold estate hereby created with the fee estate in the Premises or
any part thereof by reason of the fact that the same person may acquire or hold,
directly or indirectly, this Lease or the leasehold estate hereby created or any
interest in this Lease or in such leasehold estate as well as the fee estate in
the leasehold Premises or any interest in such fee estate.

 

19.9                        Matters of Record.   Subject to the provisions of
Article 14, above, this Lease is subject and subordinate to all matters of
record now existing or hereafter affecting the Property. Tenant specifically
acknowledges that the Property is subject to that certain City of Cambridge
Planning Board Decision dated December 12, 2016 and recorded at Book 68716,
Page 324 of the Middlesex South Registry of Deeds, the provisions of which are
incorporated herein by reference.  Tenant acknowledges that the Base Building
Work included the excavation and off-site disposal of certain soils in
accordance with a Release Abatement Measure (“RAM”) Plan submitted to
Massachusetts Department of Environmental Protection in July, 2017 and that
regulatory closure of such work shall be achieved by use of an Activity and Use
Limitation (“AUL”) recorded against the Property.  Landlord shall, as part of
the Base Building Work and at Landlord’s sole cost and expense, perform the
investigation, removal and remediation work set forth in the RAM Plan in
compliance with applicable Environmental Laws.  A copy of the AUL shall be
provided to Tenant, and shall contain customary limitations for similar
properties that do not adversely affect use of the Premises for the Permitted
Use, such as prohibitions against use of the Property as a residence, school,
daycare or playground and maintenance of protective cover (asphalt or clean
soil) in place in accordance with the RAM Plan.

 

19.10                 Bind and Inure.  The terms, provisions, covenants and
conditions contained in this Lease shall bind and inure to the benefit of
Landlord and Tenant, and, except as otherwise provided herein, their respective
heirs, legal representatives, successors and assigns.  If two or more
individuals, corporations, partnerships or other business associations (or any
combination of two or more thereof) shall sign this Lease as Tenant, the
liability of each such individual, corporation, partnership or other business
association to pay Rent and perform all other obligations hereunder shall be
deemed to be joint and several.  All agreements, covenants and indemnifications
contained herein or made in writing pursuant to the terms of this Lease by or on
behalf of Tenant shall be deemed material and shall survive expiration or sooner
termination of this Lease.

 

19.11                 Remedies Cumulative; No Waiver. No remedy or election
hereunder shall be deemed exclusive, but shall wherever possible, be cumulative
with all other remedies at law or in equity.  No waiver of any provision hereof
shall be deemed a waiver of any other provision hereof or of any subsequent
breach of the same or any other provision.  No waiver of any breach shall affect
or alter this Lease, but each and every term, covenant and condition of this
Lease shall continue in full force and effect with respect to any other then
existing or subsequent breach thereof.  No reference to any specific right or
remedy shall preclude the exercise of any other right or remedy permitted
hereunder or that may be available at law or in equity.  No failure by Landlord
to insist upon the strict performance of any agreement, term, covenant or
condition hereof, or to exercise any right or remedy consequent upon a breach
thereof, and no acceptance of full or partial rent during the continuance of any
such breach, shall constitute a waiver of any such breach, agreement, term,
covenant or condition.

 

19.12                 Tenant’s Financial Statements.  Unless Tenant is a
publicly traded company, Tenant shall, upon Landlord’s request, furnish Landlord
annually, within ninety (90) days after the end of each fiscal year of Tenant,
copies of the balance sheets of Tenant, as at the close of such fiscal year, and
statements of income and retained earnings of Tenant for such year, prepared in
accordance with generally accepted accounting principles and, if such is
Tenant’s normal practice, audited by Tenant’s independent certified public
accountants.  Landlord shall keep Tenant’s financial statements provided by
Tenant pursuant to this Section 19.12 confidential other than to Landlord’s
officers, directors, employees,

 

44

--------------------------------------------------------------------------------



 

agents, accountants, attorneys, mortgagees, or prospective mortgagees, or
purchasers or prospective purchasers of Landlord’s interest in the Building,
provided that such recipients hold such information confidential.  Tenant also
agrees to furnish to Landlord within ten (10) days following Landlord’s written
request therefor (which request shall not be made more than once in any fiscal
year unless made in connection with a proposed sale, financing or re-financing
of the Building, re-capitalization of Landlord, or following an Event of
Default), copies of such financial statements identified above as are then
available and financial statements for the then current fiscal year prepared in
accordance with generally accepted accounting principles and on an unaudited
basis certified as true and correct by such company’s chief financial officer.

 

19.13                 Attorneys’ Fees.  In the event that either Landlord or
Tenant should bring suit for the possession of the Premises, for the recovery of
any sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all reasonable costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
therein shall be paid by the other party.  A party shall be deemed to have
prevailed in any such action (without limiting the generality of the foregoing)
if such action is dismissed upon the payment by the other party of the sums
allegedly due or the performance of obligations allegedly not complied with, or
if such party obtains substantially the relief sought by it in the action,
irrespective of whether such action is prosecuted to judgment.  The phrase
“attorneys’ fees” shall specifically include the fees and expenses of the
in-house legal staff of Landlord and its affiliates, as well as the in-house
legal staff of Tenant and its affiliates.

 

19.14                 Landlord Approvals.  Whenever Tenant is required to obtain
Landlord’s consent hereunder, Tenant agrees to reimburse Landlord all
out-of-pocket expenses incurred by Landlord, including reasonable attorneys’
fees in order to review documentation or otherwise determine whether to give its
consent.  Tenant shall pay Landlord’s invoice for any such amounts within thirty
(30) days following Landlord’s delivery of its invoice therefor.  Any provision
of this Lease which requires the Tenant to obtain Landlord’s consent to any
proposed action by Tenant shall not be the basis for an award of damages or give
rise to a right of setoff on Tenant’s behalf, but may be the basis for a
declaratory judgment or injunction with respect to the matter in question.

 

19.15                 Landlord’s Liability. Tenant shall look only to Landlord’s
estate in the Property (or the proceeds thereof) for the satisfaction of
Tenant’s remedies with respect to any liability, default or obligation of
Landlord under this Lease or otherwise regarding Tenant’s leasing, use and
occupancy of the Premises pursuant hereto, including without limitation for the
collection of any monetary obligation, judgment or other judicial process
requiring the payment of money by Landlord.  Neither Landlord nor any of its
members, stockholders, officers, directors, partners, trustees, beneficiaries or
employees shall be personally liable hereunder, nor shall any of its or their
property, other than the Property, be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s said remedies.  Landlord
shall not under any circumstances be liable for any special, indirect or
consequential damages of Tenant, including lost profits or revenues.  No owner
of the Property shall be liable under this Lease except for breaches of
Landlord’s obligations occurring while such party owns the Property.

 

None of Tenant’s stockholders, officers, directors, partners, trustees,
beneficiaries or employees shall be personally liable hereunder, nor shall any
of their respective property be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies.  Except with respect to
holdover as provided in this Lease, Tenant shall not under any circumstances be
liable for any special, indirect or consequential damages of Landlord.  The
parties acknowledge and agree that any remedy expressly described in this Lease
does not constitute special, indirect, or consequential damages.

 

19.16                 Time of Essence.  TIME IS OF THE ESSENCE with respect to
the due performance of the terms, covenants and conditions herein contained;
provided, however, that no delay or failure to enforce any of the provisions
herein contained and no conduct or statement shall waive or affect any of
Landlord’s rights hereunder.

 

19.17                 Confidentiality.  Tenant agrees:  (a) to treat the terms
of the Lease, and the terms of any existing and future amendments and
modifications to the Lease (the “Confidential Information”), but not the
existence of this Lease or any such amendments as confidential during the term
of this Lease and for the three (3) year period following the expiration or
sooner termination of the Lease (the “Non-Disclosure Period”), and (b) not to
disclose, directly or indirectly, to any third party nor permit any third party
to have access to any or all of such Confidential Information during the
Non-Disclosure Period, including, without limitation, any Property tenants and
any brokers (but excluding Tenant’s agents, attorneys and

 

45

--------------------------------------------------------------------------------



 

accountants, provided that any disclosures to the same are held subject to the
provisions of this Section 19.17).  Landlord acknowledges that Tenant shall have
the right to disclose such Confidential Information to prospective subtenants
and assignees, advisors, investors, lawyers, accountants, lenders, bankers and
their respective employees provided that such disclosure is made under an
obligation of confidentiality, and to disclose such Confidential Information as
may be necessary to enforce the terms and conditions of this Lease and to the
extent that such disclosure is required by law (including but not limited to as
may be required by applicable securities laws) or court order or by discovery
rules in any legal proceeding. Tenant’s agreements and indemnity with respect to
the Confidential Information shall survive the expiration or earlier termination
of the Lease for a period of one year.

 

Landlord agrees: (a) to treat proprietary information regarding Tenant’s use of
Hazardous Substances the Premises provided to Landlord by Tenant in writing and
marked as “Confidential” as confidential during the Non-Disclosure Period
(“Tenant Confidential Information”), and (b) not to disclose, directly or
indirectly, to any third party nor permit any third party to have access to any
or all of such Tenant Confidential Information during the Non-Disclosure Period
(but excluding Landlord’s agents, investors, lenders, and their respective
attorneys and consultants, each on a “need to know” basis, provided that any
disclosures to the same are held subject to the provisions of this
Section 19.17).  Tenant acknowledges that Landlord shall have the right to
disclose such Tenant Confidential Information only to the extent that such
disclosure is required by law or court order or by discovery rules in any legal
proceeding. Landlord’s agreements and indemnity with respect to the Tenant
Confidential Information shall survive the expiration or earlier termination of
the Lease for a period of one year.

 

In no event shall any information available to the public generally or
previously obtained by Landlord or Tenant, without violating the terms of a
confidentiality agreement, be considered Confidential Information or Tenant
Confidential Information, as applicable.

 

19.18                 Submission.  Submission of this instrument for examination
does not constitute a reservation of or option for lease of the Premises, and it
is not effective as a lease or otherwise until this Lease has been executed by
both Landlord and Tenant and a fully executed copy has been delivered to each.

 

19.19                 Governing Law.  This Lease and the rights and obligations
of the parties hereunder shall be construed and enforced in accordance with the
laws of The Commonwealth of Massachusetts.

 

19.20                 OFAC List.  Tenant represents and warrants that it is not
listed, nor is it owned or controlled by, or acting for or on behalf of any
person or entity, on the list of Specially Designated Nationals and Blocked
Persons maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury, or any other list of persons or entities with whom
Landlord is restricted from doing business with (“OFAC List”).  Notwithstanding
anything to the contrary herein contained, Tenant shall not permit the Premises
or any portion thereof to be used, occupied or operated by or for the benefit of
any person or entity that is on the OFAC List.  Tenant shall provide documentary
and other evidence of Tenant’s identity and ownership as may be reasonably
requested by Landlord at any time to enable Landlord to verify Tenant’s identity
or to comply with any legal requirement or applicable laws. Tenant acknowledges
and agrees that as a condition to the requirement or effectiveness of any
consent to any Transfer by Landlord pursuant to Section 12.1, Tenant shall cause
the Transferee, for the benefit of Landlord, to reaffirm, on behalf of such
Transferee, the representations of, and to otherwise comply with the obligations
set forth in, this Section 19.20, and it shall be reasonable for Landlord to
refuse to consent to a Transfer in the absence of such reaffirmation and
compliance. Tenant agrees that breach of the representations and warranties set
forth in this Section 19.20 shall at Landlord’s election be a default under this
Lease for which there shall be no cure.  This Section 19.20 shall survive the
termination or earlier expiration of the Lease.

 

19.21                 Rent Not Based On Income.

 

(a)                                 It is intended that all Rent payable by
Tenant to Landlord, which includes all sums, charges, or amounts of whatever
nature to be paid by Tenant to Landlord in accordance with the provisions of
this Lease, shall qualify as “rents from real property” within the meaning of
Section 512(b)(3) and 856(d) of the Internal Revenue Code (as amended, the
“Code”) and the regulations thereunder (the “Tax Regulations”).  If Landlord, in
its sole discretion, determines that there is any risk that all or part of any
Rent shall not qualify as “rents from real property” for the purposes of
Sections 512(b)(3) or 856(d) of the Code and Tax Regulations, Tenant agrees to
cooperate with Landlord by entering into such

 

46

--------------------------------------------------------------------------------



 

amendment or amendments to this Lease as Landlord deems necessary to qualify all
Rent as “rents from real property”, provided, however, that any adjustments
required under this Section shall be made so as to produce the equivalent (in
economic terms) Rent as payable before the adjustment.

 

(b)                                 Without limiting Landlord’s right to
withhold its consent to any Transfer, and regardless of whether Landlord shall
have consented to any such Transfer, neither Tenant nor any other person having
an interest in the possession, use, or occupancy of any portion of the Building
shall enter into any lease, sublease, license, concession, assignment, or other
transfer or agreement for possession, use, or occupancy of all or any portion of
the Building which provides for rental or other payment for such use, occupancy,
or utilization based, in whole or in part, on the net income or profits derived
by any person or entity from the space so leased, used, or occupied, and any
such purported lease, sublease, license, concession, assignment, or other
transfer or agreement shall be absolutely void and ineffective as a conveyance
of any right or interest in the Building.  There shall be no deduction from the
rental payable under any sublease or other transfer nor from the amount of the
rental passed on to any person or entity, for any expenses or costs related in
any way to the subleasing or transfer of such space.

 

19.22                 Force Majeure. In the event either Landlord or Tenant
shall be delayed or hindered in or prevented from the performance of any act
required under this Lease to be performed by Landlord by reason of strikes,
lockouts, labor troubles, inability to procure materials, failure of power,
restricted governmental law or regulations, riots, insurrection, war or other
reason of a like nature (collectively, “Force Majeure”), then performance of
such act shall be excused for the period of the delay, and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay, provided, however, that in no event shall Force Majeure
operate to delay the time for performance of the payment of money, including
without limitation the obligations of Tenant to pay Base Rent and Additional
Rent.

 

19.23                 Transportation Management.  Tenant shall fully comply with
all present or future programs intended to manage parking, transportation or
traffic in and around the Property and/or the Building, and in connection
therewith, Tenant shall take responsible action for the transportation planning
and management of all employees located at the Premises by working directly with
Landlord, any governmental transportation management organization or any other
transportation-related committees or entities.  Such programs include
cooperation with Landlord as required for Landlord to fulfill its obligations
pursuant to Section 7 of the City of Cambridge Planning Board Notice of Decision
No. 314, filed with the Planning Board on December 12, 2016 (the “Decision”),
including, without limitation: (i) charging employees market rate monthly
parking fees; (ii) participation in the Alewife Transportation Management
Association (“Alewife TMA”), including free access for all employees to use
shuttle buses operated by the ATMA, providing emergency ride home and
ride-matching benefits to all employees through the Alewife TMA or other
provider acceptable to the City of Cambridge; (iii) providing 60% MBTA Lind Pass
(or equivalent) transit subsidies to all employees; (iv) providing real time
transit screens in the Premises lobby to include information on local buses and
shuttles, MBTA Red Line subway, and Hubway bikeshare system; and
(v) participation in a transportation monitoring report from time to time.

 

19.24                 Prohibition Against Recording.  Landlord and Tenant agree
not to record this Lease.  In the event this Lease, a copy or any notice thereof
shall be recorded by Tenant, then such recording shall constitute an Event of
Default by Tenant entitling Landlord to immediately terminate this Lease. 
Notwithstanding the preceding sentence to the contrary, Landlord and Tenant
agree to execute a Notice of Lease in the form attached as Exhibit 19.24.  All
costs of preparation and recording such notice shall be borne by the party
requesting the execution of such Notice of Lease.  At the expiration or earlier
termination of this Lease, Tenant shall provide Landlord with an executed
termination of the Notice of Lease in recordable form, which obligation shall
survive such expiration or earlier termination.

 

19.25                 Counterparts; Signatures.  This Lease may be executed in
counterparts.  All executed counterparts shall constitute one agreement, and
each counterpart shall be deemed an original.  The parties hereby acknowledge
and agree that facsimile signatures or signatures transmitted by electronic mail
in so-called “pdf” format shall be legal and binding and shall have the same
full force and effect as if an original of this Lease had been delivered. 
Landlord and Tenant (i) intend to be bound by the signatures on any document
sent by facsimile or electronic mail, (ii) are aware that the other party will
rely on such signatures, and (iii) hereby waive any defenses to the enforcement
of the terms of this Lease based on the foregoing forms of signature.

 

47

--------------------------------------------------------------------------------



 

19.26                 Construction and Other Improvements.  Tenant acknowledges
that portions of the Building may be under construction following Tenant’s
occupancy of the Premises, and that such construction may result in levels of
noise, dust, obstruction of access, etc. which are in excess of that present in
a fully constructed project.  Tenant hereby waives any and all rent offsets or
claims of constructive eviction which may arise in connection with such
construction.

 

[remainder of page left intentionally blank – signatures on following page]

 

48

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day and
year first above written.

 

 

LANDLORD:

 

 

 

DIV 35 CPD, LLC

 

a Massachusetts limited liability company

 

 

 

By:

35 Cambridge Park Investors, LLC, a

 

 

Delaware limited liability company, its sole member

 

 

 

 

 

By:

DIV Cambridge Park Consolidator, LLC, a

 

 

 

Massachusetts limited liability company, its

 

 

 

manager

 

 

 

 

 

 

 

By:

DIV Fund II Manager Corp., a

 

 

 

 

Massachusetts corporation, its manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard McCready

 

 

 

 

 

Name:  Richard McCready

 

 

 

 

 

Title:  President

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

SYROS PHARMACEUTICALS, INC., a

 

Delaware corporation

 

 

 

 

 

By:

/s/ Nancy Simonian

 

Name:

Nancy Simonian

 

Title:

President

 

 

 

 

 

 

 

By:

/s/ Nancy Simonian

 

Name:

Nancy Simonian

 

Title:

Assistant Treasurer

 

--------------------------------------------------------------------------------



 

EXHIBIT 1.1-1

 

PLAN OF PREMISES

 

[g23221ko11i001.gif]

 

Exhibit 1.1-1 1

--------------------------------------------------------------------------------



 

[g23221ko11i002.jpg]

 

--------------------------------------------------------------------------------



 

EXHIBIT 1.1-2

 

LEGAL DESCRIPTION

 

35 CambridgePark Drive, Cambridge, Massachusetts

 

[See attached]

 

Exhibit 1.1-2 1

--------------------------------------------------------------------------------



 

[g23221ko13i001.jpg]

 

Exhibit 1.1-2 2

--------------------------------------------------------------------------------



 

[g23221ko13i002.gif]

 

Exhibit 1.1-2 3

--------------------------------------------------------------------------------



 

EXHIBIT 3.1

 

Work Letter

 

This Work Letter sets forth the terms and conditions relating to the
construction of the Building and the initial tenant improvements in the
Premises.  All references in this Work Letter to Articles or Sections of “this
Lease” shall mean the relevant portion of the Lease to which this Work Letter is
attached as Exhibit 3.1 and of which this Work Letter forms a part, and all
references in this Work Letter to Sections of “this Work Letter” shall mean the
relevant portion of this Work Letter.

 

SECTION 1

 

LANDLORD’S BASE BUILDING WORK

 

1.1                               Base Building Work.  Landlord has
substantially completed the construction of the items listed as the
responsibility of Landlord on the Matrix attached hereto as Attachment 1
(collectively, the “Base Building Work”), as evidenced by the Certificate of
Occupancy issued by the City of Cambridge Inspectional Services Department
attached hereto as Exhibit 3.1-1.  Landlord will proceed to complete any
unfinished Base Building Work with reasonable diligence.

 

SECTION 2

 

TENANT’S FINISH WORK

 

2.1                               General.  Following the Commencement Date,
Tenant may enter the Premises in order to commence construction of the initial
improvements to the Premises necessary to make the Premises ready for Tenant’s
occupancy (the “Finish Work”). Tenant has retained, and Landlord has approved,
The Richmond Group as Tenant’s design/builder and The Richmond Group has
retained TRIA Architecture as its subcontractor and architect (“Tenant’s
Architect”) for the preparation of the Construction Documents (as defined
below).  Tenant shall cause Tenant’s Architect, engineers, and other
professionals engaged in the design of the Finish Work to comply with the
provisions of this Work Letter and of Article 8 of the Lease.  Tenant’s
Architect shall retain the services of Landlord’s mechanical, electrical and
plumbing engineers and Landlord’s structural engineers for the design of the
Finish Work, provided that such engineers are available at commercially
reasonable rates.  Even though such engineers may have been otherwise engaged by
Landlord in connection with the Building, Tenant shall be solely responsible for
the liabilities and expenses of all architectural and engineering services
relating to the Finish Work (subject to reimbursement from the Finish Work
Allowance with respect to the Finish Work) and for the adequacy and completeness
of the Construction Documents submitted to Landlord.

 

Tenant’s fit plan showing the improvements necessary to render the entire
Premises ready for Tenant’s occupancy (the “Concept Plan”), a copy of which is
attached hereto as Exhibit 3.1-2, has been approved by Landlord.

 

2.2                               Construction Documents.  Tenant shall cause
Tenant’s Architect to prepare schematic design drawings, design development
drawings, and construction documents for the Finish Work in accordance with the
provisions of this Exhibit 3.1 and Article 8 of the Lease (such plans, and any
interim plans submitted to Landlord in connection therewith, shall be referred
to collectively herein as the “Construction Documents”).  All Construction
Documents shall comply with Applicable Laws and with the drawing format and
specifications provided by Landlord, and shall be subject to Landlord’s review
and approval, such approval not to be unreasonably withheld or delayed.  Tenant
shall be responsible for Landlord’s third party plan review fees.

 

Tenant shall deliver the following to Landlord in accordance with the following
schedule (the

 

Exhibit 3.1 1

--------------------------------------------------------------------------------



 

“Time Deadlines”):

 

Schematic Design

January 30, 2019

 

 

Design Development

February 28, 2019

 

 

Construction documents

 

For pricing/permits and GMP

April 8, 2019

 

The Construction Documents shall be based on the approved Concept Plan and shall
not deviate therefrom in any material respect without Landlord’s approval, to be
given or withheld in accordance with the terms of this Exhibit 3.1 with respect
to approval of plans.  Landlord shall review and approve, or disapprove by
written notice in sufficient detail for Tenant to be able to reply, within ten
(10) business days following the proper submission of any Construction
Documents.  In the event that Landlord does not approve or disapprove Tenant’s
proposed Construction Documents within ten (10) business days after receipt
thereof, then Tenant may send a second notice to Landlord with a legend in bold
and prominent print stating that “FAILURE TO REPLY TO THIS REQUEST FOR APPROVAL
OF THE TENANT PLANS WITHIN FIVE (5) BUSINESS DAYS MAY BE DEEMED TO BE LANDLORD’S
APPROVAL” and, if Landlord fails to approve or disapprove of such Tenant plans
within five (5) business days following delivery of such second notice, then
Landlord shall be deemed to have approved the Construction Documents in
question.  All approvals, inspections, and requirements of Landlord with respect
to any Construction Documents and Finish Work shall be for Landlord’s benefit
only, may not be relied on by Tenant (other than for purposes of evidencing
Landlord’s consent), and shall not affect Tenant’s responsibility for the same. 
The Finish Work shall mean the work shown on the final, approved Construction
Documents, as affected by any approved Finish Work Change Orders (as defined
below), and shall include all work in the “Tenant” column on the allocation of
responsibility attached as Attachment 1.

 

2.3                               Finish Work Allowance.  Landlord shall provide
Tenant with an allowance for the costs (the “Allowance Costs”) of preparing the
Premises for Tenant’s initial occupancy including the costs of (i) constructing
the Finish Work (the “Hard Costs”), and (ii) architectural and engineering fees
incurred in the design of the Finish Work, design and construction consulting
fees, data/telecom cabling costs, and costs for the design and installation of
Tenant’s signage, mechanical equipment and trade fixtures (collectively, the
“Soft Costs”) in an amount not to exceed $9,514,620.00 [$180.00 per rentable
square foot] (the “Finish Work Allowance”).  Tenant may use up to $1,427,193.00
[$27.00 per rentable square foot, i.e., 15%] of the Finish Work Allowance for
the Soft Costs of the Finish Work.  Except as expressly set forth above with
respect to Soft Costs, no portion of the Finish Work Allowance may be used for
the cost of furniture, fixtures or equipment installed in the Premises.  All
construction and design costs for the Finish Work in excess of the Finish Work
Allowance shall be paid for entirely by Tenant, and Landlord shall not provide
any reimbursement therefor.  Landlord shall be entitled to a construction
oversight fee equal to two percent (2%) of the Hard Costs of the Finish Work
(the “Oversight Fee”), which shall be deducted from the Finish Work Allowance.

 

Landlord shall reimburse Tenant for the actual third-party Allowance Costs in an
aggregate amount not to exceed the Finish Work Allowance, which payments (each,
an “Allowance Payment”) shall be made within forty-five (45) days of Tenant’s
request (which request may not be made more than once per month) if such request
is accompanied by (x) a written statement from Tenant’s architect or engineer
that any Finish Work subject to the requisition has been completed in accordance
with the approved Construction Documents and setting forth the percentage of
Finish Work then complete, and (y) an itemized statement of the actual
third-party cost to Tenant of the Finish Work to date, together with invoices
and other appropriate back-up documentation, including mechanics lien waivers
from Tenant’s

 

Exhibit 3.1 2

--------------------------------------------------------------------------------



 

contractor and any subcontractors performing work submitting bills with such
requisition, and then only if the following conditions have been fully
satisfied:  (a) at all times prior to submitting its request for payment and at
the time payment is to be made, Tenant is not in default beyond applicable grace
periods under the Lease; (b) Landlord shall have no reason to believe that any
work for which payment is requisitioned has not been properly completed; and
(c) Tenant shall have complied with any other reasonable requirements of
Landlord’s lender, if applicable, for disbursement of funds relating to the
Finish Work.  If the estimated total cost of the Finish Work exceeds the Finish
Work Allowance, disbursement of the Finish Work Allowance shall be made on a
pro-rata basis in proportion to the total cost of the Finish Work, as reasonably
estimated by Tenant and documented to Landlord to Landlord’s reasonable
satisfaction.  Landlord shall pay from the Finish Work Allowance the Oversight
Fee as such work progresses.

 

Landlord shall not be required to disburse portions of the Finish Work Allowance
on account of retainage under the construction contract for the Finish Work
until after submission by Tenant of (i) final mechanic’s lien waivers from
Tenant’s contractor and all of its subcontractors, (ii) a written statement from
Tenant’s architect or engineer that the Finish Work has been completed in
accordance with the approved Construction Documents, (iii) a permanent
certificate of occupancy for the Premises, (iv) an itemized statement of the
actual third-party cost to Tenant of the Finish Work, together with invoices and
other appropriate back-up documentation, (v) three (3) sets of “as built” plans
and a CAD disk of all such plans that are on a CAD system, and (vi) copies of
all warranties for such work.

 

Tenant’s final requisition for the Finish Work Allowance shall be submitted
within one (1) year following the Commencement Date.  Any portion of the Finish
Work Allowance not utilized within one (1) year following the Commencement Date
shall be retained by Landlord and Tenant shall have no further right to the
same.

 

2.4                               Finish Work Change Orders.  Tenant may, from
time to time, by written order to Landlord on a form reasonably specified by
Landlord (“Finish Work Change Order”), request Landlord’s approval of a change
in the Finish Work shown on the Construction Documents, which approval shall be
granted or denied in accordance with the standards set forth in Article 8 of the
Lease and this Work Letter.  The Construction Documents shall not be modified
except with Landlord’s prior written approval; and all modifications to the
Construction Documents, whether material or not, shall be made only by Finish
Work Change Order submitted in timely fashion to Landlord and approved by
Landlord.

 

2.5                               Performance of Finish Work by Tenant.  The
Finish Work shall be designed and constructed by Tenant in accordance with, and
subject to, the provisions of Article 8 of the Lease and this Work Letter. 
Landlord shall not be responsible for any aspects of the design or construction
of Finish Work, the correction of any defects therein, or any delays in the
completion thereof.  Tenant shall construct the Finish Work in a good and
workmanlike manner, using new (or, where required to comply with LEED standards,
recycled) materials of first quality, and shall comply with applicable laws and
all applicable ordinances, orders and regulations of governmental authorities
applicable to the Finish Work, including without limitation, the ADA.  Tenant
may perform the Finish Work during normal Building hours subject to coordination
with Landlord and provided that such work during business hours does not
interfere with the business operations of other Building tenants.  No Finish
Work shall be performed except in accordance with the Construction Documents and
any Finish Work Change Orders approved by Landlord, and by a contractor
reasonably approved by Landlord.  Landlord has no obligation to approve any
Finish Work Change Order or any Finish Work not shown on the Construction
Documents approved by Landlord or reasonably inferable therefrom if, in
Landlord’s reasonable judgment, such Finish Work (i) would materially increase
the cost of operating the Building or increase the cost of performing any other
work in the Building, unless in each case Tenant pays such incremental costs,
(ii) are incompatible with the design, quality, equipment or systems of the
Building, (iii) would require unusual expense to readapt the Premises to general
purpose office use or (iv) otherwise do not comply with the provisions of this
Lease (including, without limitation, Article 8).  By its execution of the
Lease, and submission of any Construction Documents and Finish Work Change
Orders, Tenant will be deemed to have approved of,

 

Exhibit 3.1 3

--------------------------------------------------------------------------------



 

and shall be legally responsible for, such Construction Documents and Finish
Work Change Orders.  Tenant shall be responsible for costs of Building services
or facilities (such as electricity, freight elevator usage, fire safety, water,
HVAC, tap-in fees, cleaning, etc.) required to implement the Finish Work.

 

Landlord may elect to participate in construction meetings with Tenant and
Tenant’s general contractor on a weekly basis or as otherwise agreed to by the
parties to review the progress of the Finish Work.

 

Tenant shall not be required to use union labor for construction of the Finish
Work.  However, neither Tenant, nor any Tenant contractor performing any work or
inspections in the Premises following the Commencement Date, shall cause or
permit any labor disharmony to occur, and Tenant shall be responsible for all
costs required to produce labor harmony on account of the performance of the
Finish Work.  If labor disharmony arises as a result of a contractor or
subcontractor engaged by Tenant, or otherwise on account of the Finish Work,
then Landlord shall have the right, in addition to other rights and remedies
under the Lease, to exclude from the Premises such contractor or subcontractor.

 

1.4

 

Tenant shall obtain a permanent certificate of occupancy for the Premises within
twelve (12) months following the Commencement Date.  If Tenant has not obtained
the certificate of occupancy by the date set forth in the preceding sentence,
then Landlord shall have the right, at Tenant’s expense, to do such Finish Work
as is necessary to obtain the certificate of occupancy upon twenty (20) days’
prior written notice to Tenant.

 

2.6                               Tenant’s Authorized Representative.  Sandy
Redd (cell phone: 704-763-8214; e-mail sandy@syros.com), Tenant’s Authorized
Representative, shall have full power and authority to act on behalf of Tenant
on any matters relating to this Work Letter.  Tenant may name a replacement
Authorized Representative from time to time by written notice to Landlord making
reference to this Exhibit 3.1.

 

2.7                               Landlord’s Authorized Representative.  Dante
Angelucci (phone: 617-936-4808, e-mail: dangelucci@thedaviscompanies.com),
Landlord’s Authorized Representative, shall have full authority and
responsibility to act on behalf of Landlord on any matters relating to this Work
Letter.  Landlord may name a replacement Authorized Representative from time to
time by written notice to Tenant making reference to this Exhibit 3.1

 

2.8                               This Exhibit shall not be deemed applicable to
any additional space added to the Premises at any time or from time to time,
whether by any options under the Lease or otherwise, or to any portion of the
original Premises or any additions to the Premises in the event of a renewal or
extension of the original Term of the Lease, whether by any options under the
Lease or otherwise, unless expressly so provided in the Lease or any amendment
or supplement to the Lease.  Unless otherwise indicated, all references herein
to a “number of days” shall mean and refer to calendar days.

 

Exhibit 3.1 4

--------------------------------------------------------------------------------



 

Attachment 1

 

Matrix

 

[g23221ko17i001.jpg]

 

Exhibit 3.1 5

--------------------------------------------------------------------------------



 

[g23221ko17i002.jpg]

 

Exhibit 3.1 6

--------------------------------------------------------------------------------



 

[g23221ko17i003.jpg]

 

Exhibit 3.1 7

--------------------------------------------------------------------------------



 

[g23221ko17i004.jpg]

 

Exhibit 3.1 8

--------------------------------------------------------------------------------



 

[g23221ko17i005.jpg]

 

Exhibit 3.1 9

--------------------------------------------------------------------------------



 

[g23221ko17i006.jpg]

 

Exhibit 3.1 10

--------------------------------------------------------------------------------



 

[g23221ko17i007.jpg]

 

Exhibit 3.1 11

--------------------------------------------------------------------------------



 

[g23221ko17i008.jpg]

 

Exhibit 3.1 12

--------------------------------------------------------------------------------



 

[g23221ko17i009.jpg]

 

Exhibit 3.1 13

--------------------------------------------------------------------------------



 

[g23221ko17i010.jpg]

 

Exhibit 3.1 14

--------------------------------------------------------------------------------



 

[g23221ko17i011.jpg]

 

Exhibit 3.1 15

--------------------------------------------------------------------------------



 

[g23221ko17i012.jpg]

 

Exhibit 3.1 16

--------------------------------------------------------------------------------



 

Exhibit 3.1-1

 

Certificate of Ocupancy

 

[g23221ko17i013.gif]

 

Exhibit 3.1 17

--------------------------------------------------------------------------------



 

Exhibit 3.1-2

 

Tenant’s Concept Plan

 

Exhibit 3.1 18

--------------------------------------------------------------------------------



 

[g23221ko21i001.jpg]

 

Exhibit 3.1 19

--------------------------------------------------------------------------------



 

EXHIBIT 4.6.2

 

FORM OF LETTER OF CREDIT

 

L/C DRAFT LANGUAGE

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER

 

ISSUE DATE:

 

 

 

 

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

 

BENEFICIARY:

DIV 35 CPD, LLC

C/O THE DAVIS COMPANIES

125 HIGH STREET, 21ST FLOOR

BOSTON, MASSACHUSETTS 02110

 

APPLICANT:

SYROS PHARMACEUTICALS, INC.

620 MEMORIAL DRIVE

SUITE 300

CAMBRIDGE MA 02139

 

AMOUNT:

US$3,085,765.55 (THREE MILLION EIGHTY FIVE THOUSAND SEVEN HUNDRED SIXTY- FIVE
AND 55/100 U.S. DOLLARS)

 

EXPIRATION
DATE:                                                                        
              [INSERT DATE ONE YEAR FROM DATE OF ISSUANCE]

 

PLACE OF EXPIRATION:                                               ISSUING
BANK’S COUNTERS AT ITS ABOVE ADDRESS

 

DEAR SIR/MADAM:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF       IN
YOUR FAVOR AVAILABLE BY PAYMENT AGAINST YOUR PRESENTATION TO US OF THE FOLLOWING
DOCUMENT:

 

BENEFICIARY’S SIGNED AND DATED STATEMENT STATING AS FOLLOWS:

 

1.                                      “WE ARE ENTITLED TO DRAW ON THE LETTER
OF CREDIT PURSUANT TO THE TERMS OF THAT CERTAIN LEASE AGREEMENT BETWEEN
BENEFICIARY, AS LANDLORD, AND APPLICANT, AS TENANT AND WE ARE DRAWING FOR US
$               “; OR

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

 

 

 

APPLICANT’S SIGNATURE(S)

 

DATE

 

 

Exhibit 4.6.2 20

--------------------------------------------------------------------------------



 

2.                                      BENEFICIARY HEREBY CERTIFIES THAT IT HAS
RECEIVED NOTICE FROM SILICON VALLEY BANK THAT THE LETTER OF CREDIT NO.       
WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE AND APPLICANT HAS FAILED
TO PROVIDE A SATISFACTORY REPLACEMENT OF THIS LETTER OF CREDIT AT LEAST SIXTY
(60) DAYS PRIOR TO THE EXPIRATION DATE OF THIS LETTER OF CREDIT AND WE ARE
DRAWING FOR US $             .”

 

PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.

 

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND TO YOU
A NOTICE BY REGISTERED OR CERTIFIED MAIL OR OVERNIGHT COURIER SERVICE AT THE
ABOVE ADDRESS THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE THEN
CURRENT EXPIRATION DATE.  IN NO EVENT SHALL THIS LETTER OF CREDIT BE
AUTOMATICALLY EXTENDED BEYOND               .

 

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE REQUIRED DOCUMENTS
AND SHALL BE DULY HONORED BY US UPON PRESENTATION OF SUCH DOCUMENTS ON A
BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT:  SILICON VALLEY BANK, 3003
TASMAN DRIVE, MAIL SORT HF 210, SANTA CLARA, CA 95054, ATTENTION: GLOBAL TRADE
FINANCE.

 

FACSIMILE PRESENTATIONS ARE ALSO PERMITTED.  SHOULD BENEFICIARY WISH TO MAKE A
PRESENTATION UNDER THIS LETTER OF CREDIT ENTIRELY BY FACSIMILE TRANSMISSION IT
NEED NOT TRANSMIT THE ORIGINAL OF THIS LETTER OF CREDIT AND AMENDMENTS, IF ANY. 
EACH FACSIMILE TRANSMISSION SHALL BE MADE AT:  (408) 496-2418 OR (408) 969-6510;
AND UNDER CONTEMPORANEOUS TELEPHONE ADVICE TO:  (408)            OR (408)     
     , ATTENTION: GLOBAL TRADE FINANCE.  ABSENCE OF THE AFORESAID TELEPHONE
ADVICE SHALL NOT AFFECT OUR OBLIGATION TO HONOR ANY DRAW REQUEST.

 

THIS LETTER OF CREDIT IS TRANSFERABLE IN WHOLE BUT NOT IN PART ONE OR MORE
TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND FOR
THE THEN AVAILABLE AMOUNT, AT NO COST OR EXPENSE TO BENEFICIARY, ASSUMING SUCH
TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH THEN APPLICABLE LAW AND
REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS OF THE U.S. DEPARTMENT
OF TREASURY AND U.S. DEPARTMENT OF COMMERCE.  AT THE TIME OF TRANSFER, THE
ORIGINAL LETTER OF CREDIT AND ORIGINALS OR COPIES OF ALL AMENDMENTS, IF ANY, TO
THIS LETTER OF CREDIT MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS
LETTER OF CREDIT TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT A
DULY EXECUTED.  THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING
THE TRANSFER FORM MUST BE VERIFIED BY BENEFICIARY’S BANK.  APPLICANT SHALL PAY
OUR TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER
THIS LETTER OF CREDIT, HOWEVER, APPLICANT’S PAYMENT OF SUCH TRANSFER FEE SHALL
NOT BE A CONDITION OF SUCH TRANSFER.  EACH TRANSFER SHALL BE EVIDENCED BY EITHER
(1) OUR ENDORSEMENT ON THE REVERSE OF THE LETTER OF CREDIT AND WE SHALL FORWARD
THE ORIGINAL OF THE LETTER OF CREDIT SO ENDORSED TO THE TRANSFEREE OR (2) OUR
ISSUING A REPLACEMENT LETTER OF CREDIT TO THE TRANSFEREE ON THE SAME TERMS AND
CONDITIONS

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

 

 

 

APPLICANT’S SIGNATURE(S)

 

DATE

 

 

Exhibit 4.6.2 21

--------------------------------------------------------------------------------



 

AS THE TRANSFERRED LETTER OF CREDIT (IN WHICH EVENT THE TRANSFERRED LETTER OF
CREDIT SHALL HAVE NO FURTHER EFFECT).

 

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

 

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES
(ISP98), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

 

 

 

APPLICANT’S SIGNATURE(S)

 

DATE

 

 

Exhibit 4.6.2 22

--------------------------------------------------------------------------------



 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                              

 

EXHIBIT A

 

FORM OF TRANSFER FORM

 

DATE:

 

 

 

 

TO:

SILICON VALLEY BANK

 

 

3003 TASMAN DRIVE

RE: IRREVOCABLE STANDBY LETTER OF CREDIT

 

SANTA CLARA, CA 95054

NO.               ISSUED BY

 

ATTN: GLOBAL TRADE FINANCE

SILICON VALLEY BANK, SANTA CLARA

 

STANDBY LETTERS OF CREDIT

L/C AMOUNT:              

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

 

(NAME OF TRANSFEREE)

 

 

 

 

 

(ADDRESS)

 

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE.  TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE.  ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
EITHER (1) ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY
TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER, OR (2) ISSUE A
REPLACEMENT LETTER OF CREDIT TO THE TRANSFEREE ON THE SAME TERMS AND CONDITIONS
AS THE TRANSFERRED LETTER OF CREDIT (IN WHICH EVENT THE TRANSFERRED LETTER OF
CREDIT SHALL HAVE NO FURTHER EFFECT).

 

SINCERELY,

 

SIGNATURE AUTHENTICATED

 

 

 

 

 

The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

 

 

(BENEFICIARY’S NAME)

 

 

 

 

 

 

(SIGNATURE OF BENEFICIARY)

 

 

 

 

(Name of Bank)

 

 

 

(NAME AND TITLE)

 

(Address of Bank)

 

 

 

 

 

(City, State, ZIP Code)

 

 

 

 

 

(Authorized Name and Title)

 

 

 

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

(Telephone number)

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION, BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.”

 

 

 

 

 

APPLICANT’S SIGNATURE(S)

 

DATE

 

 

--------------------------------------------------------------------------------



 

EXHIBIT 6.1

 

CLEANING SPECIFICATIONS

 

Main Entrances & Lobbies

 

Daily:

 

·                  Completely wash all glass doors with glass squeeze, inside
and out.

 

·                  Clean door frames in and out.

 

·                  Dust all glass sills and other horizontal surfaces.

 

·                  Spot clean walls where needed.

 

·                  Sweep and wash floor (where applicable)

 

·                  Spot clean carpet where needed.

 

·                  Vacuum all carpet

 

Weekly:

 

·                  Dust all high reach areas

 

·                  Polish all door tracks

 

·                  Buff tile floors if applicable

 

Quarterly:

 

·                  Shampoo carpets

 

·                  Strip and wax VCT flooring where needed

 

Elevators

 

Daily:

 

·                  Completely clean inside and outside of cab

 

·                  Spot clean ceiling

 

·                  Spot clean carpet if needed

 

·                  Vacuum all door tracks

 

·                  Vacuum carpet

 

·                  Sweep and wash flooring if applicable

 

Weekly:

 

·                  Polish all elevator tracks

 

Monthly:

 

·                  Clean ceiling vents

 

Quarterly:

 

·                  Shampoo carpets

 

Exhibit 6.1 1

--------------------------------------------------------------------------------



 

Hallways

 

Daily:

 

·                  Empty all trash and replace liners where applicable (liners
to be provided by customer)

 

·                  Dust all horizontal surfaces

 

·                  Spot clean walls, doors and door frames

 

·                  Dust all wall picture frames and other wall ornaments

 

·                  Spot clean all glass where needed

 

·                  Sweep and wash floors

 

·                  Vacuum all carpets

 

·                  Completely clean all directories.

 

Weekly:

 

·                  Dust all high reach areas

 

·                  Edge vacuum all carpet

 

Quarterly:

 

·                  Clean all ceiling vents

 

·                  Shampoo all carpeted areas

 

Bathrooms

 

Daily:

 

·                  Empty all wastebaskets and replace liners ( to be provided by
customer )

 

·                  Replace all paper products ( to be supplied by customer )

 

·                  Clean all mirrors

 

·                  Clean all bright work and stainless steel

 

·                  Spot clean walls and partitions

 

·                  Clean all counters and sinks

 

·                  Clean all shower stalls

 

·                  Clean and disinfect all toilet bowls and urinals

 

·                  Sweep and wash all floors

 

Weekly:

 

·                  Dust tops of partitions

 

·                  Flush floor drains with water and disinfectant to prevent bad
odors

 

Monthly:

 

·                  Completely wash down all walls, doors and partitions

 

Quarterly:

 

·                  Clean all ceiling vents

 

·                  Machine scrub floors.

 

Exhibit 6.1 2

--------------------------------------------------------------------------------



 

Stairwells

 

Daily:

 

·                  Walk all stairways, pick up loose trash and spot clean where
necessary

 

·                  Report any maintenance issues to Facilities Manager

 

Weekly:

 

·                  Complete dusting of window sills, hand rails and other
horizontal surfaces such as pipes, etc

 

·                  Spot wash walls, doors and door frames

 

·                  Sweep and wash floors (always post Wet Floor Signs at every
stair landing.

 

OTHER SERVICES/CAPACITIES

 

ELEVATORS

 

·                                          2 Passenger elevators with 3,500 lb.
capacity, 350 FPM. Each serves main lobby Level 1 through Level 5

·                                          1 Service elevator with 5,000 lb.
capacity, 350 FPM, 4’0” wide door opening. Serves main lobby Level 1 through
mechanical penthouse.

 

SECURITY

 

·                                          Card access at Building entries

 

With respect to portions of the Building intended for office use:

 

PLUMBING

 

·                                          Domestic water service with backflow
prevention and Base Building risers, but Tenant is responsible for domestic
water distribution within Tenant’s Premises including reduced pressure backflow
preventer

 

HEATING, VENTILATION, AIR CONDITIONING (HVAC)

 

·                                          Building Management System (BMS) for
Base Building

·                                          Boiler Capacity — Office: 20 BTU / SF

·                                          Cooling Tower Capacity — Office: 350
SF / Ton

 

ELECTRICAL

 

·                                          480/277v bus riser in electrical
closets for Tenant connection

·                                          Allocation of bus power for Tenant
use (w/ USF):

Office Lighting: 1.5w / SF

Office Power: 5w / SF

 

With respect to portions of the Building intended for laboratory use:

 

PLUMBING

 

·                                          Non-potable water risers for lab use
including water booster system and reduced pressure backflow preventer, but
Tenant is responsible for Non-potable water distribution within Tenant Premises

 

HEATING, VENTILATION, AIR CONDITIONING (HVAC)

 

·                                          Central water cooled chilled water
plant

 

Exhibit 6.1 3

--------------------------------------------------------------------------------



 

·                                          Boiler Capacity — Lab: 150 to 200 BTU
/ SF

·                                          Cooling Tower Capacity — Lab: 100 to
150 SF / Ton

·                                          Lab once—through supply air handling
units with prefilters, final filters, chilled water coils, and hot water coils.
Units are sized for approximately 1.75 cfm per usable square foot of lab space
and 0.2 cfm per SF of office space.

 

ELECTRICAL

 

·                                          Allocation of bus power for Tenant
use (w/ USF):

(w/ USF): Lab Lighting: 1.5w / SF

Lab Power: 12w / SF

 

Exhibit 6.1 4

--------------------------------------------------------------------------------



 

EXHIBIT 7.4

 

RULES AND REGULATIONS

 

Tenant Rules and Regulations

35 Cambridge Park Drive

 

BUILDING MANAGEMENT PERSONNEL

Davis Management Co.

 

Tenant Service Coordinator

Kim Sullivan

978-790-4835; ksullivan@thedaviscompanies.com

 

Building Superintendent

Jesse Moody

603-973-9195; jmoody@thedaviscompanies.com

 

Property Manager

Jason Biedrzycki

603-320-7594; jbiedrzycki@thedaviscompanies.com

 

Emergency Service Line

617-451-1300 x265

 

Exhibit 7.4 1

--------------------------------------------------------------------------------



 

INDEX

 

Item

 

Section(s)

 

 

 

Advertising

 

15, 22, 46

 

 

 

Animals

 

11

 

 

 

Common Areas

 

3, 4, 24, 27

 

 

 

Construction

 

14, 16, 18, 30, 32, 43

 

 

 

Decorations

 

45

 

 

 

Deliveries

 

8, 9, 20, 25, 27, 48

 

 

 

Directory

 

46

 

 

 

Disturbance

 

1

 

 

 

Electric

 

6, 33, 38

 

 

 

Hazardous Materials

 

2, 30, 40

 

 

 

HVAC

 

5

 

 

 

Insurance

 

34, 37

 

 

 

Janitorial

 

39

 

 

 

Life Safety

 

7, 29, 36

 

 

 

Moving

 

27

 

 

 

Parking

 

13, 41, 42, 50, 51, 52

 

 

 

Plumbing

 

12

 

 

 

Rubbish

 

17

 

 

 

Service Requests

 

35

 

 

 

Smoking

 

44

 

 

 

Storage

 

2

 

 

 

Use of Premises

 

19, 21, 28, 30, 31, 42

 

 

 

Vending

 

23, 24

 

 

 

Window Treatment

 

26

 

Exhibit 7.4 2

--------------------------------------------------------------------------------



 

RULES and REGULATIONS

 

TENANT RULES & REGULATIONS

 

1.              ALL TENANTS are to conduct their businesses in a manner that
shall not unreasonably annoy, disrupt or otherwise interfere with the rights of
other tenants in the building.

 

2.              At no time and under no circumstances shall Landlord have any
responsibility for the storage or removal of any “medical waste”, “infectious
waste”, “hazardous medical waste”, “hazardous physical waste” as such terms may
from time to time be defined in any municipal, state, or federal statutes, laws,
ordinances, rules, or regulations or may apply to Tenant or to the premises
demised to Tenant because of the business, profession or activity carried on in
the demised premises by Tenant, Tenant’s servants, agents, employees, invites,
or anyone claiming by, through or under Tenant.

 

3.              The sidewalks, entrances, passages, elevators, lobbies,
stairways, and halls must not be obstructed or used for any purpose other than
ingress to and egress from any leased premises.

 

4.              Emergency egress stairway doors may NOT be “propped-open” for
any reason.  These stairways are for egress only and the stairway doors may be
locked from the stair-side to prevent unwanted intrusion into the building.

 

5.              Tenant shall operate HVAC equipment in a manner that is
consistent with standards prescribed by building management. Tenant shall be
responsible for any damage which may occur from improper operation such as
leaving a thermostat at its lowest setpoint for an extended period of time
causing a coil to freeze. Please check with building management to confirm
proper operating procedures. There are to be NO supplemental heaters or heating
elements within tenant spaces.  Use of such devices presents a fire hazard.

 

6.              High intensity or accent lighting (holiday lighting, candles,
heat lamps (other than in a controlled laboratory), etc.) is NOT PERMITTED, as
it presents fire hazards.

 

7.              As required by local ordinances, Lessor shall, from time to
time, test the building’s fire control and alarm systems. Lessee shall cooperate
in familiarizing its employees with such fire alarm systems and shall make each
of its employees aware of the fire exits within the Premises and shall cooperate
with any fire drills, systems, test, inspections and/or repairs as may be
required from time to time.

 

8.              Building access, Loading Area access and transportation of
materials, equipment, furniture, or supplies into and/or through the building
must be scheduled, through the Management Office or Tenant Services Coordinator,
to take place during non-business hours.   (See “LOADING AREA RULES &
REGULATIONS”, below)

 

9.              Any equipment, computers, furniture, or items being removed from
the building must be accompanied by a Property Removal Request (i.e., on
tenant’s letterhead, with authorization evidenced by tenant’s Office Manager’s
signature)

 

10.       Each tenant must provide the Property Management Office with a key to
access its suite(s).  Each key will be kept, by the Property Manager, in a
secure, locked, key box.  Each time a suite is re-keyed, a new key must be
provided to the Property Management Office.  Whenever possible please notify
Management Office prior to re-keying so building key systems can be maintained.

 

Exhibit 7.4 3

--------------------------------------------------------------------------------



 

No additional locks or bolts of any kind shall be placed upon any of the doors
or windows by Tenant, nor shall any changes be made in existing locks or the
mechanism thereof without the prior written consent of the Landlord, which shall
not be unreasonably withheld. Tenant must, upon the termination of its tenancy,
restore to Landlord all keys of stores, shops, booths, stands, offices and
toilet rooms, either furnished to or otherwise procured by Tenant; and in the
event of the loss of any keys so furnished, Tenant shall pay to Landlord the
cost thereof.

 

11.       There are no animals/pets of any kind (leashed, caged, muzzled)
allowed into the building, with exception for service animals.

 

12.       To avoid damage to the building’s plumbing system or to prevent
plumbing blockages, restroom trash receptacles (and NOT the toilets) are to be
used for disposing of all paper towels, sanitary napkins, and objects foreign to
toilet/plumbing systems. Damage resulting to any such fixtures or appliances
from misuse by Tenant or its agents, employees, or invitees shall be paid for by
Tenant, and Landlord shall not in any case be responsible therefore.

 

13.       Parking in Fire Lanes, except for medical and emergency vehicles is
PROHIBITED BY LAW.  All other vehicles in Fire Lanes are subject to being towed
at the owner’s expense.

 

14.       All plans for proposed improvements to a tenant’s demised premises and
any contractor proposed by a tenant must be approved in advance by Davis
Management Co. (See Construction Rules.)

 

15.       No Tenant may display any type of advertisements that would alienate
site visitors or customers from another tenant’s business.

 

16.       Construction Rules and Regulations must be adhered to through the
construction/improvement process (plan approval, permitting, insurance,
delivery & construction scheduling, building access, alarm shut downs,
inspections, and occupancy permit).  See separate Construction Rules &
Regulations.

 

17.       No trash or debris can be stored within tenant areas that might result
in rodent infestation. All food, fluid, or wet trash must be disposed of in the
site trash compactor at the close of business each day. All trash and debris
generated by Retail Tenants must be disposed of appropriately in the trash
compactor.

 

18.       Except as permitted as part of the Finish Work or as otherwise part of
alterations expressly permitted under the Lease, no Lessee shall mark, paint,
drill into, or in any way deface any part of the Demised Premises or the
building of which they form a part. No boring, cutting, or stringing of wires
shall be permitted, except with the prior written consent of the Lessor, and as
the Lessor may direct.

 

19.       No space in the building, except as provided in individual leases,
shall be used for manufacturing, for the storage of merchandise, or for the sale
of merchandise, goods, or property of any kind at auction.

 

20.       Delivery carts, hand trucks and similar devices must be properly
equipped with rubber tires and protective guards. Lessee shall be held strictly
responsible for any damage to the Premises caused by Lessee’s vendors,
suppliers, agents or delivery services.

 

21.       No Lessee shall occupy or permit any portion of the Demised Premises
to be occupied for the possession, storage, manufacture or sale of liquor,
narcotics or drugs, or any other illegal substance of any kind.

 

Exhibit 7.4 4

--------------------------------------------------------------------------------



 

22.       Lessor shall have the right to prohibit any advertising by any Lessee
which, in Lessor’s opinion, tends to impair the reputation of the building or
its desirability as a building for offices, and upon written notice from Lessor,
Lessee shall refrain from or discontinue such advertising. Lessee shall not use
the name of the building or its owner in any advertising without the express
prior written consent of the Lessor.

 

23.       No Lessee shall install or permit the installation or use of any
machines dispensing goods for sale, including without limitation foods,
beverages, cigarettes or cigars without first notifying Lessor.

 

24.       Canvassing, soliciting and pedaling in the building are prohibited and
each Lessee shall cooperate to prevent the same by notifying the Lessor. Lessor
reserves the right to inspect any parcel or package being removed from the
building by Lessee, its employees, representatives and business invitees.

 

25.       The main entrance, lobbies, passages, corridors, elevators and
stairways or any exterior portions of the Site shall not be encumbered or
obstructed by Tenant, Tenant’s agents, servants, employees, licensees or
visitors. The moving in and out of all safes, freight, furniture, or bulky
matter of any description must take place during the hours which Landlord may
determine from time to time. Landlord reserves the right to inspect all freight
and bulky matter to be brought into the Building and to exclude from the
Building all freight and bulky matter which violates any of these Rules and
Regulations or the Lease of which these Rules and Regulations are part.

 

26.       Except as otherwise expressly set forth in the Lease, no curtains,
blinds, shades, screens, or signs other than those furnished by Landlord shall
be attached to, hung in, or used in connection with any exterior window or suite
entry door of the Premises without the prior written consent of the Landlord.

 

27.       Movement in or out of the Building of furniture or office equipment,
or dispatch or receipt by Tenant of any merchandise or materials which require
the use of elevators, stairways, lobby areas, or loading dock areas, shall be
restricted to reasonable hours designed by Landlord. Such activity may be
supervised by Landlord and performed in the reasonable manner stated by
Landlord. Landlord may prohibit any article, equipment, or any other item from
being brought into the Building that would violate this Lease. Tenant is to
assume all risk for damage to articles moved and injury to any persons resulting
from such activity. If any equipment, property, and/or personnel of Landlord or
of any other tenant is damaged or injured as a result of or in connection with
such activity, Tenant shall be solely liable for any and all damage or loss
resulting therefrom.

 

28.       Landlord shall have the power to prescribe the weight and position of
safes and other heavy equipment or items, which in all cases shall not in the
opinion of Landlord exceed acceptable floor loading and weight distribution
requirements. All damage done to the Building by the installation, maintenance,
operation, existence or removal of any property of Tenant shall be repaired at
the expense of Tenant.

 

29.       Common area corridor doors, when not in use, shall be kept closed.

 

30.       Except as expressly permitted under the Lease, no flammable,
explosive, or dangerous fluid or substance shall be used or kept by Tenant in
the Premises or Building, except for those substances as are typically found in
similar premises used for the specified and approved use in the Lease and are
being used by Tenant in accordance with all applicable laws, rules, and
regulations. Tenant shall not, without Landlord’s prior consent, use, store,
install, spill, remove, release or dispose of within or about the Premises or
any other portion of the Property, any asbestos-containing materials or any
solid, liquid or gaseous material now or hereafter considered toxic or hazardous
materials under the provisions of any applicable environmental law which may now
or

 

Exhibit 7.4 5

--------------------------------------------------------------------------------



 

hereafter be in effect. If Landlord does give written consent to Tenant pursuant
to the foregoing sentence, Tenant shall comply with all applicable laws,
rules and regulations pertaining to and governing such use by Tenant, and shall
remain liable for all costs of cleanup or removal in connection therewith.
Tenant shall supply building management with current Material Safety Data Sheets
along with maximum quantities of materials stored on site.

 

31.       Tenant shall not use or occupy the Premises in any manner or for any
purpose which would injure the reputation or impair the present or future value
of the Premises or the Building (it being understood that the Permitted Use does
not violate the foregoing); without limiting the foregoing, Tenant shall not use
or permit the Premises or any portion thereof to be used for lodging, sleeping
or for any illegal purpose.

 

32.       Except as otherwise expressly permitted under the Lease, Tenant shall
not take any action which would violate Landlord’s labor contracts affecting the
Building or which would cause any work stoppage, picketing, labor disruption or
dispute, or any interference with the business of Landlord or any other tenant
or occupant of the Building or with the rights and privileges of any person
lawfully in the Building. Tenant shall take any actions necessary to resolve any
such work stoppage, picketing; labor disruption, dispute or interference and
shall have pickets removed and, at the request of Landlord, immediately
terminate at any time any construction work being performed in the Premises
giving rise to such labor problems, until such time as Landlord shall have given
its written consent for such work to resume.

 

33.       Tenant shall not install, operate or maintain in the Premises or any
other area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval (unless Tenant shall supply the
Landlord with documentation evidencing the safety and capacity of such non U/L
approved equipment), or which would overload the electrical system or any part
thereof beyond its capacity for proper, efficient and safe operation as
reasonably determined by Landlord, taking into consideration the overall
electrical system and the present and future requirements therefore in the
Building. Tenant shall not furnish any cooling or heating to the Premises,
including, without limitation, the use of any electronic or gas heating devices,
without Landlord’s prior written consent which shall not be unreasonably
withheld.

 

34.       All vendors to be contracted by the Tenant for services related to the
Premises must be approved in advance by building management and comply with
insurance requirements if deemed appropriate by building management. (See
insurance requirements, below.) Construction vendors must comply with
Construction Rules, see attached. Contractor and contractor’s sub-contractors
must check in with building management upon each daily arrival to the building.

 

35.       For daily maintenance service calls, or general tenant requests,
questions, or concerns please contact the building management directly.
Alternatively, tenants may use the web based service request system. Please
contact building management for specific instructions and to receive a tenant
specific password.

 

36.       Tenants shall adhere to and familiarize their employees with building
safety and evacuation plans as furnished and modified by the Property Manager.
In the event of any building/site-related Emergency, please contact building
management or our Emergency line at (617)-451-1300 x265.

 

37.       The Contractor shall purchase from and maintain in a company lawfully
authorized to do business in the Commonwealth of Massachusetts insurance for
protection from claims under workers’ or workmen’s compensation acts and other
employee benefit acts which are applicable, claims for damages because of bodily
injury, including death, and from claims for damages, other than to the work
itself, to property which may arise out of or result from the Contractors
operations, whether such operations be by the Contractor or by a Subcontractor
or anyone directly or

 

Exhibit 7.4 6

--------------------------------------------------------------------------------



 

indirectly employed by any of them. This insurance shall be of the types and
within minimum limits or liability as follows: Worker’s Compensation $500,000,
Comprehensive General Liability $1,000,000 per occurrence, $2,000,000 aggregate.
Automobile liability insurance on any vehicle used by Contractor in the
performance of the services specified herein with combined single limit coverage
of not less than $1,000,000. Please contact the building management for landlord
additional insured entities which must be named on each certificate of
insurance. Certificates of such insurance shall be filed with the Management
Company prior to the commencement of the Work.

 

The tenant shall maintain insurance coverage as required in the lease. Please
contact building management for landlord additional insured entities which must
be named on each certificate of insurance.

 

38.       Access to certain Electric Room and Janitors’ Closets may be
restricted.  During normal business hours, access to these areas may be arranged
by contacting building management (see “Work Orders & Service Requests”, below).
After hours access to these areas is available by prior arrangement. Please
note: these rooms are not to be used for storage of any items, and any items
found stored in these rooms will be disposed of at a cost to the responsible
tenant.

 

39.       Cleaning of suites is performed strictly in accordance with
requirements outlined in each respective lease.  Cleaning of any restrooms, exam
rooms, laboratories, kitchens, and/or food preparation areas within a tenant’s
suite, unless provided for specifically within the terms of the lease, is
outside of the Landlord’s cleaning obligations and will require a separate
agreement between tenant and an independent cleaning contractor (or be performed
by tenant, directly).

 

40.       Tenants shall not store or keep flammable fluids or solvents in their
leased premises unless permitted by their lease. Please see item #30.

 

41.       Tenants and their visitors shall obey all parking regulations.

 

42.       Bicycles and other vehicles are not permitted inside or to be parked
on the walkways outside the Building, except in those areas specifically
designated by Landlord for such purposes.

 

43.       Tenant shall carry out Tenant’s permitted maintenance repairs,
alterations and improvements in the Premises only during reasonable times agreed
to in advance by Landlord and in a manner which will not interfere with the
rights of other tenants in the Building (it being understood that Tenant’s
Finish Work may be performed during Normal Business Hours so long as Tenant does
not disturb other tenants or interfere with the operation of the Building).

 

44.       Lessee shall inform its employees and visitors of the laws and
ordinances of the Town/City of Cambridge relating to prohibition of smoking. No
smoking will be allowed anywhere inside the building.

 

45.       NO natural holiday decorations (trees, wreaths, evergreens
decorations, etc.) are allowed within the building.  All such items are
categorized by the Cambridge Fire Department as fire hazards.

 

46.       A building directory will be maintained in the main lobby of the
building at the expense of the Lessor and the number of such listings shall be
at the discretion of Lessor. Except as otherwise provided in the Lease, no sign,
advertisement, notice or other lettering shall be exhibited, inscribed, painted,
or affixed by any Lessee on any part of the outside or inside of the Demised
Premises or building without the prior written consents of the Lessor. In the
event of the violation of the foregoing by any Lessee, Lessor may remove same
without any liability, and may charge the expense incurred by such removal to
the Lessee or Lessees violating this rule. Standard

 

Exhibit 7.4 7

--------------------------------------------------------------------------------



 

directory tablets shall be inscribed, painted or affixed for each Lessee, at
Lessor’s one-time expense per tenant, and shall be provided in Lessor’s size,
color and style.

 

47.       Normal Business Hours are Monday through Friday between the hours of
7:00 a.m. and 6:00 p.m., and Saturdays 8:00 am to 1:00 pm, holidays excluded. 
During normal business hours the main entrances will be open.

 

48.       Outside normal business hours the building will be locked. In order to
gain access to the building, Tenants will be required to use their building
access cards.

 

49.       Access Cards may be requested from building management, in writing, on
company letterhead, by fax or electronically, as follows:

 

Each request for an Access Card must be submitted by authorized
tenant-representatives and must provide, at a minimum, the following
information:

 

·                  The full name(s) of the individual(s) for whom access is
being requested;

·                  The specific building/door(s) for which access is being
requested;

·                  The make(s), model(s) and license plate(s) state and number
for any vehicle(s) each applicant may park at the building;

·                  The full name and signature of the authorized individual
requesting the Access Card(s).

 

50.       Handicapped Parking Spaces are for those who need them and have the
appropriate license plates or vehicle identification. Any abuse of handicapped
parking spaces may be reported directly to building management.

 

Exhibit 7.4 8

--------------------------------------------------------------------------------



 

EXHIBIT 7.6.1.1

 

35 CAMBRIDGEPARK DRIVE

 

ENVIRONMENTAL QUESTIONNAIRE

 

ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Property Name:

 

Property Address:

 

Instructions:  The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location.  Please print clearly and attach additional sheets as
necessary.

 

1.0                               PROCESS INFORMATION

 

Describe planned use, and include brief description of manufacturing processes
employed.

 

 

2.0                               HAZARDOUS MATERIALS

 

Are hazardous materials used or stored?  If so, continue with the next
question.  If not, go to Section 3.0.

 

2.1                               Are any of the following materials handled on
the Property?

Yes o  No o

 

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.)  If so, complete this
section.  If this question is not applicable, skip this section and go on to
Section 5.0.

 

Explosives

Fuels

Oils

Solvents

Oxidizers

Organics/Inorganics

Acids

Bases

Pesticides

Gases

PCBs

Radioactive Materials

Other (please specify)

 

 

 

2-2.                           If any of the groups of materials checked in
Section 2.1, please list the specific material(s), use(s), and quantity of each
chemical used or stored on the site in the Table below.  If convenient, you may
substitute a chemical inventory and list the uses of each of the chemicals in
each category separately.

 

Material

 

Physical State (Solid,
Liquid, or Gas)

 

Usage

 

Container
Size

 

Number of
Containers

 

Total
Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 7.6.1.1 1

--------------------------------------------------------------------------------



 

2-3.                           Describe the planned storage area location(s) for
these materials.  Please include site maps and drawings as appropriate.

 

 

3.0                               HAZARDOUS WASTES

 

Are hazardous wastes generated?

Yes o  No o

 

If yes, continue with the next question.  If not, skip this section and go to
Section 4.0.

 

3.1                               Are any of the following wastes generated,
handled, or disposed of (where applicable) on the Property?

 

Hazardous wastes

Industrial Wastewater

Waste oils

PCBs

Air emissions

Sludges

Regulated Wastes

Other (please specify)

 

3-2.                           List and quantify the materials identified in
Question 3-1 of this section.

 

WASTE
GENERATED

 

RCRA
listed
Waste?

 

SOURCE

 

APPROXIMATE
MONTHLY 
QUANTITY

 

WASTE
CHARACTERIZATION

 

DISPOSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-3.                           Please include name, location, and permit number
(e.g. EPA ID No.) for transporter and disposal facility, if applicable).  Attach
separate pages as necessary.

 

Transporter/Disposal Facility
Name

 

Facility
Location

 

Transporter (T) or Disposal (D)
Facility

 

Permit
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3-4.                           Are pollution controls or monitoring employed in
the process to prevent or minimize the release of wastes into the environment?

Yes o   No o

 

3-5.                           If so, please describe.

 

 

Exhibit 7.6.1.1 2

--------------------------------------------------------------------------------



 

4.0                               USTS/ASTS

 

4.1                               Are underground storage tanks (USTs),
aboveground storage tanks (ASTs), or associated pipelines used for the storage
of petroleum products, chemicals, or liquid wastes present on site (lease
renewals) or required for planned operations (new
tenants)?                                              Yes o  No o

 

If not, continue with Section 5.0.  If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures.  Please attach additional pages if necessary.

 

Capacity

 

Contents

 

Year
Installed

 

Type (Steel,
Fiberglass, etc.)

 

Associated Leak Detection / Spill
Prevention Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Note:           The following are examples of leak detection / spill prevention
measures:

Integrity testing

Inventory reconciliation

Leak detection system

Overfill spill protection

Secondary containment

Cathodic protection

 

4-2.                           Please provide copies of written tank integrity
test results and/or monitoring documentation, if available.

 

4-3.                           Is the UST/AST registered and permitted with the
appropriate regulatory agencies?

Yes o  No o

If so, please attach a copy of the required permits.

 

4-4.                           If this Questionnaire is being completed for a
lease renewal, and if any of the USTs/ASTs have leaked, please state the
substance released, the media(s) impacted (e.g., soil, water, asphalt, etc.),
the actions taken, and all remedial responses to the incident.

 

 

4-5.                           If this Questionnaire is being completed for a
lease renewal, have USTs/ASTs been removed from the Property?

Yes o  No o

 

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

 

4-6.                           For Lease renewals, are there any above or below
ground pipelines on site used to transfer chemicals or wastes?

Yes o  No o

 

For new tenants, are installations of this type required for the planned
operations?

 

Yes o  No o

 

If yes to either question, please describe.

 

 

Exhibit 7.6.1.1 3

--------------------------------------------------------------------------------



 

5.0                               ASBESTOS CONTAINING BUILDING MATERIALS

 

Please be advised that an asbestos survey may have been performed at the
Property.  If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material.  All personnel and appropriate subcontractors should be notified of
the presence of these materials, and informed not to disturb these materials. 
Any activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.

 

6.0                               REGULATORY

 

6-1.                           Does the operation have or require a National
Pollutant Discharge Elimination System (NPDES) or equivalent permit?

Yes o  No o

If so, please attach a copy of this permit.

 

6-2.                           Has a Hazardous Materials Business Plan been
developed for the site?

Yes o  No o

If so, please attach a copy.

 

CERTIFICATION

 

I am familiar with the real property described in this questionnaire.  By
signing below, I represent and warrant that the answers to the above questions
are complete and accurate to the best of my knowledge.  I also understand that
Lessor will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

 

Signature:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

Telephone:

 

 

Exhibit 7.6.1.1 4

--------------------------------------------------------------------------------



 

Exhibit 14.1

 

Form of SNDA

 

NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT

 

THIS NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT (this “Agreement”)
is made and entered into as of this        day of               , 2019, by and
among M&T BANK (hereinafter called the “Agent”), as administrative agent on
behalf of itself and certain lenders (collectively, the “Lenders”), having an
address at 280 Congress Street, Boston, MA 02210, Syros Pharmaceuticals, Inc., a
Delaware corporation (hereinafter called the “Tenant”), having an address at
                                    , and DIV 35 CPD, LLC, a Massachusetts
limited liability company (hereinafter called the “Landlord”), having an address
c/o The Davis Companies, 125 High Street, 21st Floor, Boston, Massachusetts
02110.

 

W I T N E S E T H:

 

WHEREAS, Landlord owns certain real property located at 35 Cambridge Park Drive,
Cambridge, Massachusetts more particularly described in Exhibit A attached
hereto and made a part hereof (said property being hereinafter called the
“Property”); and

 

WHEREAS, Landlord made and entered into that certain Lease dated the        day
of         , 2019, with respect to certain premises constituting a portion of
the Property therein described (said Lease, as the same may be amended, restated
or otherwise modified from time to time, hereinafter called the “Lease”, and
said premises hereinafter called the “Leased Premises”); and

 

WHEREAS, Landlord has entered into and delivered that certain Mortgage and
Security Agreement in favor of Agent on behalf of Lenders and recorded the same
with the Middlesex County (South) Registry of Deeds (said Mortgage and Security
Agreement, as the same may be amended, restated or otherwise modified from time
to time, being hereinafter called the “Mortgage”), to secure the payment of a
certain loan made by Lenders to Landlord (the “Loan”); and

 

WHEREAS, Landlord has entered into and delivered that certain Assignment of
Leases and Rents in favor of Agent on behalf of Lenders and recorded the same
with the Middlesex County (South) Registry of Deeds (said Assignment of Leases
and Rents, as the same may be amended, restated or otherwise modified from time
to time, being hereinafter called the “Assignment of Rents”), assigning all of
Landlord’s right, title and interest as lessor under the Lease to further secure
the Loan; and

 

WHEREAS, the parties hereto desire to enter into this Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Agent, Tenant, and Landlord each hereby covenants
and agrees as follows:

 

1.             Non-Disturbance.  So long as no default exists, nor any event has
occurred which has continued to exist for such period of time (after notice, if
any, required by the Lease) as would

 

Exhibit 14.1 1

--------------------------------------------------------------------------------



 

entitle the lessor under the Lease to terminate the Lease or would cause,
without any further action on the part of such lessor, the termination of the
Lease or would entitle such lessor to dispossess the lessee thereunder, the
Lease shall not be terminated, nor shall such lessee’s use, possession or
enjoyment of the Leased Premises or rights under the Lease be interfered with in
any foreclosure or other action or proceeding in the nature of foreclosure
instituted under or in connection with the Mortgage or in the event that Agent
takes possession of the Property pursuant to any provisions of the Mortgage or
the Assignment of Rents, unless the lessor under the Lease would have had such
right if the Mortgage or the Assignment of Rents had not been made, except that
neither the person or entity acquiring the interest of the lessor under the
Lease as a result of any such action or proceeding or deed in lieu of any such
action or proceeding (hereinafter called the “Purchaser”) nor Agent if Agent
takes possession of the Property shall be (a)  liable for any act or omission of
any prior landlord (including the Landlord); or (b) liable for or incur any
obligation with respect to the construction of the Property or any improvements
of the Leased Premises or the Property, including, without limitation, the
payment of any construction allowance pursuant to the Lease; or (c) subject to
any offsets or defenses which Tenant might have against any prior landlord
(including the Landlord); or (d) bound by any rent or additional rent which
Tenant might have paid for more than the then current rental period to any prior
landlord (including the Landlord); or (e) bound by any amendment or modification
of the Lease, made without Agent’s prior written consent; (f) except any
assignment or sublet permitted under the Lease as to which Landlord’s consent is
not required, bound by any assignment or sublet, made without Agent’s prior
written consent; (g) bound by or responsible for any security deposit not
actually received by Agent; (h) liable for or incur any obligation with respect
to any breach of warranties or representations of any nature under the Lease or
otherwise including without limitation any warranties or representations
respecting use, compliance with zoning, Landlord’s title, Landlord’s authority,
habitability and/or fitness for any purpose, or possession; (i) liable for
consequential damages; or (j) personally liable for any default under the Lease
or any covenant or obligation on its part to be performed thereunder as lessor,
it being acknowledged and agreed that Tenant’s sole remedy in the event of such
default shall be to proceed against Purchaser’s or Agent’s interest in the
Property.

 

2.             Attornment.  Unless the Lease is terminated in accordance with
Paragraph 1, if the interests of the lessor under the Lease shall be transferred
by reason of the exercise of the power of sale contained in the Mortgage (if
applicable), or by any foreclosure or other proceeding for enforcement of the
Mortgage, or by deed in lieu of foreclosure or such other proceeding, or if
Agent takes possession of the Property pursuant to any provisions of the
Mortgage or the Assignment of Rents, the lessee thereunder shall be bound to the
Purchaser or Agent, as the case may be, under all of the terms, covenants and
conditions of the Lease for the balance of the term thereof and any extensions
or renewals thereof which may be effected in accordance with any option therefor
in the Lease, with the same force and effect as if the Purchaser or Agent were
the lessor under the Lease, and Tenant, as lessee under the Lease, does hereby
attorn to the Purchaser and Agent if it takes possession of the Property, as its
lessor under the Lease.  Such attornment shall be effective and self-operative
without the execution of any further instruments upon the succession by
Purchaser to the interest of the lessor under the Lease or the taking of
possession of the Property by Agent.  Nevertheless, Tenant shall, from time to
time, execute and deliver such instruments evidencing such attornment as
Purchaser or Agent may require.  Purchaser or Agent shall give Tenant written
notice of such taking of possession.  The respective rights and obligations of
Purchaser, Agent and of the lessee under the Lease upon such attornment, to the

 

Exhibit 14.1 2

--------------------------------------------------------------------------------



 

extent of the then remaining balance of the term of the Lease and any such
extensions and renewals, shall be and are the same as now set forth in the Lease
except as otherwise expressly provided herein.

 

3.             Subordination.  Subject to the other terms of this Agreement,
Tenant hereby subordinates all of its right, title and interest as lessee under
the Lease to the right, title and interest of Agent under the Mortgage, and
Tenant further agrees that the Lease now is and shall at all times continue to
be subordinate in each and every respect to the Mortgage and to any and all
increases, renewals, modifications, extensions, substitutions, replacements
and/or consolidations of the Mortgage.

 

4.             Assignment of Rents.  Tenant hereby acknowledges that all of
Landlord’s right, title and interest as lessor under the Lease is being duly
assigned to Agent pursuant to the terms of the Mortgage and the Assignment of
Rents, and that pursuant to the terms thereof all rental payments under the
Lease shall continue to be paid to Landlord in accordance with the terms of the
Lease unless and until Tenant is otherwise notified in writing by Agent.  Upon
receipt of any such written notice from Agent, Tenant covenants and agrees to
make payment of all rental payments then due or to become due under the Lease
directly to Agent or to Agent’s agent designated in such notice and to continue
to do so until otherwise notified in writing by Agent.  Landlord hereby
irrevocably directs and authorizes Tenant to make rental payments directly to
Agent following receipt of such notice, and Landlord covenants and agrees that
Tenant shall have the right to rely on such notice without any obligation to
inquire as to whether any default exists under the Mortgage or the Assignment of
Rents or the indebtedness secured thereby, and notwithstanding any notice or
claim of Landlord to the contrary, and that Landlord shall have no right or
claim against Tenant for or by reason of any rental payments made by Tenant to
Agent following receipt of such notice.  Tenant further acknowledges and agrees:
(a) that under the provisions of the Mortgage and/or the Assignment of Rents,
the Lease cannot be terminated (nor can Landlord accept any surrender of the
Lease) or modified in any of its terms, or consent be given to the waiver or
release of Tenant from the performance or observance of any obligation under the
Lease, without the prior written consent of Agent, and without such consent no
rent may be collected or accepted by Landlord more than one month in advance;
and (b) that the interest of Landlord as lessor under the Lease has been
assigned to Agent for the purposes specified in the Mortgage and the Assignment
of Rents, and Agent assumes no duty, liability or obligation under the Lease,
except only under the circumstances, terms and conditions specifically set forth
in the Mortgage and/or the Assignment of Rents.

 

5.             Notice of Default by Lessor.  Tenant, as lessee under the Lease,
hereby covenants and agrees to give Agent written notice properly specifying
wherein the lessor under the Lease has failed to perform any of the covenants or
obligations of the lessor under the Lease, simultaneously with the giving of any
notice of such default to the lessor under the provisions of the Lease.  Tenant
agrees that Agent shall have the right, but not the obligation, within thirty
(30) days after receipt by Agent of such notice (or within such additional time
as is reasonably required to correct any such default) to correct or remedy, or
cause to be corrected or remedied, each such default before the lessee under the
Lease may take any action under the Lease by reason of such default.  Such
notices to Agent shall be delivered in duplicate to:

 

Exhibit 14.1 3

--------------------------------------------------------------------------------



 

M&T BANK
280 Congress Street

Boston, MA  02210

Attention:              John Everly
Telephone:            617-457-2038

 

With a copy to:

 

RIEMER & BRAUNSTEIN LLP
Three Center Plaza
Boston, MA 02108
Attention: Kevin J. Lyons, Esq.
Telephone:            617-880-3433

 

or to such other address as the Agent shall have designated to Tenant by giving
written notice to Tenant at the address first set forth above, or to such other
address as may be designated by written notice from Tenant to Agent.

 

6.             No Further Subordination.  Except as expressly provided to the
contrary in Paragraph 3 hereof, Landlord and Tenant covenant and agree with
Agent that there shall be no further subordination of the interest of lessee
under the Lease to any lender or to any other party without first obtaining the
prior written consent of Agent.  Any attempt to effect a further subordination
of lessee’s interest under the Lease without first obtaining the prior written
consent of Agent shall be null and void.

 

7.             As to Landlord and Tenant.  As between Landlord and Tenant,
Landlord and Tenant covenant and agree that nothing contained herein nor
anything done pursuant to the provisions hereof shall be deemed or construed to
modify the Lease.

 

8.             As to Landlord and Agent.  As between Landlord and Agent,
Landlord and Agent covenant and agree that nothing contained herein nor anything
done pursuant to the provisions hereof shall be deemed or construed to modify
the Mortgage or the Assignment of Rents.

 

9.             Title of Paragraphs.  The titles of the paragraphs of this
Agreement are for convenience and reference only, and the words contained
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the provisions of this Agreement.

 

10.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.

 

11.          Provisions Binding.  The terms and provisions hereof shall be
binding upon and shall inure to the benefit of the heirs, executors,
administrators, successors and permitted assigns, respectively, of Agent, Tenant
and Landlord.  The reference contained to successors and assigns of Tenant is
not intended to constitute and does not constitute a consent by Landlord or
Agent to an assignment by Tenant, but has reference only to those instances in
which the lessor under the Lease and Agent shall have given written consent to a
particular assignment by Tenant thereunder.

 

Exhibit 14.1 4

--------------------------------------------------------------------------------



 

[Signature Page Follows]

 

Exhibit 14.1 5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have hereunto set their respective hands and
seals as of the day, month and year first above written.

 

 

AGENT:

 

 

 

M&T BANK, as Agent on behalf of Lenders

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

                                         , ss.

 

On this      date of              , 20   , before me, the undersigned notary
public, personally appeared                          , provided to me through
satisfactory evidence of identification, which were
                                , to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that (he)(she) signed it
voluntarily for its stated purpose as                    for M&T Bank.

 

 

 (official signature and seal of notary)

 

 

Exhibit 14.1 6

--------------------------------------------------------------------------------



 

TENANT:

 

 

 

Syros Pharmaceuticals, Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COMMONWEALTH/STATE OF

 

                                         , ss.

 

On this      date of              , 20   , before me, the undersigned notary
public, personally appeared                       , provided to me through
satisfactory evidence of identification, which were                       , to
be the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose
as                    for                        .

 

 

 (official signature and seal of notary)

 

 

Exhibit 14.1 7

--------------------------------------------------------------------------------



 

LANDLORD:

 

DIV 35 CPD, LLC, a Massachusetts limited

 

liability company

 

 

 

By:

35 Cambridge Park Investors, LLC, a Delaware

 

 

limited liability company, its sole member

 

 

 

 

 

By:

DIV Cambridge Park Consolidator, LLC, a Massachusetts

 

 

 

limited liability company, its manager

 

 

 

 

 

 

 

By:

DIV Fund III Manager Corp., a Massachusetts

 

 

 

 

corporation its manager

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

                                         , ss.

 

On this      date of              , 20   , before me, the undersigned notary
public, personally appeared                       , provided to me through
satisfactory evidence of identification, which were                       , to
be the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose
as                    for DIV Fund III Manager Corp., manager of DIV Cambridge
Park Consolidator, LLC, manager of 35 Cambridge Park Investors, LLC, sole member
of DIV 35 CPD, LLC.

 

 

 (official signature and seal of notary)

 

 

Exhibit 14.1 8

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Property Legal Description

 

A certain tract of land in Cambridge, Massachusetts, with all the improvements
thereon, which is shown on the plan entitled “Plan of Property of Bethlehem
Steel Corp.,” dated September 26, 1979, and recorded in the Middlesex South
District Registry of Deeds as Plan No. 1380 of 1979 in Book 13841, Page End, and
described as follows (all compass bearings are based on the Massachusetts Grid
System):

 

Beginning at the intersection of the northerly street line of Rindge Avenue
Extension, a public street forty (40) feet in width, with the easterly line of a
twenty (20) foot strip of land acquired by the Commonwealth of Massachusetts,
acting through its Metropolitan Sewerage Commissions, by Taking of Estate dated
January 7, 1893, and recorded in said Registry of Deeds in Book 2169, folio 457;
thence, along the easterly line of the last mentioned twenty (20) foot strip of
land, the following three (3) courses and distances: (1) North zero degrees
thirty-seven minutes nine seconds West (N 0° 37’ 09” W) seventy-seven and
eighty-four one-hundredths (77.84) feet, (2) North eleven degrees thirty-three
minutes fifty seconds East (N 11° 33’ 50” E) one-hundred twenty-three and
seventy-eight one-hundredths (123.78) feet, and (3) North twenty-three degrees
thirty-three minutes fifty-one seconds East (N 23° 33’ 51” E) one hundred
twenty-seven and eighty-three one-hundredths (127.83) feet to the southwesterly
corner of the tract of land which was taken by Massachusetts Bay Transportation
Authority pursuant to the Order of Taking dated September 24, 1979, and recorded
in said Registry of Deeds in Book 13803, Page 262; thence, along the southerly
line of said last-mentioned tract of land the following three (3) courses and
distances: (1) South sixty-seven degrees twenty-two minutes forty-eight seconds
East (S 67° 22’ 48” E) thirty-six and seventy-two one-hundredths (36.72) feet,
(2) eastwardly, by a curve to the left the radius of which is two hundred forty
and no one-hundredths (240.00) feet and the chord of which bears South
eighty-three degrees thirty-four minutes fifty-three seconds East (S 83° 34’ 53”
E) one hundred thirty-three and ninety-three one-hundredths (133.93) feet, an
arc distance of one hundred thirty-five and seventy-three one-hundredths
(135.73) feet, and (3) North eighty degrees thirteen minutes three seconds East
(N 80° 13’ 03” E) eighty-eight and ten one-hundredths (88.10) feet to the
westerly line of a tract of land now or formerly of Massachusetts Bay
Transportation Authority (Lexington Branch railroad); thence, along said
westerly right-of-way line, the following two (2) courses arid distances:
(1) southwardly, by a, curve to the left the radius of which is one thousand six
hundred eighty-two and no one hundredths (1,682.00) feet and the chord of which
bears South twenty degrees twenty-four minutes fifty-nine seconds East (S 20°
24’ 59” E) one hundred one and forty-three one hundredths (101.43) feet, an arc
distance of one hundred one and forty-four one-hundredths (101.44) feet, and
(2) South twenty-two degrees eight minutes thirty-nine seconds East (S 22° 08
39” E) two hundred thirty-seven and ninety-eight one-hundredths (237.98) feet to
said northerly street line of Rindge Avenue Extension, thence along said
northerly street line of Rindge Avenue Extension, North eighty-eight degrees
nineteen minutes nine seconds West (N 88° 19’ 09” W) four hundred fifty-four and
fifteen one-hundredths (454.15) feet to the place of beginning; containing two
and five hundred sixty-four one-thousandths (2.654) acres, more or less.

 

Exhibit 14.1 9

--------------------------------------------------------------------------------



 

EXCEPTING AND EXCLUDING THEREFROM the following:

 

a.                                      That portion of the above-described
parcel of land acquired by Order of Taking by the Massachusetts Bay
Transportation Authority dated February 15, 1984 and recorded with Middlesex
South District Registry of Deeds in Book 15477, Page 358, noted therein as
parcel C-274, bounded and described as follows:

 

Commencing at a point “25” which is located about twenty-five feet north of the
centerline of Rindge Avenue Extension and along the west right-of-way line of
the MBTA Lexington Branch;

 

thence running N 88° 19’ 09” W a distance of twenty-five and 55/100 feet (25.55)
to a point “1180”;

 

thence turning and running N 1° 37’ 57” E a distance of four and 61/100 (4.61)
to a point “1181”;

 

thence turning and running N 47° 37’ 03” E a distance of sixteen and 42/100
(16.42) feet to a point “1182”

 

thence turning and running N 20° 12’ 20” W a distance of one hundred eighty and
54/100 (180.54) feet to a point “1183”;

 

thence turning and running S 22° 08’ 39” E a distance of two hundred and 66/100
(200.66) feet to the point of beginning “25”.

 

Containing eight hundred and forty-five square feet (845) of land as shown on
the plan entitled “Land Acquisition Plan, City of Cambridge, Massachusetts” Plan
No. 54388 as prepared by Sverdrup and Parcel and Associates, Inc., for the
Massachusetts Bay Transportation Authority dated November 30, 1983, recorded as
Plan 256 of 1984 in Book 15477, Page 358.

 

b.                                      The land conveyed to the City of
Cambridge by deed dated December 12, 1989, recorded in Book 20292, Page 449.

 

Together with an easement for the benefit of the above-described Parcel I for
the use, operation, repair, maintenance, replacement and removal of an existing
railroad spur track across lands of the Massachusetts Bay Transportation
Authority for so long as freight service thereon is not abandoned, as excepted
and reserved in Order of Taking dated September 24, 1979, and recorded in said
Registry of Deeds in Book 13803, Page 262.

 

Exhibit 14.1 10

--------------------------------------------------------------------------------



 

EXHIBIT 14.4

 

FORM OF ESTOPPEL

 

Form of Tenant Estoppel Certificate

 

The undersigned (“Tenant”) hereby certifies to                 and
                (collectively, the “Recipients”), as follows:

 

1.             Lease.  Tenant is the current tenant under that certain Lease
dated                         , 2019 (the “Original Lease”) by and between DIV
35 CPD, LLC (“Landlord”) and Tenant, pursuant to which Tenant leases
approximately 49,696 square feet (the “Premises”) in the building located at 35
CambridgePark Drive, Cambridge, Massachusetts (the “Building”).

 

2.             No Modifications.  The Original Lease has not been modified,
changed, altered, supplemented, amended or terminated in any respect, except as
indicated below (if none, please state “none”; the Original Lease, as modified,
changed, altered, supplemented or amended as indicated below, is referred to
collectively as the “Lease”):

 

 

 

 

3.             Copy.  A true, correct and complete copy of the Lease is attached
hereto.

 

4.             Validity.  The Lease represents the valid and binding obligation
of Tenant in accordance with its terms and is in full force and effect on the
date hereof.  The Lease represents the entire agreement and understanding
between Landlord and Tenant with respect to the Premises, the Building and the
land on which the Building is situated.  Except as expressly set forth in the
Lease, Tenant has no right under the Lease to terminate all or any portion of
the Lease.

 

5.             No Concessions.  Except as set forth in the Lease, Tenant is not
entitled to, and has made no agreement with Landlord or its agents or employees
concerning, free rent, partial rent, rebate of rent payments, credit or offset
or reduction in rent, or any other type of rental concession including, without
limitation, lease support payments, lease buy-outs, or assumption of any leasing
or occupancy agreements of Tenant.

 

6.             Term.  Except for
                                                                  , all
conditions precedent to the commencement of the initial term of the Lease have
been fully satisfied or waived.  The initial term of the Lease began on
                     , 20   .  The termination date of the present term of the
Lease, excluding unexercised renewal terms, is                , 20   , or, if
the commencement date has not yet been set,       months after the commencement
date.  [IF TRUE:  The commencement date has occurred and Tenant has accepted
possession of and currently occupies the entire Premises.  Tenant has not sublet
all or any portion of the Premises to any sublessee, has not assigned,
transferred, mortgaged, hypothecated or otherwise encumbered any of its rights
or interests under the Lease and has not entered into any license or concession
agreements with respect thereto, except for the following in accordance with the
Lease:

 

 

.

 

 

7.             Options.  Except as set forth in the Lease, Tenant has no
outstanding options or rights to renew or extend the term of the Lease, or
expansion options, or cancellation options, rights of first refusal,

 

Exhibit 14.4 1

--------------------------------------------------------------------------------



 

or rights of first offer to lease other space within the Building.  Tenant has
no outstanding options, rights of first refusal or rights of first offer to
purchase the Premises or any part thereof or all or any part of the Building
and/or the land on which the Building is situated.

 

8.             Rents.  The obligation to pay rent began (or begins) on
               , 20   .  The current monthly base rent payable under the Leases
is $                   .  The monthly base rental payment (excluding pass
through charges) has been paid through the month of                   ,       . 
Tenant is also obligated to pay its proportionate share of ad valorem taxes,
insurance and operating expenses on the Building, to the extent provided in the
Leases.  Tenant’s estimated share of ad valorem taxes, insurance and operating
expenses on the Building has been paid by Tenant through                ,
      .  Except for payments of its estimated share of ad valorem taxes,
insurance and operating expenses being paid in accordance with the Lease, no
rent (excluding security deposits described in Paragraph 9 below) has been paid
more than one (1) month in advance of its due date.

 

9.             Security Deposits.  Tenant’s security deposit, if any, which has
been previously deposited with Landlord is $                     (if none,
please state “none”).  The security deposit      is, or      is not, represented
by a letter of credit.

 

10.          No Default.  No event has occurred and to the best of Tenant’s
knowledge no condition exists that constitutes, or that with the giving of
notice or the lapse of time or both, would constitute, a default by Landlord or,
to the best knowledge of Tenant, Tenant under the Lease except
                  .  As of the date set forth below, to the best knowledge of
Tenant, Tenant has no existing claims against Landlord or defenses to the
enforcement of the Lease by Landlord and Tenant is not currently entitled to any
rent abatements or offsets against the rents owing under the Lease except
                  .

 

11.          Allowances.  All required allowances, contributions or payments
(whether or not currently due and payable) by Landlord to Tenant on account of
Tenant’s tenant improvements have been received by Tenant and all of Tenant’s
tenant improvements have been completed in accordance with the terms of the
Lease, except as indicated below (if none, please state “none”):

 

 

 

 

To the best knowledge of Tenant, Tenant’s current use and operation of the
Premises complies with all covenants and operating requirements in the Lease.

 

12.          No Bankruptcy Proceedings.  No voluntary actions or, to Tenant’s
best knowledge, involuntary actions are pending against Tenant under the
bankruptcy, insolvency, or reorganization laws of the United States or any state
thereof.

 

13.          Environmental Matters.  Tenant has received no notice by any
governmental authority or person claiming a violation of, or requiring
compliance with, any federal, state or local statute, ordinance, rule,
regulation or other requirement of law, for environmental contamination at the
Premises and no hazardous, toxic or polluting substances or wastes have been
generated, treated, manufactured, stored, refined, used, handled, transported,
released, spilled, disposed of or deposited on, in or under the Premises.

 

14.          Address.  The current address for notices to be sent to Tenant
under the Lease is set forth below.

 

Exhibit 14.4 2

--------------------------------------------------------------------------------



 

15.          Reliance.  Tenant acknowledges that the Recipients have or will
hereafter acquire an interest in the Landlord or the Property and/or loan money
to the Landlord in connection with the Property, and that the Recipients are
relying upon this Tenant’s Estoppel Certificate in connection therewith.  Tenant
further acknowledges that this Tenant’s Estoppel Certificate may be relied upon
by, and inures to the benefit of, the Recipients and each of their respective
partners, successors and assigns.

 

16.          Authority.  The undersigned is duly authorized to execute this
Tenant’s Estoppel Certificate on behalf of Tenant.

 

17.          Accuracy.  The information contained in this Tenant’s Estoppel
Certificate is true, correct and complete as of the date below written.

 

Executed as of the      day of            ,      .

 

 

TENANT:

 

 

 

 

 

Syros Pharmaceuticals, Inc.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Tenant’s Current Address for Notices:

 

 

 

 

 

 

 

Exhibit 14.4 3

--------------------------------------------------------------------------------



 

EXHIBIT 17.1

 

FIRST OFFER SPACE

 

[g23221ko29i001.gif]

 

Exhibit 17.1 1

--------------------------------------------------------------------------------



 

[g23221ko29i002.gif]

 

Exhibit 17.1.2

--------------------------------------------------------------------------------



 

EXHIBIT 17.6

 

PRIOR LEASES

 

1.  Eisai, Inc. — Eisai, Inc., with premises consisting of the entire second
(2nd) floor and a portion of the first (1st) floor storage space has a one-time
right to lease certain space on the third (3rd) floor of the Building.

 

2. Ribon Therapeutics, Inc. -  Ribon Therapeutics, Inc., with premises
consisting of a portion of the third (3rd) floor and a portion of the first
(1st) floor storage space, has a one-time right to lease a portion of the third
(3rd) floor of the Building.

 

Exhibit 17.6 1

--------------------------------------------------------------------------------



 

EXHIBIT 19.24

 

FORM OF NOTICE OF LEASE

 

RECORDING REQUESTED

BY AND WHEN RECORDED

RETURN TO:

 

NOTICE OF LEASE

 

In accordance with the provisions of Massachusetts General Laws Chapter 183,
Section 4, notice is hereby given of the following described lease (the
“Lease”):

 

LANDLORD:

 

DIV 35 CPD, LLC,

 

 

a Delaware limited liability company

 

 

 

LANDLORD ADDRESS:

 

c/o The Davis Companies

 

 

125 High Street, 21st Floor

 

 

Boston, Massachusetts 02110

 

 

 

TENANT:

 

SYROS PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

TENANT ADDRESS:

 

 

 

 

 

 

 

 

DATE OF LEASE:

 

January     , 2019

 

 

 

LEASED PREMISES:

 

The entire fourth (4th) floor containing approximately 51,791 rentable square
feet, and a portion of the first (1st) floor storage space containing 1,068
rentable square feet in area of the building known as 35 CambridgePark Drive,
Cambridge, Massachusetts (the “Building”), containing approximately 52,859
rentable square feet in area. A legal description of the land upon which the
Building is located is attached hereto as Exhibit A.

 

 

 

LEASE COMMENCEMENT DATE:

 

The date that Landlord delivers the Premises to Tenant broom clean and free of
all occupants.

 

 

 

LEASE EXPIRATION DATE:

 

The last day of the fourth (4th) month of the eleventh (11th) Lease Year

 

Exhibit 19.24 1

--------------------------------------------------------------------------------



 

 

 

(as defined in Section 2.1.2 of the Lease).

 

 

 

EXTENSION/RENEWAL RIGHTS:

 

Subject to the terms and conditions of the Lease, Tenant has one (1) option to
extend the Term of the Lease for an additional ten (10) years.

 

 

 

RIGHT OF FIRST OFFER TO LEASE:

 

Subject to the terms and conditions of the Lease, Tenant shall have a one-time
right to lease certain space on the fifth (5th) floor and the first (1st) floor
of the Building if it becomes available for lease.

 

This Notice of Lease has been executed to give notice of the Lease. This Notice
of Lease is not intended to, and shall not, modify or vary any of the provisions
of the Lease, and in the event of any inconsistency the terms of the Lease shall
govern.  Capitalized terms used but not defined herein are used with their
meanings set forth in the Lease.

 

This Notice of Lease may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
instrument.

 

[Signatures on following pages.]

 

Exhibit 19.24 2

--------------------------------------------------------------------------------



 

WITNESS the execution hereof under seal by said parties to said Lease.

 

 

LANDLORD:

DIV 35 CPD, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

TENANT:

SYROS PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature page to Notice of Lease]

 

Exhibit 19.24 3

--------------------------------------------------------------------------------



 

(Acknowledgement of Landlord)

 

COMMONWEALTH OF MASSACHUSETTS

)

 

)

COUNTY OF                 

)

 

On this       day of           , 2019, before me, the undersigned notary public,
personally appeared                             , as                  of DIV 35
CPD, LLC, a Delaware limited liability company, proved to me through
satisfactory evidence of identification, which was a Massachusetts Driver’s
License or personal knowledge, to be the person whose name is signed on the
preceding or attached document and acknowledged to me that s/he signed it
voluntarily on behalf of the DIV 35 CPD, LLC for its stated purpose.

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

Printed Name of Notary:

 

[SEAL]

 

(Acknowledgement of Tenant)

 

COMMONWEALTH OF MASSACHUSETTS

)

 

)

COUNTY OF                 

)

 

On this     day of           , 2019, before me, the undersigned notary public,
personally appeared                          , as                of SYROS
PHARMACEUTICALS,  INC., a Delaware corporation, proved to me through
satisfactory evidence of identification, which was a Massachusetts Driver’s
License or personal knowledge, to be the person whose name is signed on the
preceding or attached document and acknowledged to me that s/he signed it
voluntarily on behalf of SYROS PHARMACEUTICALS, INC. for its stated purpose.

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

Printed Name of Notary:

 

[SEAL]

 

Exhibit 19.24 4

--------------------------------------------------------------------------------



 

[g23221ko31i001.jpg]

 

Exhibit 19.24 5

--------------------------------------------------------------------------------



 

[g23221ko31i002.gif]

 

Exhibit 19.24 6

--------------------------------------------------------------------------------